Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 1 of 223 PageID #: 244




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ------------------------------------------------------------------X   Civil Action No.: 2:20-cv-02756
   BR RESTAURANT CORP. d/b/a BRUNO’S
   RESTAURANTE ITALIANO,
                                                                         AFFIRMATION OF STEVEN
                                               Plaintiff,                P. NASSI, ESQ. IN SUPPORT
                                                                         OF DEFENDANT’S MOTION
                      - against -                                        TO DISMISS PLAINTIFF’S
                                                                         AMENDED COMPLAINT
   NATIONWIDE MUTUAL INSURANCE
   COMPANY,

                                                Defendant.
   ------------------------------------------------------------------X

          Steven P. Nassi, Esq. hereby swears under penalty of perjury the following:

          1.       I am a partner with the law firm of Goldberg Segalla, LLP.

          2.       I represent Defendant NATIONWIDE MUTUAL INSURANCE COMPANY

  (“Nationwide”) in the above captioned matter.

          3.       Annexed hereto as Exhibit A is a certified copy of the Premier Businessowners

  Policy of insurance issued by Nationwide to Plaintiff bearing policy number ACP

  BPFM3047086185, effective August 5, 2019 through August 5, 2020.

          4.       Annexed hereto as Exhibit B is a true and correct copy of Plaintiff’s Amended

  Complaint, filed by Plaintiff in the Supreme Court of the State of New York, County of Nassau on

  May 27, 2020 and served on Nationwide on June 2, 2020.

          5.       Annexed hereto as Exhibit C is a true and correct copy of the April 2, 2020 Denial

  Letter issued to Plaintiff.

          6.       Annexed hereto as Exhibit D is a true and correct copy of Governor Andrew

  Cuomo’s March 7, 2020 Executive Order No. 202.




                                                            1
  26901729.v1
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 2 of 223 PageID #: 245




          7.     Annexed hereto as Exhibit E is a true and correct copy of Governor Andrew

  Cuomo’s March 16, 2020 Executive Order No. 202.3.

          8.     Annexed hereto as Exhibit F is a true and correct copy of the oral argument

  transcript in Gavrilides Mgmt. Co. v. Michigan Ins. Co., No. 20-258-CB-C30 (Mich. Cir. Ct. July

  1, 2020).

          9.     Annexed hereto as Exhibit G is a true and correct copy of the Order issued in

  Rose’s 1, LLC v. Erie Ins. Exch., No. 2020-CA-002424-B (D.C. Sup. Ct. Aug. 6, 2020).

          10.    Annexed hereto as Exhibit H is a true and correct copy of the Order issued in Diesel

  Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-416-DAE (W.D. Tex. Aug. 13, 2020).

          11.    Annexed hereto as Exhibit I is a true and correct copy of the Copy of

  Teleconference Transcript for the Order to Show Cause in Social Life Magazine, Inc. v. Sentinel

  Insurance Co. Ltd., No. 20-cv-3311 (VEC) (S.D.N.Y.), dated May 14, 2020.

          I declare under penalty of perjury that the foregoing is true and accurate to the best of my

  knowledge, information and belief.

  Dated: Garden City, New York
         August 20, 2020

                                                       GOLDBERG SEGALLA LLP


                                                   By: ____________________________
                                                       Steven P. Nassi, Esq. (PN5216)
                                                       snassi@golbergsegalla.com
                                                       Attorneys for Defendant
                                                       Nationwide Mutual Insurance Company
                                                       Mailing Address:
                                                       P.O. Box 780, Buffalo, NY 14201
                                                       Office Location:
                                                       200 Garden City Plaza, Suite 520
                                                       Garden City, NY 11530-3203
                                                       Tel: (516) 281-9800
                                                       Fax: (516) 281-9801


                                                   2
  26901729.v1
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 3 of 223 PageID #: 246




                                EXHIBIT A
DocuSign Envelope ID: A5453288-D5AC-4A4D-9C96-95B709F78100
         Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 4 of 223 PageID #: 247




                                                         Certification



                 I, TIM CALVERT, as a duly authorized NATIONWIDE MUTUAL
                 INSURANCE CO associate entrusted with oversight of the system of record
                 from which this copy was produced, based upon information and belief;
                 certify under the penalty of perjury that this attached copy of
                 ACP BPFM 3047086185 effective 08/05/2019 To 08/05/2020 issued to
                 BRUNO'S RESTAURANTE ITALIANO BR RESTAURANT GROUP was
                 made at or near the time of certification, as part of regularly conducted
                 business activities, and is a true and accurate copy of the official record kept
                 as part of regular business activities.

                                                                5/29/2020
                 ______________________                        ____________
                 Tim Calvert                                   Date
                 CL Processing Supervisor
     Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 5 of 223 PageID #: 248




ACP BPFM3047086185                   INSURED COPY                                34   07721
     Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 6 of 223 PageID #: 249




ACP BPFM3047086185                   INSURED COPY                                34   07722
     Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 7 of 223 PageID #: 250




ACP BPFM3047086185                   INSURED COPY                                34   07723
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 8 of 223 PageID #: 251
                              NATIONWIDE MUTUAL INSURANCE CO                                                                  31   56319
                              ONE NATIONWIDE PLAZA                                                                  RENEWAL
                              COLUMBUS, OH 43215-2220




                                                      PREMIER FOOD SERVICE
                                                      COMMON DECLARATIONS

            Policy Number:        ACP     BPFM 3047086185

            Named Insured:        BRUNO'S RESTAURANTE ITALIANO
                                  BR RESTAURANT GROUP
          Mailing Address:        15822A CROSSBAY BLVD
                                  HOWARD BEACH, NY 11414-3136
                Agency:           New York Coverage Corp Agency
               Address:           SMITHTOWN NY 11787
  Agency Phone Number:            (631)864-1111

              Policy Period:      Effective From 08-05-19  To 08-05-20
                                            12:01 AM Standard Time at your principal place of business.
Form of your business entity:           CORPORATION

Description of your business:           ITALIAN RESTAURANT

     IN RETURN FOR THE PAYMENT OF THE PREMIUM AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                    WE AGREE TO PROVIDE THE INSURANCE STATED IN THIS POLICY.
CONTINUATION PROVISION: If we offer to continue your coverage and you or your representative do not accept,
this policy will automatically terminate on the expiration date of the current policy period stated above. Failure to
pay the required premium when due shall mean that you have not accepted our offer to continue your coverage.
This policy will terminate sooner if any portion of the current policy period premium is not paid when due.

RENEWAL POLICY NOTICE: In an effort to keep insurance premiums as low as possible, we have streamlined
your renewal policy by not including printed copies of policy forms or endorsements that have not changed from
your expiring policies, unless they include variable information that is unique to you. Refer to your prior policies for
printed copies of these forms. If you have a need for any form, they are available by request from your agent.




                                                                                         TOTAL ANNUAL PREMIUM
                                                                                         SURCHARGE/ASSESSMENT


                                                                                         TOTAL POLICY PREMIUM

   Previous Policy Number

 ACP     BPFM 3037086185              ENTRY DATE                 05-22-19
                                                                                           Countersignature                    Date
These Common Policy Declarations, together with the Common Policy Conditions, Coverage Form Declarations,
Coverage Forms and any endorsements issued to form a part thereof, complete the Policy numbered above.

PB 81 00 (01-01)                                                                                                               Page 1 of 2
DIRECT BILL      LO6K                    JKJ         INSURED COPY                               UID       Z1     REPRINT      34   07724
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 9 of 223 PageID #: 252



                                            PREMIER FOOD SERVICE

                                           SCHEDULE OF NAMED INSUREDS                      Policy Period:
Policy Number:     ACP   BPFM 3047086185                                From   08-05-19   To 08-05-20

Named Insured:
BRUNO'S RESTAURANTE ITALIANO
BR RESTAURANT GROUP




PB 81 00 (01-01)                                                                             Page 2 of 2
                                              INSURED COPY                                        34   07725
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 10 of 223 PageID #: 253




                        NATIONWIDE MUTUAL INSURANCE COMPANY
                       MUTUAL COMPANY CONDITIONS ENDORSEMENT
    POLICYHOLDER MEMBERSHIP IN THE COMPANY
    (Applicable Only to Policies Issued by Nationwide Mutual Insurance Company in States other than the State of
    Texas)
    Because this policy is issued by Nationwide Mutual Insurance Company (the “Company”), the first named insured
    listed on the declarations page (“named insured”) is a member of the Company issuing the policy while this or any
    other policy issued by the Company is in force. While a member, the named insured is entitled to one vote only –
    regardless of the number of policies issued to the named insured – either in person or by proxy at meetings of
    members of the Company.
    The annual meeting of members of the Company will be held each year at the Home Office of the Company in
    Columbus, Ohio, at 10 a.m. on the first Thursday of April. If the Board of Directors of Nationwide Mutual Insurance
    Company should elect to change the time or place of that meeting, the Company will mail notice of the change to
    the member’s last known address. The Company will mail this notice at least 10 days in advance of the meeting
    date.
    This policy is non-assessable, meaning that the named insured is not subject to any assessment beyond the
    premiums required for each policy term.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named insured is entitled to any Dividends which are declared by the Board of Directors of the Company in
    accordance with law and which are applicable to coverages provided in this policy.

    POLICYHOLDER MEMBERSHIP IN THE COMPANY IN TEXAS
    (Applicable Only to Policies Issued by Nationwide Mutual Insurance Company in the State of Texas)
    1. MUTUALS – MEMBERSHIP AND VOTING NOTICE. The named insured is notified that, by virtue of this
    policy, the named insured is a member of the Nationwide Mutual Insurance Company of Columbus, Ohio, (the
    “Company”) and is entitled, as is lawfully provided in the charter, constitution, and by-laws to vote either in person
    or by proxy in any or all meetings of said Company. Each member is entitled to only one vote regardless of the
    number of policies owned. The annual meetings of the members of the Company are held in the Home Office, at
    Columbus, Ohio, on the first Thursday of April, in each year, at 10:00 o’clock a.m.
    2. MUTUALS – PARTICIPATION CLAUSE WITHOUT CONTINGENT LIABILITY. No Contingent Liability: This
    policy is non-assessable. The named insured is a member of the Company and shall participate, to the extent and
    upon the conditions fixed and determined by the Board of Directors in accordance with the provisions of law, in
    the distribution of dividends so fixed and determined.
    POLICYHOLDER DIVIDEND PROVISIONS
    The named insured shall be entitled to participate in a distribution of the surplus of the Company, as determined
    by its Board of Directors from time to time, after approval in accordance with the provision of the Texas Insurance
    Code, of 1951, as amended.
    IN WITNESS WHEREOF: Nationwide Mutual Insurance Company has caused this policy to be signed by its
    President and Secretary, and countersigned by a duly authorized representative of the Company.




                               Secretary                                                  President




    SP 00 01 09 16                                                                                       Page 1 of 1
ACP BPFM3047086185                                 INSURED COPY                                                   34   07726
 Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 11 of 223 PageID #: 254

                      PREMIER BUSINESSOWNERS POLICY
                                   PREMIER FOOD SERVICE
                      Surcharges and Assessments Supplemental Declarations
                                                                                     Policy Period:
 Policy Number: ACP BPFM3047086185                                      From 08-05-19 To 08-05-20



NY        NY F I R E INSURANCE F E E                                $89.70
          SURCHARGE/ASSESSMENT TOTAL                                $89.70




 PB 81 00A (01-01)          NATIONWIDE MUTUAL INSURANCE COMPANY                   Page 1 of 1
     DIRECT BILL   LO6K         JKJ    INSURED COPY               UID    Z1    REPRINT    34    07727
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 12 of 223 PageID #: 255




                                           PREMIER FOOD SERVICE
                                          PROPERTY DECLARATIONS                                  Policy Period:
 Policy Number:     ACP BPFM3047086185                                               From 08-05-19 To 08-05-20
 Description of Premises Number: 001       Building Number: 001       Construction: JOISTED MASONRY
 Premises Address 15822A CROSSBAY BLVD                             HOWARD BEACH         NY     11414-3136
 Occupancy T        Classification: ITALIAN - FINE DINING - NO BAR
                    Described as: RESTAURANT

   WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
   The Property Coverage provided at this premises is subject to a $ 2,500 Deductible, unless otherwise stated.
 COVERAGES                                                                              LIMITS OF INSURANCE
 Building -
 Business Personal Property - Replacement cost
 ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
 Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
 Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
 Equipment Breakdown
 Automatic Increase in Insurance - Building
 Automatic Increase in Insurance - Business Personal Property
 Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)


 OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
 Account Receivable                                           $25,000
 Valuable Papers and Records (At the Described Premises)      $25,000
 Forgery and Alteration                                       $10,000
 Money and Securities - Inside the Premises                   $10,000
                        Outside the Premises (Limited)        $10,000
 Outdoor Signs                                                  $2,500
 Outdoor Trees, Shrubs, Plants and Lawns                      $10,000
 Business Personal Property Away From Premises                $15,000
 Business Personal Property Away From Premises - Transit      $15,000
                                                              $10,000
                                                              $10,000
 OPTIONAL COVERAGES - Other frequently purchased coverage options.
 Employee Dishonesty
 Ordinance or Law - 1 - Loss to Undamaged Portion
                    2 - Demolition Cost and Broadened Increased Cost of Construction
 Food Service PLUS Endorsement (PB2002)
   Spoilage From Power Outage - $500 Deductible
 ADVANTAGE - Blanket Additional Limit




 PROTECTIVE SAFEGUARDS
 This premise has one or more PROTECTIVE SAFEGUARDS identified by symbols herein. Insurance at this
 premise will be suspended if you do not notify us immediately if any of these safeguards are impaired.
 See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

 PB 81 01 (01-01)                                                                                   Page 1 of 2
                                                                                        REPRINT        07728
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 13 of 223 PageID #: 256




                                                 PREMIER FOOD SERVICE
                                MORTGAGEE ASSIGNMENT INFORMATION                            Policy Period:
Policy Number:     ACP BPFM3047086185                                            From 08-05-19To 08-05-20
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (01-01)                                                                               Page 2 of 2
     DIRECT BILL       LO6K        JKJ       INSURED COPY                  UID     Z1              34   07729
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 14 of 223 PageID #: 257

                      PREMIER BUSINESSOWNERS POLICY
                                               PREMIER FOOD SERVICE
                                         LIABILITY DECLARATIONS                                   Policy Period:
Policy Number:       ACP BPFM 3047086185                                              From 08-05-19 To 08-05-20

LIMITS OF INSURANCE
Each Occurrence Limit of Insurance                       Per Occurrence
Medical Payments Coverage Sub Limit                      Per Person
Tenants Property Damage Legal Liability Sub Limit        Per Covered Loss
Personal and Advertising Injury                          Per Person Or Organization
Products – Completed Operations Aggregate                All Occurrences
General Aggregate                                        All Occurrences
(Other than Products – Completed Operations)

AUTOMATIC ADDITIONAL INSUREDS STATUS
The following persons or organizations are automatically insureds when you and they have agreed in a written
contract or agreement that such person or organization be added as an additional insured on your policy.
Co-Owners of Insured Premises
Controlling Interest
Grantor of Franchise or License
Lessors of Leased Equipment
Managers or Lessors of Leased Premises
Mortgagee, Assignee or Receiver
Owners or Other Interest from Whom Land has been Leased
State or Political Subdivisions - Permits Relating to Premises

PROPERTY DAMAGE DEDUCTIBLE
NONE


OPTIONAL COVERAGES
Liquor Liability


Lead Exclusion (PB6931) - Applies to:
Premises 001 Building 001




The Liability portion of your total policy premium is an advance premium and may be subject to adjustment
PB 81 03 (06-12)             NATIONWIDE MUTUAL INSURANCE COMPANY                               Page 1 of 2
 DIRECT BILL       LO6K            JKJ        INSURED COPY                     UID     Z1    REPRINT    34     07730
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 15 of 223 PageID #: 258

                   PREMIER BUSINESSOWNERS POLICY
                               PREMIER FOOD SERVICE
                        FORMS AND ENDORSEMENTS SUMMARY                    Policy Period:
Policy Number: ACP BPFM 3047086185                            From 08-05-19 To 08-05-20


FORM NUMBER         TITLE




PB 81 03 (06-12)                                                       Page 2 of 2
                                INSURED COPY                                    34   07731
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 16 of 223 PageID #: 259




ACP BPFM3047086185                   INSURED COPY                               34   07732
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 17 of 223 PageID #: 260




ACP BPFM3047086185                   INSURED COPY                               34   07733
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 18 of 223 PageID #: 261




ACP BPFM3047086185                   INSURED COPY                               34   07734
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 19 of 223 PageID #: 262




ACP BPFM3047086185                   INSURED COPY                               34   07735
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 20 of 223 PageID #: 263




ACP BPFM3047086185                   INSURED COPY                               34   07736
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 21 of 223 PageID #: 264




ACP BPFM3047086185                   INSURED COPY                               34   07737
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 22 of 223 PageID #: 265




ACP BPFM3047086185                   INSURED COPY                               34   07738
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 23 of 223 PageID #: 266




ACP BPFM3047086185                   INSURED COPY                               34   07739
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 24 of 223 PageID #: 267




ACP BPFM3047086185                   INSURED COPY                               34   07740
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 25 of 223 PageID #: 268




ACP BPFM3047086185                   INSURED COPY                               34   07741
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 26 of 223 PageID #: 269




ACP BPFM3047086185                   INSURED COPY                               34   07742
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 27 of 223 PageID #: 270




ACP BPFM3047086185                   INSURED COPY                               34   07743
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 28 of 223 PageID #: 271




ACP BPFM3047086185                   INSURED COPY                               34   07744
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 29 of 223 PageID #: 272




ACP BPFM3047086185                   INSURED COPY                               34   07745
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 30 of 223 PageID #: 273




ACP BPFM3047086185                   INSURED COPY                               34   07746
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 31 of 223 PageID #: 274




ACP BPFM3047086185                   INSURED COPY                               34   07747
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 32 of 223 PageID #: 275




ACP BPFM3047086185                   INSURED COPY                               34   07748
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 33 of 223 PageID #: 276




ACP BPFM3047086185                   INSURED COPY                               34   07749
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 34 of 223 PageID #: 277




ACP BPFM3047086185                   INSURED COPY                               34   07750
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 35 of 223 PageID #: 278




ACP BPFM3047086185                   INSURED COPY                               34   07751
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 36 of 223 PageID #: 279




ACP BPFM3047086185                   INSURED COPY                               34   07752
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 37 of 223 PageID #: 280




ACP BPFM3047086185                   INSURED COPY                               34   07753
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 38 of 223 PageID #: 281




ACP BPFM3047086185                   INSURED COPY                               34   07754
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 39 of 223 PageID #: 282




ACP BPFM3047086185                   INSURED COPY                               34   07755
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 40 of 223 PageID #: 283




ACP BPFM3047086185                   INSURED COPY                               34   07756
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 41 of 223 PageID #: 284




ACP BPFM3047086185                   INSURED COPY                               34   07757
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 42 of 223 PageID #: 285




ACP BPFM3047086185                   INSURED COPY                               34   07758
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 43 of 223 PageID #: 286




ACP BPFM3047086185                   INSURED COPY                               34   07759
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 44 of 223 PageID #: 287




ACP BPFM3047086185                   INSURED COPY                               34   07760
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 45 of 223 PageID #: 288




ACP BPFM3047086185                   INSURED COPY                               34   07761
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 46 of 223 PageID #: 289




ACP BPFM3047086185                   INSURED COPY                               34   07762
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 47 of 223 PageID #: 290




ACP BPFM3047086185                   INSURED COPY                               34   07763
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 48 of 223 PageID #: 291




ACP BPFM3047086185                   INSURED COPY                               34   07764
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 49 of 223 PageID #: 292




ACP BPFM3047086185                   INSURED COPY                               34   07765
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 50 of 223 PageID #: 293

     EFFECTIVE DATE: 12:01 AM Standard Time,                                                                                                           BUSINESSOWNERS
          (at your principal place of business)                                                                                                           PB 00 06 (01-01)




                                                                        TABLE OF CONTENTS

     I.   COVERAGES......................................................................................................................................................... 2
          COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY........................................................ 2
              INSURING AGREEMENT .............................................................................................................................. 2
              EXCLUSIONS ................................................................................................................................................ 3
              TENANTS PROPERTY DAMAGE LEGAL LIABILITY................................................................................... 9
          COVERAGE B - PERSONAL AND ADVERTISING INJURY LIABILITY .............................................................. 10
              INSURING AGREEMENT .............................................................................................................................. 10
              EXCLUSIONS ................................................................................................................................................ 10
          COVERAGE C - MEDICAL PAYMENTS............................................................................................................... 13
              INSURING AGREEMENT .............................................................................................................................. 13
              EXCLUSIONS ................................................................................................................................................ 13
          SUPPLEMENTARY PAYMENTS - COVERAGES A AND B ................................................................................ 13
     II. WHO IS AN INSURED .......................................................................................................................................... 15
          Automatic Additional Insureds ........................................................................................................................... 16
              Co-Owners of Insured Premises................................................................................................................. 16
              Controlling Interest ...................................................................................................................................... 16
              Grantor of Franchise or License................................................................................................................. 16
              Lessors of Leased Equipment .................................................................................................................... 16
              Managers or Lessors of Leased Premises ............................................................................................... 17
              Mortgagee, Assignee or Receiver.............................................................................................................. 17
              Owners or Other Interest from Whom Land has been Leased ............................................................... 17
              State or Political Subdivisions - Permits Relating to Premises .............................................................. 17
     III. LIMITS OF INSURANCE AND DEDUCTIBLE....................................................................................................... 18
          General Aggregate Limit of Insurance (Other than Products-Completed Operations) ................................ 18
          Products-Completed Operations Aggregate Limit of Insurance ..................................................................... 18
          Personal and Advertising Injury Limit of Insurance......................................................................................... 18
          Each Occurrence Limit of Insurance ................................................................................................................. 18
          Tenants Property Damage Legal Liability Limit of Insurance......................................................................... 18
          Medical Payments Limit of Insurance ............................................................................................................... 18
          Property Damage Deductible ............................................................................................................................. 18
     IV. LIABILITY CONDITIONS ...................................................................................................................................... 19
          Bankruptcy ........................................................................................................................................................... 19
          Duties in the Event of Occurrence, Offense, Claim or Suit ............................................................................. 19
          Financial Responsibility Laws ............................................................................................................................ 20
          Legal Action Against Us ..................................................................................................................................... 20
          Separation of Insureds ........................................................................................................................................ 20
     V. DEFINITIONS......................................................................................................................................................... 21




     PB 00 06 (01-01)                                                                                                                                              Page 1 of 24
ACP BPFM3047086185                                                      INSURED COPY                                                                                34     07766
     Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 51 of 223 PageID #: 294

                                                                                                  PB 00 06 (01-01)




Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations,, and
any other person or organization qualifying as a Named Insured under this policy. The words "we", "us" and
"our" refer to the Company providing this insurance. The word "insured" means any person or organization
qualifying as such under Section II. WHO IS AN INSURED. Other words and phrases that appear in quotation
marks have special meaning. Please refer to Section V. DEFINITIONS.

I.   COVERAGES                                                            1)   The "bodily injury" or "property
                                                                               damage" is caused by an "occur-
A.   COVERAGE A - BODILY INJURY AND PROP-                                      rence" that takes place in the
     ERTY DAMAGE LIABILITY                                                     "coverage territory"; and
     1.   INSURING AGREEMENT                                              2)   The "bodily injury" or "property
          a.   We will pay those sums up to the ap-                            damage" occurs during the policy
               plicable Limit of Insurance that the in-                        period; and
               sured becomes legally obligated to pay                     3)   Prior to the policy period, no in-
               as damages because of "bodily injury"                           sured listed under Paragraph 1. of
               or "property damage" to which this in-
                                                                               Section II. WHO IS AN INSURED
               surance applies. We will have the right
                                                                               and no "employee" authorized by
               and duty to defend the insured against
                                                                               you to give or receive notice of an
               any "suit" seeking those damages for
                                                                               "occurrence" or claim, knew that
               which there is coverage under this
                                                                               the "bodily injury" or "property
               policy.
                                                                               damage" had occurred, in whole
               HOWEVER, we will have no duty to de-                            or in part. If such a listed insured
               fend the insured against any "suit"                             or authorized "employee" knew,
               seeking damages for "bodily injury" or                          prior to the policy period, that the
               "property damage" to which this insur-                          "bodily injury" or "property dam-
               ance does not apply.                                            age" occurred, then any continua-
                                                                               tion, change or resumption of such
               We may, at our sole discretion, inves-                          "bodily injury" or "property dam-
               tigate any "occurrence" and settle any                          age" during or after the policy pe-
               claim or "suit" that may result. But:                           riod will be deemed to have been
                                                                               known prior to the policy period.
               1)    The amount we will pay for dam-
                     ages is limited as described in                 c.   "Bodily injury" or "property damage"
                     Section III. LIMITS OF INSURANCE;                    which occurs during the policy period
                     and                                                  and was not, prior to the policy period,
                                                                          known to have occurred by any insured
               2)    Our right and duty to defend end                     listed under Paragraph 1. of Section II.
                     when we have used up the appli-                      WHO IS AN INSURED or any "em-
                     cable limit of insurance in the                      ployee" authorized by you to give or
                     payment of judgments or settle-                      receive notice of an "occurrence" or
                     ments under COVERAGES A or B                         claim, includes any continuation,
                     or medical expenses under COV-
                                                                          change or resumption of that "bodily
                     ERAGE C.
                                                                          injury" or "property damage" after the
               No other obligation or liability to pay                    end of the policy period.
               sums or perform acts or services is
               covered unless explicitly provided for                d.   "Bodily injury" or "property damage"
               under SUPPLEMENTARY PAYMENTS -                             will be deemed to have been known to
               COVERAGES A AND B.                                         have occurred at the earliest time
                                                                          when any insured listed under Para-
          b.   This insurance applies to "bodily in-                      graph 1. of Section II. WHO IS AN IN-
               jury" and "property damage" only if:                       SURED or any "employee" authorized

PB 00 06 (01-01)                                                                                      Page 2 of 24
ACP BPFM3047086185                                INSURED COPY                                              34   07767
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 52 of 223 PageID #: 295

                                                                                                   PB 00 06 (01-01)

                     by you to give or receive notice of an              1)   That the insured would have in the
                     "occurrence" or claim:                                   absence of the contract or agree-
                                                                              ment; or
                     1)   Reports all, or any part, of the
                          "bodily injury" or "property dam-              2)   Assumed in a contract or agree-
                          age" to us or any other insurer;                    ment that is an "insured contract",
                                                                              provided the "bodily injury" or
                     2)   Receives    a written or verbal de-                 "property damage" occurs subse-
                          mand or     claim for damages be-                   quent to the execution of the con-
                          cause of     the "bodily injury" or                 tract or agreement. Solely for the
                          "property   damage"; or                             purposes of liability assumed in an
                                                                              "insured contract", reasonable at-
                     3)   Becomes aware by any other                          torney fees and necessary liti-
                          means that "bodily injury" or                       gation expenses incurred by or for
                          "property damage" has occurred                      a party other than an insured are
                          or has begun to occur.                              deemed to be damages because
                                                                              of "bodily injury" or "property
               e.    Damages because of "bodily injury"                       damage", provided:
                     include damages claimed by any per-
                     son or organization for care, loss of                    a)   Liability to such party for, or
                     services or death resulting at any time                       for the cost of, that party's
                     from the "bodily injury".                                     defense has also been as-
                                                                                   sumed in the same "insured
          2.   EXCLUSIONS                                                          contract"; and

               This insurance, including any duty we have                     b)   Such attorney fees and liti-
                                                                                   gation expenses are for de-
               to defend "suits", does not apply to:
                                                                                   fense of that party against a
               a.    Expected Or Intended Injury                                   civil or alternative dispute re-
                                                                                   solution proceeding in which
                                                                                   damages to which this insur-
                     "Bodily injury" or "property damage"
                                                                                   ance applies are alleged.
                     which is expected or intended by the
                     insured.                                       c.   Liquor Liability

                     This exclusion applies even if the re-              "Bodily injury" or "property damage"
                     sulting "bodily injury" or "property                for which any insured may be held lia-
                     damage":                                            ble by reason of:
                     1)   Is of a different kind, quality or de-         1)   Causing or contributing to the
                          gree than initially expected or in-                 intoxication of any person;
                          tended; or
                                                                         2)   The    furnishing    of  alcoholic
                     2)   Is sustained by a different person,                 beverages to a person under the
                          entity, real property, or personal                  legal drinking age or under the in-
                          property than that initially ex-                    fluence of alcohol; or
                          pected or intended.
                                                                         3)   Any statute, ordinance or regu-
                     HOWEVER, this exclusion does not ap-                     lation relating to the sale, gift, dis-
                     ply to "bodily injury" resulting from the                tribution or use of alcoholic
                     use of reasonable force to protect per-                  beverages.
                     sons or property.
                                                                         This exclusion applies only if you:
               b.    Contractual Liability
                                                                         1)   Manufacture, sell or distribute al-
                                                                              coholic beverages;
                     "Bodily injury" or "property damage"
                     for which the insured is obligated to               2)   Serve    or    furnish alcoholic
                     pay damages by reason of the as-                         beverages for a charge whether
                     sumption of liability in a contract or                   or not such activity:
                     agreement. This exclusion does not
                     apply to liability for damages:                          a)   Requires a license; or

     PB 00 06 (01-01)                                                                                  Page 3 of 24
ACP BPFM3047086185                                   INSURED COPY                                      34    07768
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 53 of 223 PageID #: 296

                                                                                                    PB 00 06 (01-01)

                     b)   Is for the purpose of financial                     b)     Performing duties related to
                          gain or livelihood; or                                     the conduct of the insured's
                                                                                     business; or
              3)     Serve     or   furnish    alcoholic
                     beverages without a charge, if a                    2)   The spouse, child, parent, brother
                     license is required for such activ-                      or sister of that "employee" as a
                     ity.                                                     consequence of Paragraph 1)
                                                                              above.
         d.   Laws
                                                                         This exclusion applies:
              Any liability or legal obligation of any
              insured with respect to "bodily injury"                    1)   Whether the insured may be liable
              or "property damage" arising out of                             as an employer or in any other
                                                                              capacity; and
              any of the following:
                                                                         2)   To any obligation to share dam-
              1)     Any federal, state, county, munici-
                                                                              ages with or repay someone else
                     pal or local law, ordinance, order,
                                                                              who must pay damages because
                     directive or regulation barring dis-
                                                                              of the injury.
                     crimination, including but not lim-
                     ited to those based on race, color,                 This exclusion does not apply to liabil-
                     national origin, ancestry, citizen-                 ity assumed by the insured under an
                     ship, gender, sexual orientation,                   "insured contract".
                     marital status, religion or religious
                     belief, age, economic status, in-              f.   Pollution
                     come, medical condition, preg-
                     nancy, parenthood or mental or                      1)   "Bodily injury" or "property dam-
                     physical disability;                                     age" arising out of the actual, al-
                                                                              leged or threatened discharge,
              2)     Any workers' compensation, un-                           dispersal, seepage, migration, re-
                     employment compensation, disa-                           lease or escape of "pollutants":
                     bility benefits law, or any other
                     statutory benefits law;                                  a)     At or from any premises, site
                                                                                     or location which is or was at
              3)     The Migrant and Seasonal Agri-                                  any time owned or occupied
                     cultural Worker Protection Act;                                 by, or rented or loaned to, any
                                                                                     insured.
              4)     Any state, federal or governmental
                     antitrust statute or regulation, in-                            HOWEVER, this subparagraph
                     cluding but not limited to the                                  does not apply to:
                     Racketeer Influenced and Corrupt
                     Organizations Act (RICO), the Se-                               i)    "Bodily injury" if sus-
                     curities Act of 1933, the Securities                                  tained within a building
                     Exchange Act of 1934, or any state                                    and caused by smoke,
                     Blue Sky law;                                                         fumes, vapor or soot from
                                                                                           equipment used to heat
              5)     The Employees' Retirement In-                                         that building;
                     come Security Act (E.R.I.S.A.) of
                     1974; or                                                        ii)   "Bodily injury" or "prop-
                                                                                           erty damage" for which
              6)     Any other similar statutes, ordi-                                     you may be held liable, if
                     nances, orders, directives or reg-                                    you are a contractor and
                     ulations.                                                             the owner or lessee of
                                                                                           such premises, site or lo-
         e.   Employer's Liability                                                         cation has been added to
                                                                                           your policy as an addi-
              "Bodily injury" to:                                                          tional insured with re-
                                                                                           spect to your ongoing
              1)     An "employee" of the insured                                          operations performed for
                     arising out of and in the course of:                                  that additional insured at
                                                                                           that premises, site or lo-
                     a)   Employment by the insured;                                       cation and such prem-
                          or                                                               ises, site or location is

PB 00 06 (01-01)                                                                                        Page 4 of 24
ACP BPFM3047086185                                   INSURED COPY                                             34   07769
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 54 of 223 PageID #: 297

                                                                                           PB 00 06 (01-01)

                                  not and never was owned                        charge, dispersal or re-
                                  or occupied by, or rented                      lease     of    the   fuels,
                                  or loaned to, any insured,                     lubricants or other oper-
                                  other than that additional                     ating fluids, or if such fu-
                                  insured; or                                    els, lubricants or other
                                                                                 operating      fluids   are
                             iii) "Bodily injury" or "prop-                      brought on or to the
                                  erty damage" arising out                       premises, site or location
                                  of heat, smoke or fumes                        with the intent that they
                                  from a "hostile fire";                         be discharged, dispersed
                                                                                 or released as part of the
                        b)   At or from any premises, site
                                                                                 operations being per-
                             or location which is or was at
                                                                                 formed by such insured,
                             any time used by or for any
                                                                                 contractor or subcontrac-
                             insured or others for the han-
                                                                                 tor;
                             dling, storage, disposal, proc-
                             essing or treatment of waste;                 ii)   "Bodily injury" or "prop-
                                                                                 erty damage" sustained
                        c)   Which are or were at any time
                                                                                 within a building and
                             transported, handled, stored,
                                                                                 caused by the release of
                             treated, disposed of, or proc-
                                                                                 gases, fumes or vapors
                             essed as waste by or for any
                                                                                 from materials brought
                             insured or any person or or-
                                                                                 into that building in con-
                             ganization for whom you may
                                                                                 nection with operations
                             be legally responsible; or
                                                                                 being performed by you
                        d)   At or from any premises, site                       or on your behalf by a
                             or location on which any in-                        contractor or subcontrac-
                             sured or any contractors or                         tor; or
                             subcontractors working di-
                             rectly or indirectly on any in-               iii) "Bodily injury" or "prop-
                                                                                erty damage" arising out
                             sured's behalf are performing
                                                                                of heat, smoke or fumes
                             operations if the "pollutants"
                                                                                from a "hostile fire".
                             are brought on or to the
                             premises, site or location in            e)   At or from any premises, site
                             connection with such oper-                    or location on which any in-
                             ations by such insured, con-                  sured or any contractors or
                             tractor or subcontractor.                     subcontractors working di-
                                                                           rectly or indirectly on any in-
                             HOWEVER, this subparagraph                    sured's behalf are performing
                             does not apply to:                            operations if the operations
                             i)   "Bodily injury" or "prop-                are to test for, monitor, clean
                                  erty damage" arising out                 up, remove, contain, treat,
                                  of the escape of fuels,                  detoxify or neutralize, or in
                                  lubricants or other oper-                any way respond to, or assess
                                  ating fluids which are                   the effects of, "pollutants".
                                  needed to perform the          2)   Any loss, cost or expense arising
                                  normal electrical, hy-              out of any:
                                  draulic or mechanical
                                  functions necessary for             a)   Request, demand, order or
                                  the operation of "mobile                 statutory or regulatory re-
                                  equipment" or its parts, if              quirement that any insured or
                                  such fuels, lubricants or                others test for, monitor, clean
                                  other operating fluids es-               up, remove, contain, treat,
                                  cape from a vehicle part                 detoxify or neutralize, or in
                                  designed to hold, store or               any way respond to, or assess
                                  receive them. This ex-                   the effects of, "pollutants"; or
                                  ception does not apply if
                                  the "bodily injury" or              b)   Claim or "suit" by or on behalf
                                  "property damage" arises                 of a governmental authority
                                  out of the intentional dis-              for damages because of test-

     PB 00 06 (01-01)                                                                          Page 5 of 24
ACP BPFM3047086185                                INSURED COPY                                  34   07770
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 55 of 223 PageID #: 298

                                                                                                  PB 00 06 (01-01)

                          ing for, monitoring, cleaning             h.   Mobile Equipment
                          up,     removing,    containing,
                          treating, detoxifying or neu-                  "Bodily injury" or "property damage"
                          tralizing, or in any way re-                   arising out of:
                          sponding to, or assessing the                  1)    The transportation of "mobile
                          effects of, "pollutants".                            equipment" by an "auto" owned or
                                                                               operated by or rented or loaned to
                     HOWEVER, this paragraph does                              any insured; or
                     not apply to liability for damages
                     because of "property damage" that                   2)    The use of "mobile equipment" in,
                     the insured would have in the ab-                         or while in practice for, or while
                     sence of such request, demand,                            being prepared for, any prear-
                                                                               ranged racing, speed, demolition,
                     order or statutory or regulatory
                                                                               or stunting activity.
                     requirement, or such claim or
                     "suit" by or on behalf of a govern-            i.   War
                     mental authority.
                                                                         "Bodily injury" or "property damage"
         g.   Aircraft, Auto Or Watercraft                               due to war, whether or not declared,
                                                                         or any act or condition incident to war.
              "Bodily injury" or "property damage"                       War includes civil war, insurrection,
              arising out of the ownership, mainte-                      rebellion or revolution. This exclusion
              nance, use or entrustment to others of                     applies only to liability assumed under
                                                                         a contract or agreement.
              any aircraft, "auto" or watercraft owned
              or operated by or rented or loaned to                 j.   Damage To Property
              any insured. Use includes operation
              and "loading or unloading".                                "Property damage" to:

                                                                         1)    Property you own, rent, or occupy;
              HOWEVER, this exclusion does not ap-
              ply to:                                                    2)    Premises you sell, give away or
                                                                               abandon, if the "property damage"
              1)     A watercraft while ashore          on                     arises out of any part of those
                     premises you own or rent;                                 premises;
              2)     A watercraft you do not own that                    3)    Property loaned to you;
                     is:
                                                                         4)    Personal property in the care,
                     a)   Less than 26 feet long; and                          custody or control of the insured;

                     b)   Not being used to carry per-                   5)    That particular part of real prop-
                                                                               erty on which you or any contrac-
                          sons or property for a charge;
                                                                               tors or subcontractors working
              3)     Parking an "auto" on, or on the                           directly or indirectly on your behalf
                                                                               are performing operations, if the
                     ways next to, premises you own
                                                                               "property damage" arises out of
                     or rent, provided the "auto" is not                       those operations; or
                     owned by or rented or loaned to
                     you or the insured;                                 6)    That particular part of any property
                                                                               that must be restored, repaired or
              4)     Liability assumed under any "in-                          replaced because "your work" was
                     sured contract" for the ownership,                        incorrectly performed on it.
                     maintenance or use of aircraft or
                                                                         Other than damage by the Covered
                     watercraft; or
                                                                         Causes of Loss provided under Ten-
                                                                         ants Property Damage Legal Liability,
              5)     "Bodily injury" or "property dam-
                                                                         paragraph 1), 3) and 4) of this exclusion
                     age" arising out of the operation                   do not apply to "property damage" to
                     of any of the equipment listed in                   premises, including the contents of
                     Paragraph f.2) or f.3) of the defi-                 such premises, rented to you for a pe-
                     nition of "mobile equipment".                       riod of 7 or fewer consecutive days. A

PB 00 06 (01-01)                                                                                      Page 6 of 24
ACP BPFM3047086185                                   INSURED COPY                                            34   07771
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 56 of 223 PageID #: 299

                                                                                                  PB 00 06 (01-01)

                     separate limit of insurance applies to       n.   Recall Of Products, Work Or Impaired
                     Damage To Premises Rented To You                  Property
                     as described in Section III. LIMITS OF
                     INSURANCE.                                        Damages claimed for any loss, cost or
                                                                       expense incurred by you or others for
                     Paragraph 2) of this exclusion does not           the loss of use, withdrawal, recall, in-
                     apply if the premises are "your work"             spection, repair, replacement, adjust-
                     and were never occupied, rented or                ment, removal or disposal of:
                     held for rental by you.
                                                                       1)   "Your product";
                     Paragraphs 3), 4), 5) and 6) of this ex-          2)   "Your work"; or
                     clusion do not apply to liability as-
                     sumed under a sidetrack agreement.                3)   "Impaired property";

                     Paragraph 6) of this exclusion does not           if such product, work, or property is
                     apply to "property damage" included in            withdrawn or recalled from the market
                     the "products-completed operations                or from use by any person or organ-
                     hazard".                                          ization because of a known or sus-
                                                                       pected defect, deficiency, inadequacy
              k.     Damage To Your Product                            or dangerous condition in it.

                                                                  o.   Personal And Advertising Injury
                     "Property damage" to "your product",
                     arising out of it or any part of it.
                                                                       "Bodily injury" arising out of "personal
              l.     Damage To Your Work                               and advertising injury".

                                                                  p.   Bodily Injury To Any Insured "Bodily
                     "Property damage" to "your work"                  injury" to:
                     arising out of it or any part of it and
                     included in the "products-completed               1)   Any insured; or
                     operations hazard".
                                                                       2)   Any insured whenever the ultimate
                     HOWEVER, this exclusion does not ap-                   benefits of any indemnification will
                     ply if the damaged work, or the work                   accrue directly or indirectly to any
                                                                            insured or the heirs of any in-
                     out of which the damage arises, was
                                                                            sured.
                     performed on your behalf by a sub-
                     contractor.                                  q.   Damage To Named Insured's Property
              m. Damage To Impaired Property               Or
                                                                       Any claim or "suit" for "property dam-
                 Property Not Physically Injured                       age" by you or on your behalf against
                                                                       any other person or organization that
                     "Property damage" to "impaired prop-              is also a Named Insured under this
                     erty" or property that has not been               policy.
                     physically injured, arising out of:
                                                                  r.   Abuse or Molestation
                     1)   A defect, deficiency, inadequacy
                          or dangerous condition in "your              "Bodily injury" or "property damage"
                          product" or "your work"; or                  arising out of:

                     2)   A delay or failure by you or any-            1)   The actual or threatened abuse or
                          one acting on your behalf to per-                 molestation by anyone of any per-
                          form a contract or agreement in                   son while in the care, custody or
                          accordance with its terms.                        control of any insured, or

                     This exclusion does not apply to the              2)   The negligent:
                     loss of use of other property arising out
                                                                            a)   Employment;
                     of sudden and accidental physical in-
                     jury to "your product" or "your work"                  b)   Investigation;
                     after it has been put to its intended
                     use.                                                   c)   Supervision;

     PB 00 06 (01-01)                                                                                Page 7 of 24
ACP BPFM3047086185                                 INSURED COPY                                       34   07772
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 57 of 223 PageID #: 300

                                                                                                  PB 00 06 (01-01)

                     d)   Reporting to the proper au-                        radioactive emissions or any other
                          thorities, or failure to so re-                    duty involving radon or other ra-
                          port; or                                           dioactive emissions.

                     e)   Retention;                               t.   Employment Practices

                     of a person for whom any insured                   "Bodily injury" to:
                     is or ever was legally responsible
                     and whose conduct would be ex-                     1)   A person arising out of any:
                     cluded by Paragraph 1) above.
                                                                             a)   Refusal to employ that per-
         s.   Asbestos, Electromagnetic Emissions,                                son;
              Lead or Radon
                                                                             b)   Termination of that person's
              "Bodily injury" or "property damage"                                employment; or
              arising out of:
                                                                             c)   Employment-related        prac-
              1)     Asbestos including but not limited                           tices, policies, acts or omis-
                     to any injury or damage related to,                          sions, such as coercion,
                     arising or alleged to have arisen                            demotion, evaluation, reas-
                     out of any use, exposure, exist-                             signment,            discipline,
                     ence, detection, removal, elimi-                             defamation, harassment, hu-
                     nation, avoidance, act, error,                               miliation or discrimination di-
                     omission, failure to disclose or                             rected at that person; or
                     warn of the presence of asbestos
                     or any other duty involving                        2)   The spouse, child, parent, brother
                     asbestos;                                               or sister of that person as a con-
                                                                             sequence of "bodily injury" to that
              2)     Electromagnetic emissions or ra-                        person at whom any of the
                     diation including but not limited to                    employment-related practices de-
                     any injury or damage related to,                        scribed in Paragraphs a), b), or c)
                     arising or alleged to have arisen                       above is directed.
                     out of any use, exposure, exist-
                     ence, detection, removal, elimi-                   This exclusion applies:
                     nation, avoidance, act, error,
                     omission, failure to disclose or                   1)   Whether the insured may be liable
                     warn     of   the   presence      of                    as an employer or in any other
                     electromagnetic emissions or ra-                        capacity; and
                     diation or any other duty involving
                                                                        2)   To any obligation to share dam-
                     electromagnetic emissions or ra-
                                                                             ages with or repay someone else
                     diation;                                                who must pay damages because
              3)     Lead including but not limited to                       of the injury.
                     any injury or damage related to,              u.   Fiduciary Responsibility
                     arising or alleged to have arisen
                     out of any use, exposure, exist-
                                                                        "Bodily injury" or "property damage"
                     ence, detection, removal, elimi-
                     nation, avoidance, act, error,                     arising out of the ownership, mainte-
                     omission, failure to disclose or                   nance or use, including all related op-
                     warn of the presence of lead or                    erations, of property in relation to
                     any other duty involving lead; or                  which you or any insured is acting in
                                                                        any fiduciary or representative capac-
              4)     Radon or any other radioactive                     ity.
                     emissions, manmade or natural,
                     including but not limited to any in-          v.   Professional Services
                     jury or damage related to, arising
                     or alleged to have arisen out of                   "Bodily injury" or "property damage"
                     any use, exposure, existence, de-                  that arises out of or is a result of the
                     tection,   removal,     elimination,               rendering of, or failure to render, any
                     avoidance, act, error, omission,                   professional service, treatment, advice
                     failure to disclose or warn of the                 or instruction. This exclusion includes,
                     presence of radon or any other                     but is not limited to, any:

PB 00 06 (01-01)                                                                                     Page 8 of 24
ACP BPFM3047086185                                  INSURED COPY                                            34   07773
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 58 of 223 PageID #: 301

                                                                                                     PB 00 06 (01-01)

                     1)   Legal, accounting, insurance, real                8)   Ear or other body piercing service,
                          estate, financial, advertising or                      treatment, advice or instruction;
                          consulting service, advice or in-                      or
                          struction;
                                                                            9)   Service, treatment, advice or in-
                     2)   Preparing, approving, or failing to                    struction in the practice of phar-
                          prepare     or  approve      maps,                     macy.
                          drawings, opinions, reports, sur-
                          veys, change orders, designs or              w.   Testing, Evaluating or Consulting
                          specifications;
                                                                            "Bodily injury" or "property damage"
                     3)   Supervisory, inspection, engineer-                arising out of:
                          ing, or architectural service, ad-
                          vice or instruction;                              1)   An error, omission, defect or defi-
                                                                                 ciency:
                     4)   Medical,    surgical,   psychiatric,
                          chiropractic,            chiropody,                    a)   In any test performed, or any
                          physiotherapy,         osteopathy,                          evaluation, consultation or
                          acupuncture, dental, x-ray, nursing                         advice given by or on behalf
                          or any other health service, treat-                         of you or any insured; or
                          ment, advice or instruction;
                                                                                 b)   In experimental data or the
                     5)   Any psychological therapy or any                            insured's interpretation of that
                          other counseling or mental health                           data.
                          service, treatment, advice or in-
                                                                            2)   The reporting of or reliance upon
                          struction;
                                                                                 any such test, evaluation, consul-
                     6)   Any service, treatment, advice or                      tation or advice.
                          instruction for the purpose of ap-
                                                                  3.   TENANTS PROPERTY DAMAGE LEGAL LI-
                          pearance or skin enhancement,
                                                                       ABILITY
                          hair removal or replacement or
                          personal grooming, including but
                                                                       Certain Exclusions Not Applicable
                          not    limited   to   cosmetology,
                          tonsorial, tattooing, tanning or
                                                                       Exclusions c. through n., p., q., r., t., u., v.
                          massage;
                                                                       and w. do not apply to "property damage"
                     7)   Optometry or optical or hearing              to premises while rented to you or tempo-
                          aid service, treatment, advice or            rarily occupied by you with permission of
                          instruction, including the prescrib-         the owner, if such "property damage"
                          ing, preparation, fitting, demon-            arises out of a Covered Cause Of Loss
                          stration     or    distribution   of         provided under the BUSINESSOWNERS
                          ophthalmic lenses and similar                PROPERTY COVERAGE FORM. A separate
                          products or hearing aid devices;             limit of insurance, called Tenants Property
                                                                       Damage Legal Liability Limit, applies to this
                                                                       coverage as described in Section III. LIMITS
                                                                       OF INSURANCE.




     PB 00 06 (01-01)                                                                                    Page 9 of 24
ACP BPFM3047086185                                 INSURED COPY                                          34    07774
     Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 59 of 223 PageID #: 302

                                                                                           PB 00 06 (01-01)

B.   COVERAGE B - PERSONAL AND ADVERTISING                              rights of another and would inflict
     INJURY LIABILITY                                                   "personal and advertising injury";

     1.   INSURING AGREEMENT                                       2)   Arising out of oral or written pub-
                                                                        lication of material, if done by or
          a.   We will pay those sums up to the ap-                     at the direction of the insured with
               plicable Limit of Insurance that the in-                 knowledge of its falsity;
               sured becomes legally obligated to pay
               as damages because of "personal and                 3)   Arising out of oral or written pub-
               advertising injury" to which this insur-                 lication of material whose first
               ance applies. We will have the right                     publication took place before the
               and duty to defend the insured against                   beginning of the policy period;
               any "suit" seeking those damages for
               which there is coverage under this                  4)   Arising out of a criminal act com-
               policy.                                                  mitted by or at the direction of any
                                                                        insured;
               HOWEVER, we will have no duty to de-
                                                                   5)   For which the insured has as-
               fend the insured against any "suit"
                                                                        sumed liability in a contract or
               seeking damages for "personal and
               advertising injury" to which this insur-                 agreement.
               ance does not apply.
                                                                        HOWEVER, this exclusion does not
                                                                        apply to liability for damages that
               We may, at our sole discretion, inves-
                                                                        the insured would have in the ab-
               tigate any offense and settle any claim
                                                                        sence of the contract or agree-
               or "suit" that may result. But:
                                                                        ment;
               1)    The amount we will pay for dam-
                                                                   6)   Arising out of a breach of contract,
                     ages is limited as described in
                                                                        except an implied contract to use
                     Section III. LIMITS OF INSURANCE;
                                                                        another's advertising idea in your
                     and
                                                                        "advertisement";
               2)    Our right and duty to defend end
                     when we have used up the appli-               7)   Arising out of the failure of goods,
                                                                        products or services to conform
                     cable limit of insurance in the
                                                                        with any statement of quality or
                     payment of judgments or settle-
                                                                        performance made in your "ad-
                     ments under COVERAGES A or B
                                                                        vertisement";
                     or medical expenses under COV-
                     ERAGE C.                                      8)   Arising out of the wrong de-
                                                                        scription of the price of goods,
               No other obligation or liability to pay
                                                                        products or services stated in your
               sums or perform acts or services is
                                                                        "advertisement";
               covered unless explicitly provided for
               under SUPPLEMENTARY PAYMENTS -                      9)   Committed by an insured whose
               COVERAGES A AND B.                                       business is advertising, broad-
                                                                        casting, publishing or telecasting.
          b.   This insurance applies to "personal
               and advertising injury" caused by an
               offense arising out of your business but                 HOWEVER, this exclusion does not
               only if the offense was committed in                     apply to Paragraphs a., b. and c.
               the "coverage territory" during the pol-                 of the definition of "personal and
               icy period.                                              advertising injury" under Section
                                                                        V. DEFINITIONS;
     2.   EXCLUSIONS
                                                                   10) Arising out of the actual, alleged
          This insurance, including any duty we have                   or threatened discharge, dis-
          to defend "suits", does not apply to:                        persal, seepage, migration, re-
                                                                       lease or escape of "pollutants" at
          a.   "Personal and advertising injury":                      any time;

               1)    Caused by or at the direction of              11) Any liability or legal obligation of
                     the insured with the knowledge                    any insured arising out of any of
                     that the act would violate the                    the following:

PB 00 06 (01-01)                                                                              Page 10 of 24
ACP BPFM3047086185                                  INSURED COPY                                     34   07775
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 60 of 223 PageID #: 303

                                                                                             PB 00 06 (01-01)

                         a)   Any federal, state, county,                     of a person for whom any in-
                              municipal or local law, ordi-                   sured is or ever was legally
                              nance, order, directive or reg-                 responsible and whose con-
                              ulation barring discrimination,                 duct would be excluded by
                              including but not limited to                    Paragraph a) above;
                              those based on race, color,
                              national origin, ancestry, citi-      13) To:
                              zenship, gender, sexual ori-
                              entation,    marital    status,           a)    A person arising out of any:
                              parenthood, religion or reli-                   i)    Refusal to employ that
                              gious belief, age, economic                           person;
                              status, income, medical con-
                              dition, pregnancy, or mental                    ii)   Termination of that per-
                              or physical disability;                               son's employment; or
                         b)   Any workers' compensation,                      iii) Employment-related
                              unemployment compensation,                           practices, policies, acts
                              disability benefits law, or any                      or omissions, such as
                              other statutory benefits law;                        coercion, demotion, eval-
                                                                                   uation,     reassignment,
                         c)   The Migrant and Seasonal                             discipline,   defamation,
                              Agricultural Worker Protection                       harassment, humiliation
                              Act;                                                 or discrimination directed
                                                                                   at that person; or
                         d)   Any state, federal or govern-
                              mental antitrust statute or               b)    The spouse, child, parent,
                              regulation, including but not                   brother or sister of that per-
                              limited to the Racketeer Influ-                 son as a consequence of
                              enced and Corrupt Organiza-                     "personal and advertising in-
                              tions    Act    (RICO),     the                 jury" to that person at whom
                              Securities Act of 1933, the Se-                 any of the employment-
                              curities Exchange Act of 1934,                  related practices described in
                              or any state Blue Sky law;                      Paragraphs i), ii), or iii) above
                                                                              is directed.
                         e)   The Employees' Retirement
                              Income         Security  Act              This exclusion applies:
                              (E.R.I.S.A.) of 1974; or
                                                                        a)    Whether the insured may be
                         f)   Any other similar statutes, or-                 liable as an employer or in
                              dinances, orders, directives                    any other capacity; and
                              or regulations;
                                                                        b)    To any obligation to share
                     12) Arising out of:                                      damages with or repay some-
                                                                              one else who must pay dam-
                         a)   The actual or threatened
                                                                              ages because of the injury;
                              abuse or molestation by any-
                              one of any person while in the        14) Arising out of:
                              care, custody or control of any
                              insured, or                               a)    Asbestos including but not
                                                                              limited to any injury or dam-
                         b)   The negligent:                                  age related to, arising or al-
                                                                              leged to have arisen out of
                              i)    Employment;
                                                                              any use, exposure, existence,
                              ii)   Investigation;                            detection,   removal,    elimi-
                                                                              nation, avoidance, act, error,
                              iii) Supervision;                               omission, failure to disclose
                                                                              or warn of the presence of
                              iv)   Reporting to the proper                   asbestos or any other duty in-
                                    authorities, or failure to                volving asbestos;
                                    so report; or
                                                                        b)    Electromagnetic emissions or
                              v)    Retention;                                radiation including but not

     PB 00 06 (01-01)                                                                           Page 11 of 24
ACP BPFM3047086185                                   INSURED COPY                                34    07776
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 61 of 223 PageID #: 304

                                                                                           PB 00 06 (01-01)

                          limited to any injury or dam-                     maps, drawings, opinions, re-
                          age related to, arising or al-                    ports, surveys, change orders,
                          leged to have arisen out of                       designs or specifications;
                          any use, exposure, existence,
                          detection,   removal,    elimi-              c)   Supervisory, inspection, engi-
                          nation, avoidance, act, error,                    neering, or architectural ser-
                          omission, failure to disclose                     vice, advice or instruction;
                          or warn of the presence of
                          electromagnetic emissions or                 d)   Medical, surgical, psychiatric,
                          radiation or any other duty in-                   chiropractic,       chiropody,
                          volving electromagnetic emis-                     physiotherapy,     osteopathy,
                          sions or radiation;                               acupuncture, dental, x-ray,
                                                                            nursing or any other health
                     c)   Lead including but not limited                    service, treatment, advice or
                          to any injury or damage re-                       instruction;
                          lated to, arising or alleged to
                          have arisen out of any use,                  e)   Any psychological therapy or
                          exposure,      existence,   de-                   any other counseling or men-
                          tection, removal, elimination,                    tal health service, treatment,
                          avoidance, act, error, omis-                      advice or instruction;
                          sion, failure to disclose or
                                                                       f)   Any service, treatment, advice
                          warn of the presence of lead
                                                                            or instruction for the purpose
                          or any other duty involving
                                                                            of appearance or skin en-
                          lead; or
                                                                            hancement, hair removal or
                     d)   Radon or any other radioac-                       replacement       or    personal
                          tive emissions, manmade or                        grooming, including but not
                          natural, including but not lim-                   limited     to     cosmetology,
                          ited to any injury or damage                      tonsorial, tattooing, tanning or
                          related to, arising or alleged                    massage.
                          to have arisen out of any use,
                                                                       g)   Optometry or optical or hear-
                          exposure,     existence,    de-
                          tection, removal, elimination,                    ing aid service, treatment, ad-
                          avoidance, act, error, omis-                      vice or instruction, including
                          sion, failure to disclose or                      the prescribing, preparation,
                          warn of the presence of radon                     fitting, demonstration or dis-
                          or any other radioactive                          tribution of ophthalmic lenses
                          emissions or any other duty                       and similar products or hear-
                          involving radon or other ra-                      ing aid devices;
                          dioactive emissions;
                                                                       h)   Ear or other body piercing
             15) That arises out of the ownership,                          service, treatment, advice or
                 maintenance or use, including all                          instruction; or
                 related operations, of property in
                 relation to which you or any in-                      i)   Service, treatment, advice or
                 sured is acting in any fiduciary or                        instruction in the practice of
                 representative capacity;                                   pharmacy; or

             16) That arises out of or is a result of              17) Arising out of:
                 the rendering of, or failure to ren-
                 der, any professional service,                        a)   An error, omission, defect or
                 treatment, advice or instruction.                          deficiency:
                 This exclusion includes, but is not
                 limited to any:                                            i)    In any test performed, or
                                                                                  any evaluation, consulta-
                     a)   Legal, accounting, insurance,                           tion or advice given by or
                          real estate, financial, adver-                          on behalf of you or any
                          tising or consulting service,                           insured; or
                          advice or instruction;
                                                                            ii)   In experimental data or
                     b)   Preparing, approving, or fail-                          the insured's interpreta-
                          ing to prepare or approve                               tion of that data.

PB 00 06 (01-01)                                                                              Page 12 of 24
ACP BPFM3047086185                                  INSURED COPY                                     34   07777
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 62 of 223 PageID #: 305

                                                                                                          PB 00 06 (01-01)

                          b)   The reporting of or reliance                      2)   Necessary medical, surgical, x-ray
                               upon any such test, evalu-                             and dental services, including
                               ation, consultation or advice.                         prosthetic devices; and

               b.    Any loss, cost or expense arising out                       3)   Necessary ambulance, hospital,
                     of any:                                                          professional nursing and funeral
                                                                                      services.
                     1)   Request, demand or order that any
                          insured or others test for, monitor,         2.   EXCLUSIONS
                          clean up, remove, contain, treat,
                          detoxify or neutralize, or in any                 We will not pay expenses for "bodily injury":
                          way respond to, or assess the ef-
                          fects of, "pollutants"; or                        a.   To any insured.

                     2)   Claim or "suit" by or on behalf of                b.   To a person hired to do work for or on
                          a governmental authority for dam-                      behalf of any insured or a tenant of any
                          ages because of testing for, moni-                     insured.
                          toring, cleaning up, removing,
                                                                            c.   To a person injured on that part of
                          containing, treating, detoxifying or
                                                                                 premises you own or rent that the per-
                          neutralizing, or in any responding                     son normally occupies.
                          to, or assessing the effects of,
                          "pollutants".                                     d.   To a person, whether or not an "em-
                                                                                 ployee" of any insured, if benefits for
     C.   COVERAGE C - MEDICAL PAYMENTS                                          the "bodily injury" are payable or must
                                                                                 be provided under a workers' com-
          1.   INSURING AGREEMENT
                                                                                 pensation or disability benefits law or
               a.    We will pay medical expenses as de-                         a similar law.
                     scribed below for "bodily injury"                      e.   To a person injured while taking part
                     caused by an accident:                                      in athletics.
                     1)   On premises you own or rent;                      f.   Included   within   the    "products-
                                                                                 completed operations hazard".
                     2)   On ways next to premises you own
                          or rent; or                                       g.   Excluded under COVERAGE A.
                     3)   Because of your operations;                       h.   Due to war, whether or not declared,
                                                                                 or any act or condition incident to war.
                     provided that:
                                                                                 War includes civil war, insurrection,
                     1)   The accident takes place in the                        rebellion or revolution.
                          "coverage territory" and during the     D.   SUPPLEMENTARY PAYMENTS - COVERAGES A
                          policy period;                               AND B
                     2)   The expenses are incurred and                1.   We will pay, with respect to any claim we
                          reported to us within one year of                 investigate or settle, or any "suit" against
                          the date of the accident; and                     an insured we defend:
                     3)   The injured person submits to ex-                 a.   All expenses we incur.
                          amination, at our expense, by
                          physicians of our choice as often                 b.   Up to $250 for cost of bail bonds re-
                          as we reasonably require.                              quired because of accidents or traffic
                                                                                 law violations arising out of the use of
               b.    We will make these payments regard-                         any vehicle to which the Bodily Injury
                     less of fault. These payments will not                      Liability Coverage applies. We do not
                     exceed the applicable limit of insur-                       have to furnish these bonds.
                     ance. We will pay reasonable ex-
                     penses for:                                            c.   The cost of bonds to release attach-
                                                                                 ments, but only for bond amounts
                     1)   First aid administered at the time                     within the applicable limit of insurance.
                          of an accident;                                        We do not have to furnish these bonds.

     PB 00 06 (01-01)                                                                                       Page 13 of 24
ACP BPFM3047086185                                 INSURED COPY                                               34   07778
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 63 of 223 PageID #: 306

                                                                                               PB 00 06 (01-01)

         d.   All reasonable expenses incurred by                f.   The indemnitee:
              the insured at our request to assist us
              in the investigation or defense of the                  1)   Agrees in writing to:
              claim or "suit", including actual loss of
                                                                           a)   Cooperate with us in the in-
              earnings up to $250 a day because of
                                                                                vestigation, settlement or de-
              time off from work.
                                                                                fense of the "suit";
         e.   All costs taxed against the insured in
                                                                           b)   Immediately send us copies
              the "suit".
                                                                                of any demands, notices,
         f.   Prejudgment interest awarded against                              summonses or legal papers
              the insured on that part of the judg-                             received in connection with
              ment we pay. If we make an offer to                               the "suit";
              pay the applicable limit of insurance,
              we will not pay any prejudgment inter-                       c)   Notify any other insurer
                                                                                whose coverage is available
              est based on that period of time after
              the offer.                                                        to the indemnitee; and

         g.   All interest on the full amount of any                       d)   Cooperate with us with re-
              judgment that accrues after entry of the                          spect to coordinating other
              judgment and before we have paid, of-                             applicable insurance avail-
              fered to pay, or deposited in court the                           able to the indemnitee; and
              part of the judgment that is within the                 2)   Provides us with written authori-
              applicable limit of insurance.                               zation to:
         These payments will not reduce the limits                         a)   Obtain records and other in-
         of insurance.                                                          formation related to the "suit";
    2.   If we defend an insured against a "suit" and                           and
         an indemnitee of the insured is also named                        b)   Conduct and control the de-
         as a party to the "suit", we will defend that                          fense of the indemnitee in
         indemnitee if all of the following conditions                          such "suit".
         are met:
                                                                 So long as the above conditions are met,
         a.   The "suit" against the indemnitee                  attorneys' fees incurred by us in the de-
              seeks damages for which the insured
                                                                 fense of that indemnitee, necessary liti-
              has assumed the liability of the
                                                                 gation expenses incurred by us and
              indemnitee in a contract or agreement
                                                                 necessary litigation expenses incurred by
              that is an "insured contract";
                                                                 the indemnitee at our request will be paid
         b.   This insurance applies to such liability           as         Supplementary           Payments.
              assumed by the insured;                            Notwithstanding the provisions of Para-
                                                                 graph 2.b.2) of Section I. COVERAGE, A.
         c.   The obligation to defend, or the cost of           COVERAGE A - BODILY INJURY AND
              the defense of, that indemnitee, has               PROPERTY DAMAGE LIABILITY, such pay-
              also been assumed by the insured in                ments will not be deemed to be damages
              the same "insured contract";                       for "bodily injury" and "property damage"
                                                                 and will not reduce the limits of insurance.
         d.   The allegations in the "suit" and the
              information we know about the "occur-              Our obligation to defend an insured's
              rence" are such that no conflict ap-               indemnitee and to pay for attorneys' fees
              pears to exist between the interests of            and necessary litigation expenses as Sup-
              the insured and the interests of the               plementary Payments ends when:
              indemnitee;
                                                                 a.   We have used up the applicable limit
         e.   The indemnitee and the insured ask us                   of insurance in the payment of judg-
              to conduct and control the defense of                   ments or settlements; or
              that indemnitee against such "suit" and
              agree that we can assign the same                  b.   The conditions set forth above, or the
              counsel to defend the insured and the                   terms of the agreement described in
              indemnitee; and                                         Paragraph f. above, are no longer met.



PB 00 06 (01-01)                                                                                   Page 14 of 24
ACP BPFM3047086185                                INSURED COPY                                           34   07779
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 64 of 223 PageID #: 307

                                                                                                    PB 00 06 (01-01)

     II.   WHO IS AN INSURED                                                          course of his or her employ-
                                                                                      ment or performing duties re-
           1.   If you are:                                                           lated to the conduct of your
                                                                                      business;
                a.   An individual, you and your spouse are
                     insureds, but only with respect to the                      b)   To the spouse, child, parent,
                     conduct of a business of which you are                           brother or sister of that co-
                     the sole owner.                                                  "employee" as a consequence
                                                                                      of Paragraph 1)a) above;
                b.   A partnership or joint venture, you are
                     an insured. Your members, your part-                        c)   For which there is any obli-
                     ners, and their spouses are also in-                             gation to share damages with
                     sureds, but only with respect to the                             or repay someone else who
                     conduct of your business.                                        must pay damages because
                                                                                      of the injury described in Par-
                c.   A limited liability company, you are an                          agraphs 1)a) or b) above; or
                     insured. Your members are also in-
                     sureds, but only with respect to the                        d)   Arising out of his or her pro-
                     conduct of your business. Your man-                              viding or failing to provide
                     agers are insureds, but only with re-                            professional health care ser-
                     spect to their duties as your managers.                          vices.
                d.   A trust, you are an insured. Your trus-                2)   "Property damage" to property:
                     tee or co-trustees are also insureds,
                     but only with respect to their duties as                    a)   Owned, occupied or used by;
                     a trustee in connection with your prop-                          or
                     erty, operations and activities.
                                                                                 b)   Rented to, in the care, custody
                e.   An organization other than a partner-                            or control of, or over which
                     ship, joint venture or limited liability                         physical control is being ex-
                     company, you are an insured. Your                                ercised for any purpose by,
                     "executive officers" and directors are
                     insureds, but only with respect to their                    you, any of your "employees", any
                     duties as your officers or directors.                       partner or member (if you are a
                     Your stockholders are also insureds,                        partnership or joint venture), or
                     but only with respect to their liability                    any member (if you are a limited
                     as stockholders.                                            liability company).
                                                                       b.   Any person (other than your "em-
           2.   Each of the following is also an insured:
                                                                            ployee"), or any organization while
                a.   Your "employees", other than either                    acting as your real estate manager.
                     your "executive officers" (if you are an
                                                                       c.   Any person or organization having
                     organization other than a partnership,
                                                                            proper temporary custody of your
                     joint venture or limited liability com-
                                                                            property if you die, but only:
                     pany) or your managers (if you are a
                     limited liability company), but only for               1)   With respect to liability arising out
                     acts within the scope of their employ-                      of the maintenance or use of that
                     ment by you or while performing duties                      property; and
                     related to the conduct of your business.
                                                                            2)   Until your legal representative has
                     HOWEVER, none of these "employees"                          been appointed.
                     is an insured for:
                                                                       d.   Your legal representative if you die, but
                     1)   "Bodily injury" or "personal and                  only with respect to duties as such.
                          advertising injury":                              That representative will have all your
                                                                            rights and duties under this policy.
                          a)   To you, to your partners or
                               members (if you are a part-        3.   With respect to "mobile equipment" regis-
                               nership or joint venture), to           tered in your name under any motor vehicle
                               your members (if you are a              registration law, any person is an insured
                               limited liability company), or          while driving such equipment along a pub-
                               to a co-"employee" while that           lic highway with your permission. Any other
                               co-"employee" is either in the          person or organization responsible for the

     PB 00 06 (01-01)                                                                                  Page 15 of 24
ACP BPFM3047086185                                 INSURED COPY                                          34   07780
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 65 of 223 PageID #: 308

                                                                                               PB 00 06 (01-01)

         conduct of such person is also an insured,              a.   Co-Owners of Insured Premises
         but only with respect to liability arising out
         of the operation of the equipment, and only                  Any person or organization with whom
         if no other insurance of any kind is avail-                  you co-own a premises insured under
         able to that person or organization for this                 this policy is an additional insured, but
         liability.                                                   only with respect to their liability as the
                                                                      co-owner of such premises.
         HOWEVER, no person or organization is an
         insured with respect to:                                     HOWEVER, their status as additional
                                                                      insured under this policy ends when
         a.   "Bodily injury" to a co-"employee" of                   you cease to co-own such premises
              the person driving the equipment; or                    with that person or organization.

         b.   "Property damage" to property owned                b.   Controlling Interest
              by, rented to, in the charge of or occu-
              pied by you or the employer of any                      Any person or organization that has a
              person who is an insured under this                     controlling interest in you is an addi-
              provision.                                              tional insured, but only with respect to
                                                                      liability arising out of:
    4.   Any organization you newly acquire or
                                                                      1)   Their financial control of you; or
         form, other than a partnership, joint venture
         or limited liability company, and over which                 2)   Their ownership, maintenance or
         you maintain ownership or majority inter-                         control of premises you lease or
         est, will qualify as a Named Insured if there                     occupy;
         is no other similar insurance available to
         that organization.                                           subject to the following additional ex-
                                                                      clusion:
         HOWEVER:
                                                                      This insurance, including any duty we
         a.   Coverage under this provision is af-                    have to defend "suits", does not apply
              forded only until the 90th day after you                to structural alterations, new con-
              acquire or form the organization or the                 struction or demolition operations per-
              end of the policy period, whichever is                  formed by or for such person or
              earlier;                                                organization.

         b.   COVERAGE A does not apply to "bodily                    HOWEVER, their status as additional
              injury" or "property damage" that oc-                   insured under this policy ends when
              curred before you acquired or formed                    they cease to have such controlling in-
              the organization; and                                   terest in you.

         c.   COVERAGE B does not apply to "per-                 c.   Grantor of Franchise or License
              sonal and advertising injury" arising
              out of an offense committed before you                  Any person or organization that has
              acquired or formed the organization.                    granted you a franchise or license by
                                                                      written contract or agreement is an
    5.   No person or organization is an insured                      additional insured, but only with re-
         with respect to the conduct of any current                   spect to their liability as the grantor of
         or past partnership, joint venture or limited                a franchise or license to you.
         liability company that is not shown as a
         Named Insured in the Declarations.                           HOWEVER, their status as additional
                                                                      insured under this policy ends when
    6.   Automatic Additional Insureds                                their contract or agreement with you
                                                                      granting the franchise or license ends.
         Any of the following persons or organiza-               d.   Lessors of Leased Equipment
         tions are automatically insureds when you
         and such person or organization have                         Any person or organization from whom
         agreed in a written contract or agreement                    you lease equipment by written con-
         that such person or organization be added                    tract or agreement is an additional in-
         as an additional insured on your policy                      sured, but only with respect to their
         providing general liability coverage.                        liability arising out of the maintenance,

PB 00 06 (01-01)                                                                                  Page 16 of 24
ACP BPFM3047086185                                INSURED COPY                                           34     07781
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 66 of 223 PageID #: 309

                                                                                               PB 00 06 (01-01)

                     operation or use by you of the equip-
                     ment leased to you by that person or              HOWEVER, their status as additional
                     organization, subject to the following            insured under this policy ends when
                     additional exclusion:                             their status as mortgagee, assignee or
                                                                       receiver ends.
                     This insurance, including any duty we
                     have to defend "suits", does not apply       g.   Owners or Other Interest from Whom
                     to "bodily injury" or "property damage"           Land has been Leased
                     arising out of, in whole or in part, or
                     results from, in whole of in part, the            Any person or organization from whom
                     active negligence of such person or               you lease premises is an additional in-
                     organization.                                     sured, but only with respect to their li-
                                                                       ability arising out of your maintenance
                     HOWEVER, their status as additional               or use of that part of the land leased to
                     insured under this policy ends when               you, subject to the following additional
                     their contract or agreement with you              exclusion:
                     for such leased equipment ends.
                                                                       This insurance, including any duty we
              e.     Managers or Lessors of Leased Prem-               have to defend "suits", does not apply
                     ises                                              to structural alterations, new con-
                                                                       struction or demolition operations per-
                     Any person or organization from whom              formed by or for such person or
                     you lease premises is an additional in-           organization.
                     sured, but only with respect to their li-
                     ability arising out of your use of that           HOWEVER, their status as additional
                     part of the premises leased to you,               insured under this policy ends when
                     subject to the following additional ex-           you cease to lease that land.
                     clusion:
                                                                  h.   State or Political Subdivisions - Permits
                     This insurance, including any duty we             Relating to Premises
                     have to defend "suits", does not apply
                     to structural alterations, new con-               Any state or political subdivision which
                     struction or demolition operations per-           has issued a permit in connection with
                     formed by or for such person or                   premises insured by this policy which
                     organization.                                     you own, rent, or control is an addi-
                                                                       tional insured, but only with respect to
                     HOWEVER, their status as additional               the following hazards:
                     insured under this policy ends when
                     you cease to be a tenant of such                  1)   The existence, maintenance, re-
                     premises.                                              pair, construction, erection, or re-
                                                                            moval    of    advertising    signs,
              f.     Mortgagee, Assignee or Receiver
                                                                            awnings, canopies, cellar en-
                                                                            trances, coal holes, driveways,
                     Any person or organization who has                     manholes, marquees, hoistaway
                     status as mortgagee, assignee or re-
                                                                            openings, sidewalk vaults, street
                     ceiver of your property is an additional               banners, or decoration and similar
                     insured, but only with respect to their                exposures;
                     liability as mortgagee, assignee or re-
                     ceiver arising out of your ownership,             2)   The construction, erection, or re-
                     maintenance, or use of such premises,                  moval of elevators; or
                     subject to the following additional ex-
                     clusion:                                          3)   The ownership, maintenance, or
                                                                            use of any elevators covered by
                     This insurance, including any duty we                  this insurance.
                     have to defend "suits", does not apply
                     to structural alterations, new con-               HOWEVER, such state or political sub-
                     struction or demolition operations per-           division's status as additional insured
                     formed by or for such person or                   under this policy ends when the permit
                     organization.                                     ends.



     PB 00 06 (01-01)                                                                             Page 17 of 24
ACP BPFM3047086185                                 INSURED COPY                                    34   07782
       Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 67 of 223 PageID #: 310

                                                                                                     PB 00 06 (01-01)

III.   LIMITS OF INSURANCE AND DEDUCTIBLE                           5.   Each Occurrence Limit of Insurance

       1.   The Limits of Insurance shown in the Dec-                    Subject to 2. or 3. above, whichever ap-
            larations and the rules below fix the most                   plies, the Each Occurrence Limit is the
            we will pay regardless of the number of:                     most we will pay for the sum of:

            a.   Insureds;                                               a.   Damages under COVERAGE A; and

            b.   Claims made or "suits" brought; or                      b.   Medical expenses under COVERAGE
                                                                              C
            c.   Persons or organizations         making
                 claims or bringing "suits".                             because of all "bodily injury" and "property
                                                                         damage" arising out of any one "occur-
       2.   General Aggregate Limit of Insurance                         rence".
            (Other than Products-Completed Oper-
            ations)                                                 6.   Tenants Property Damage Legal Liability
                                                                         Limit of Insurance
            The General Aggregate Limit is the most
            we will pay for the sum of:                                  Subject to 5. above, the Tenants Property
                                                                         Damage Legal Liability Limit is the most
            a.   Medical expenses under COVERAGE                         we will pay under COVERAGE A for dam-
                 C;                                                      ages because of all "property damage" to
                                                                         premises, while rented to you or temporar-
            b.   Damages under COVERAGE A, except                        ily occupied by you with permission of the
                 damages because of "bodily injury" or                   owner, arising out of any one "occurrence".
                 "property damage" included in the
                                                                    7.   Medical Payments Limit of Insurance
                 "products-completed operations haz-
                 ard"; and
                                                                         Subject to 5. above, the Medical Payments
                                                                         Limit is the most we will pay under COV-
            c.   Damages under COVERAGE B.
                                                                         ERAGE C for all medical expenses because
            The General Aggregate Limit applies sepa-                    of "bodily injury" sustained by any one
                                                                         person.
            rately to each of your described premises.
            For the purposes of this provision, prem-               8.   The Limits of Insurance of this policy apply
            ises means involving the same or connect-                    separately to each consecutive annual pe-
            ing lots, or premises whose connection is                    riod and to any remaining period of less
            interrupted only by a public street, roadway                 than 12 months, starting with the beginning
            or waterway, or railroad right-of-way.                       of the policy period shown in the Declara-
                                                                         tions, unless the policy period is extended
       3.   Products-Completed Operations Aggregate                      after issuance for an additional period of
            Limit of Insurance                                           less than 12 months. In that case, the addi-
                                                                         tional period will be deemed part of the last
            The Products-Completed Operations Ag-                        preceding period for purposes of determin-
            gregate Limit is the most we will pay under                  ing the Limits of Insurance.
            COVERAGE A for damages because of
                                                                    9.   Property Damage Deductible
            "bodily injury" and "property damage" in-
            cluded in the "products-completed oper-
                                                                         If a deductible amount is shown in the Li-
            ations hazard".
                                                                         ability Declarations, the following pro-
       4.   Personal and Advertising Injury Limit of In-                 visions apply:
            surance                                                      a.   If a deductible amount for Property
                                                                              Damage is shown in the Liability Dec-
            Subject to 2. above, the Personal and Ad-                         larations, any obligation by us under
            vertising Injury Limit is the most we will pay                    this policy to pay sums on your behalf
            under COVERAGE B for the sum of all                               because of "property damage", applies
            damages because of all "personal and ad-                          only to sums in excess of the deduct-
            vertising injury" sustained by any one per-                       ible amount shown in the Declarations
            son or organization.                                              for any one "occurrence".

PB 00 06 (01-01)                                                                                        Page 18 of 24
ACP BPFM3047086185                                   INSURED COPY                                              34   07783
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 68 of 223 PageID #: 311

                                                                                                      PB 00 06 (01-01)

              b.     If a deductible amount for Car Wash          IV. LIABILITY CONDITIONS
                     Property Damage is shown in the Li-
                     ability Declarations, any obligation by         The following conditions apply in addition to the
                     us under this policy to pay sums on             COMMON POLICY CONDITIONS.
                     your behalf because of "property dam-           1.   Bankruptcy
                     age", applies only to sums in excess
                     of the deductible amount shown in the                Bankruptcy or insolvency of the insured or
                     Declarations for any one "claim".                    of the insured's estate will not relieve us
                                                                          of our obligations under this policy.
              c.     If we pay all or any part of a deductible
                     to settle any claim or "suit", upon no-         2.   Duties In The Event Of Occurrence, Offense,
                     tification of such payment by us, you                Claim Or Suit
                     shall promptly reimburse us for the                  a.   You and any insured must see to it that
                     amount of the deductible that has been                    we are notified as soon as practicable
                     paid by us.                                               of an "occurrence" or an offense that
                                                                               may result in a claim. To the extent
                                                                               possible, notice should include:
                                                                               1)   How, when and where the "occur-
                                                                                    rence" or offense took place;
                                                                               2)   The names and addresses of any
                                                                                    injured persons and witnesses;
                                                                                    and
                                                                               3)   The nature and location of any in-
                                                                                    jury or damage arising out of the
                                                                                    "occurrence" or offense.

                                                                          b.   If a claim is made or "suit" is brought
                                                                               against any insured, you must:

                                                                               1)   Immediately record the specifics
                                                                                    of the claim or "suit" and the date
                                                                                    received; and
                                                                               2)   Notify us as soon as practicable.

                                                                               You must see to it that we receive
                                                                               written notice of the claim or "suit" as
                                                                               soon as practicable.

                                                                          c.   You and any other involved insured
                                                                               must:

                                                                               1)   Immediately send us copies of any
                                                                                    demands, notices, summonses or
                                                                                    legal papers received in con-
                                                                                    nection with the claim or "suit";

                                                                               2)   Authorize us to obtain records and
                                                                                    other information;

                                                                               3)   Cooperate with us in the investi-
                                                                                    gation or settlement of the claim
                                                                                    or defense against the "suit";

                                                                               4)   Assist us, upon our request, in the
                                                                                    enforcement of any right against
                                                                                    any person or organization that
                                                                                    may be liable to the insured be-
                                                                                    cause of injury or damage to

     PB 00 06 (01-01)                                                                                    Page 19 of 24
ACP BPFM3047086185                                 INSURED COPY                                           34   07784
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 69 of 223 PageID #: 312

                                                                                                    PB 00 06 (01-01)

                     which this insurance may also ap-                      or other coverage required by any mo-
                     ply; and                                               tor vehicle law. We will provide the re-
                                                                            quired limits for those coverages.
              5)     Agree to be examined under oath,
                     while not in the presence of any             4.   Legal Action Against Us
                     other insured and at such times
                     as may be reasonably required,                    No person or organization has a right under
                     about any matter relating to this                 this policy:
                     insurance or the claim or "suit".
                     At our option and expense, any                    a.   To join us as a party or otherwise bring
                     examination under oath may be                          us into a "suit" asking for damages
                     video or audio taped as well as                        from an insured; or
                     being recorded by stenographic
                                                                       b.   To sue us on this policy unless all of its
                     record. In the event of an exam-
                                                                            terms have been fully complied with.
                     ination, an insured's answers
                     must be signed.                                   A person or organization may sue us to re-
                                                                       cover on an agreed settlement or on a final
         d.   No insured will, except at their own
                                                                       judgment against an insured obtained after
              cost, voluntarily make a payment, as-
                                                                       an actual trial; but we will not be liable for
              sume any obligation, or incur any ex-
                                                                       damages that are not payable under the
              pense, other than for first aid, without
                                                                       terms of this policy or that are in excess of
              our consent.
                                                                       the applicable limit of insurance. An agreed
    3.   Financial Responsibility Laws                                 settlement means a settlement and release
                                                                       of liability signed by us, the insured and the
         a.   When this policy is certified as proof                   claimant or the claimant's legal represen-
              of financial responsibility for the future               tative.
              under the provision of any motor vehi-
              cle financial responsibility law, the in-           5.   Separation Of Insureds
              surance provided by the policy for
              "bodily injury" liability and "property                  Except with respect to the Limits of Insur-
              damage" liability will comply with the                   ance, and any rights or duties specifically
              provisions of the law to the extent of                   assigned in this policy to the first Named
              the coverage and limits of insurance                     Insured, this insurance applies:
              required by law.
                                                                       a.   As if each Named Insured were the
         b.   With respect to "mobile equipment" to                         only Named Insured; and
              which this insurance applies, we will
                                                                       b.   Separately to each insured against
              provide any liability, uninsured motor-
                                                                            whom claim is made or "suit" is
              ists, underinsured motorists, no-fault
                                                                            brought.




PB 00 06 (01-01)                                                                                       Page 20 of 24
ACP BPFM3047086185                                 INSURED COPY                                                34   07785
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 70 of 223 PageID #: 313

                                                                                                    PB 00 06 (01-01)

     V.   DEFINITIONS                                             6.   "Executive officer" means a person holding
                                                                       any of the officer positions created by your
          The terms "you", "your", "we", "us", "our" and               charter, constitution, by-laws or any other
          "insured" are defined in the Preamble of this                similar governing document.
          Coverage Form. The following words or
          phrases, which appear in quotation marks                7.   "Hostile fire" means one which becomes
          throughout this Coverage Form and any of its                 uncontrollable or breaks out from where it
          endorsements, are defined as follows:                        was intended to be.
                                                                  8.   "Impaired property" means tangible prop-
          1.   "Advertisement" means a notice that is
               broadcast or published to the general pub-              erty, other than "your product" or "your
               lic or specific market segments about your              work", that cannot be used or is less useful
                                                                       because:
               goods, products or services for the purpose
               of attracting customers or supporters.                  a.   It incorporates "your product" or "your
                                                                            work" that is known or thought to be
          2.   "Auto" means a land motor vehicle, trailer
                                                                            defective, deficient, inadequate or
               or semitrailer designed for travel on public
                                                                            dangerous; or
               roads, including any attached machinery or
               equipment. But "auto" does not include                  b.   You have failed to fulfill the terms of a
               "mobile equipment".                                          contract or agreement;
          3.   "Bodily injury" means bodily injury, sick-              if such property can be restored to use by:
               ness or disease sustained by a person, in-
               cluding death resulting from any of these               a.   The repair, replacement, adjustment
               at any time.                                                 or removal of "your product" or "your
                                                                            work"; or
          4.   "Coverage territory" means:
                                                                       b.   Your fulfilling the terms of the contract
               a.    The United States of America (includ-                  or agreement.
                     ing its territories and possessions),
                     Puerto Rico and Canada;                      9.   "Insured contract" means:

               b.    International waters or airspace, pro-            a.   A contract for a lease of premises.
                     vided the injury or damage does not
                     occur in the course of travel or trans-                HOWEVER, that portion of the contract
                     portation to or from any place not in-                 for a lease of premises that indem-
                     cluded in a. above; or                                 nifies any person or organization for
                                                                            damage by fire to premises while
               c.    All parts of the world if:                             rented to you or temporarily occupied
                                                                            by you with permission of the owner is
                     1)   The injury or damage arises out                   not an "insured contract";
                          of:
                                                                       b.   A sidetrack agreement;
                          a)   Goods or products made or
                               sold by you in the territory            c.   Any easement or license agreement,
                                                                            except in connection with construction
                               described in a. above; or
                                                                            or demolition operations on or within
                          b)   The activities of a person                   50 feet of a railroad;
                               whose home is in the territory          d.   An obligation, as required by ordi-
                               described in a. above, but is                nance, to indemnify a municipality, ex-
                               away for a short time on your                cept in connection with work for a
                               business; and                                municipality;
                     2)   The insured's responsibility to pay          e.   An elevator maintenance agreement;
                          damages is determined in a "suit"
                          on the merits, in the territory de-          f.   That part of any other contract or
                          scribed in a. above or in a settle-               agreement pertaining to your business
                          ment we agree to.                                 (including an indemnification of a
                                                                            municipality in connection with work
          5.   "Employee" includes a "leased worker".                       performed for a municipality) under
               "Employee" does not include a "temporary                     which you assume the tort liability of
               worker".                                                     another party to pay for "bodily injury"

     PB 00 06 (01-01)                                                                                 Page 21 of 24
ACP BPFM3047086185                                 INSURED COPY                                         34   07786
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 71 of 223 PageID #: 314

                                                                                                    PB 00 06 (01-01)

              or "property damage" to a third person                   c.   While it is being moved from an air-
              or organization. Tort liability means a                       craft, watercraft or "auto" to the place
              liability that would be imposed by law                        where it is finally delivered;
              in the absence of any contract or
              agreement.                                               but "loading or unloading" does not include
                                                                       the movement of property by means of a
              Paragraph f. does not include that part                  mechanical device, other than a hand truck,
              of any contract or agreement:                            that is not attached to the aircraft,
                                                                       watercraft or "auto".
              1)     That indemnifies a railroad for
                     "bodily injury" or "property dam-             12. "Mobile equipment" means any of the fol-
                     age" arising out of construction or               lowing types of land vehicles, including any
                     demolition operations, within 50                  attached machinery or equipment:
                     feet of any railroad property and
                     affecting any railroad bridge or                  a.   Bulldozers, forklifts, farm machinery,
                     trestle, tracks, road-beds, tunnel,                    farm implements and other vehicles
                     underpass or crossing;                                 designed for use or used principally off
                                                                            public roads. This includes motorized
              2)     That indemnifies an architect, en-                     golf carts, snowmobiles, and other land
                     gineer or surveyor for injury or                       vehicles designed for recreational use;
                     damage arising out of:
                                                                       b.   Vehicles maintained for use solely on
                     a)   Preparing, approving, or fail-                    or next to premises you own or rent;
                          ing to prepare or approve,
                          maps, shop drawings, opin-                   c.   Vehicles, other than snowmobiles, that
                          ions, reports, surveys, field                     travel on crawler treads;
                          orders, change orders or
                          drawings and specifications;                 d.   Vehicles, whether self-propelled or not,
                          or                                                maintained primarily to provide mobil-
                                                                            ity to permanently mounted:
                     b)   Giving    directions    or  in-
                          structions, or failing to give                    1)   Power cranes, shovels, loaders,
                          them, if that is the primary                           diggers or drills; or
                          cause of the injury or damage;
                          or                                                2)   Road construction or resurfacing
                                                                                 equipment such as graders,
              3)     Under which the insured, if an ar-                          scrapers or rollers;
                     chitect, engineer or surveyor, as-
                     sumes liability for an injury or                  e.   Vehicles not described in paragraphs
                     damage arising out of the in-                          a., b., c. or d. above that are not self-
                     sured's rendering or failure to                        propelled and are maintained primarily
                     render professional services, in-                      to provide mobility to permanently at-
                     cluding those listed in 2) above                       tached equipment of the following
                     and supervisory, inspection, archi-                    types:
                     tectural or engineering activities.
                                                                            1)   Air compressors, pumps and gen-
    10. "Leased worker" means a person leased to                                 erators,    including    spraying,
        you by a labor leasing firm under an                                     welding,     building    cleaning,
        agreement between you and the labor                                      geophysical exploration, lighting
        leasing firm, to perform duties related to                               and well servicing equipment; or
        the conduct of your business. "Leased
        worker" does not include a "temporary                               2)   Cherry pickers and similar devices
        worker".                                                                 used to raise or lower workers;
    11. "Loading or unloading" means the handling                      f.   Vehicles not described in paragraphs
        of property:                                                        a., b., c. or d. above maintained pri-
                                                                            marily for purposes other than the
         a.   After it is moved from the place where
              it is accepted for movement into or                           transportation of persons or cargo.
              onto an aircraft, watercraft or "auto";
                                                                            HOWEVER, self-propelled vehicles with
         b.   While it is in or on          an aircraft,                    the following types of permanently at-
              watercraft or "auto"; or                                      tached equipment are not "mobile

PB 00 06 (01-01)                                                                                      Page 22 of 24
ACP BPFM3047086185                                  INSURED COPY                                              34   07787
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 72 of 223 PageID #: 315

                                                                                                  PB 00 06 (01-01)

                     equipment" but will be considered           15. "Pollutants" mean any solid, liquid,
                     "autos":                                        gaseous or thermal irritant or contaminant,
                                                                     including but not limited to smoke, vapor,
                     1)   Equipment designed primarily for:          soot, fumes, acids, alkalis, petroleum pro-
                                                                     ducts and their derivatives, chemicals and
                          a)   Snow removal;                         waste. Such irritants or contaminants are
                                                                     "pollutants" whether or not they have any
                          b)   Road maintenance, but not             function in your business, operations,
                               construction or resurfacing;          premises, sites or locations.
                               or

                          c)   Street cleaning;                      Waste includes but is not limited to materi-
                                                                     als to be recycled, reconditioned or re-
                     2)   Air compressors, pumps and gen-            claimed and livestock, poultry or other
                          erators,    including    spraying,         animal excrement.
                          welding,     building    cleaning,
                                                                 16. "Products-completed operations hazard":
                          geophysical exploration, lighting
                          and well servicing equipment; and          a.   Includes all "bodily injury" and "prop-
                                                                          erty damage" occurring away from
                     3)   Cherry pickers and similar devices              premises you own or rent and arising
                          mounted on automobile or truck                  out of "your product" or "your work"
                          chassis and used to raise or lower              except:
                          workers.
                                                                          1)   Products that are still in your
          13. "Occurrence" means an accident, including                        physical possession; or
              continuous or repeated exposure to sub-
              stantially the same general harmful condi-                  2)   Work that has not yet been com-
              tions.                                                           pleted or abandoned.

          14. "Personal and advertising injury" means                          HOWEVER, "your work" will be
              injury, including consequential "bodily in-                      deemed completed at the earliest
              jury", arising out of one or more of the fol-                    of the following times:
              lowing offenses:
                                                                               a)   When all of the work called for
              a.     False    arrest,       detention     or                        in your contract has been
                     imprisonment;                                                  completed.
              b.     Malicious prosecution;                                    b)   When all of the work to be
                                                                                    done at the job site has been
              c.     The wrongful eviction from, wrongful                           completed if your contract
                     entry into, or invasion of the right of                        calls for work at more than
                     private occupancy of a room, dwelling                          one job site.
                     or premises that a person occupies,
                     committed by or on behalf of its owner,                   c)   When that part of the work
                     landlord or lessor;                                            done at a job site has been
                                                                                    put to its intended use by any
              d.     Oral or written publication of material                        person or organization other
                     that slanders or libels a person or or-                        than another contractor or
                     ganization or disparages a person's or                         subcontractor working on the
                     organization's goods, products or ser-                         same project.
                     vices;
                                                                               Work that may need service,
              e.     Oral or written publication of material                   maintenance, correction, repair or
                     that violates a person's right of pri-                    replacement, but which is other-
                     vacy;                                                     wise complete, will be treated as
                                                                               completed.
              f.     The use of another's advertising idea
                     in your "advertisement"; or                          HOWEVER, the "bodily injury" or
                                                                          "property damage" must occur away
              g.     Infringing upon another's copyright,                 from premises you own or rent unless
                     trade dress or slogan in your "adver-                your business includes the selling,
                     tisement".                                           handling or distribution of "your prod-

     PB 00 06 (01-01)                                                                                Page 23 of 24
ACP BPFM3047086185                                INSURED COPY                                        34   07788
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 73 of 223 PageID #: 316

                                                                                                  PB 00 06 (01-01)

              uct" for consumption on premises you                20. "Your product" means:
              own or rent.
                                                                      a.   Any goods or products, other than real
         b.   Does not include "bodily injury" or                          property, manufactured, sold, handled,
              "property damage" arising out of:                            distributed or disposed of by:
              1)     The transportation of property, un-                   1)   You;
                     less the injury or damage arises
                     out of a condition in or on a vehi-                   2)   Others trading under your name;
                     cle not owned or operated by you,                          or
                     and that condition was created by
                     the "loading or unloading" of that                    3)   A person or organization whose
                     vehicle by any insured; or                                 business or assets you have ac-
                                                                                quired; and
              2)     The existence of tools, uninstalled
                     equipment or abandoned or un-                    b.   Containers (other than vehicles), ma-
                     used materials.                                       terials, parts or equipment furnished in
                                                                           connection with such goods or pro-
    17. "Property damage" means:                                           ducts.
         a.   Physical injury to tangible property, in-               "Your product" includes:
              cluding all resulting loss of use of that
              property. All such loss of use shall be                 a.   Warranties or representations made at
              deemed to occur at the time of the                           any time with respect to the fitness,
              physical injury that caused it; or                           quality, durability, performance or use
                                                                           of "your product"; and
         b.   Loss of use of tangible property that is
              not physically injured. All such loss of                b.   The providing of or failure to provide
              use shall be deemed to occur at the                          warnings or instructions.
              time of the "occurrence" that caused it.
                                                                      "Your product" does not include vending
    18. "Suit" means a civil proceeding in which                      machines or other property rented to or lo-
        damages because of "bodily injury", "prop-                    cated for the use of others but not sold.
        erty damage" or "personal and advertising
        injury" to which this insurance applies are               21. "Your work" means:
        alleged. "Suit" includes:
                                                                      a.   Work or operations performed by you
         a.   An arbitration proceeding in which                           or on your behalf; and
              such damages are claimed and to
              which the insured must submit or does                   b.   Materials, parts or equipment fur-
              submit with our consent; or                                  nished in connection with such work
                                                                           or operations.
         b.   Any other alternative dispute resol-
              ution proceeding in which such dam-                     "Your work" includes:
              ages are claimed and to which the
              insured submits with our consent.                       a.   Warranties or representations made at
                                                                           any time with respect to the fitness,
    19. "Temporary worker" means a person who                              quality, durability, performance or use
        is furnished to you to substitute for a per-                       of "your work"; and
        manent "employee" on leave or to meet
        seasonal or short-term workload condi-                        b.   The providing of or failure to provide
        tions.                                                             warnings or instructions.


               Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                 Copyright, Insurance Services Office, Inc., 1997




PB 00 06 (01-01)                                                                                       Page 24 of 24
ACP BPFM3047086185                                 INSURED COPY                                              34   07789
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 74 of 223 PageID #: 317

     EFFECTIVE DATE: 12:01 AM Standard Time,                                                                  INTERLINE
          (at your principal place of business)                                                           LI 00 21 (01-01)

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                                       (BROAD FORM)

     All Coverage Parts included in this policy that provide Liability Coverage are subject to the following exclusion.

     A.   This insurance does not apply:                                         1)   Is at any "nuclear facility" owned
                                                                                      by, or operated by or on behalf of,
          1.   Under any Liability Coverage, to "bodily in-                           an "insured"; or
               jury" or "property damage":
                                                                                 2)   Has been discharged or dispersed
               a.    With respect to which an insured under                           therefrom;
                     the policy is also an insured under a
                     nuclear energy liability policy issued                 b.   The "nuclear material" is contained in
                     by Nuclear Energy Liability Insurance                       "spent fuel" or "waste" at any time
                     Association, Mutual Atomic Energy Li-                       possessed, handled, used, processed,
                     ability Underwriters, Nuclear Insurance                     stored, transported or disposed of, by
                     Association of Canada or any of their                       or on behalf of an insured; or
                     successors, or would be an insured
                                                                            c.   The "bodily injury" or "property dam-
                     under any such policy but for its termi-
                                                                                 age" arises out of the furnishing by an
                     nation upon exhaustion of its limit of                      insured of services, materials, parts or
                     liability; or                                               equipment in connection with the plan-
                                                                                 ning, construction, maintenance, oper-
               b.    Resulting from the "hazardous proper-
                                                                                 ation or use of any "nuclear facility",
                     ties" of "nuclear material" and with re-
                                                                                 but if such facility is located within the
                     spect to which:
                                                                                 United States of America, its territories
                     1)   Any person or organization is re-                      or possessions or Canada, this exclu-
                          quired to maintain financial pro-                      sion c. applies only to "property dam-
                          tection pursuant to the Atomic                         age" to such "nuclear facility" and any
                          Energy Act of 1954, or any law                         property thereat.
                          amendatory thereof; or                  B.   As used in this endorsement:
                     2)   The insured is, or had this policy           1.   "Hazardous properties" includes radioac-
                          not been issued would be, entitled                tive, toxic or explosive properties.
                          to indemnity from the United
                          States of America, or any agency             2.   "Nuclear material" means "source mate-
                          thereof, under any agreement en-                  rial", "special nuclear material" or "by-
                          tered into by the United States of                product material".
                          America, or any agency thereof,
                          with any person or organization.             3.   "Source material", "special nuclear mate-
                                                                            rial", and "by-product material" have the
          2.   Under any Medical Payments coverage, to                      meanings given them in the Atomic Energy
               expenses incurred with respect to "bodily                    Act of 1954 or in any law amendatory
               injury" resulting from the "hazardous prop-                  thereof.
               erties" of "nuclear material" and arising out           4.   "Spent fuel" means any fuel element or fuel
               of the operation of a "nuclear facility" by                  component, solid or liquid, which has been
               any person or organization.                                  used or exposed to radiation in a "nuclear
                                                                            reactor".
          3.   Under any Liability Coverage, to "bodily in-
               jury" or "property damage" resulting from               5.   "Waste" means any waste material:
               "hazardous properties" of "nuclear mate-
               rial", if:                                                   a.   Containing "by-product material" other
                                                                                 than the tailings or wastes produced
               a.    The "nuclear material":                                     by the extraction or concentration of

     LI 00 21 (01-01)                                                                                          Page 1 of 2
ACP BPFM3047086185                                 INSURED COPY                                               34   07790
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 75 of 223 PageID #: 318

                                                                                                        LI 00 21 (01-01)

              uranium or thorium from any ore proc-                           "special nuclear material" if at any
              essed primarily for its "source mate-                           time the total amount of such material
              rial" content; and                                              in the custody of the "insured" at the
                                                                              premises where such equipment or
         b.   Resulting from the operation by any                             device is located consists of or con-
              person or organization of any "nuclear                          tains more than 25 grams of plutonium
              facility" included under the first two                          or uranium 233 or any combination
              paragraphs of the definition of "nuclear                        thereof, or more than 250 grams of
              facility".                                                      uranium 235;
    6.   "Nuclear facility" means:                                       d.   Any structure, basin, excavation,
                                                                              premises or place prepared or used for
         a.   Any "nuclear reactor";
                                                                              the storage or disposal of "waste";
         b.   Any equipment or device designed or
                                                                         and includes the site on which any of the
              used for:
                                                                         foregoing is located, all operations con-
              1)     Separating the isotopes of ura-                     ducted on such site and all premises used
                     nium or plutonium;                                  for such operations.

              2)     Processing   or   utilizing   "spent           7.   "Nuclear reactor" means any apparatus
                     fuel"; or                                           designed or used to sustain nuclear fission
                                                                         in a self-supporting chain reaction or to
              3)     Handling, processing or packaging                   contain a critical mass of fissionable mate-
                     "waste";                                            rial.
         c.   Any equipment or device used for the                  8.   "Property damage" includes all forms of ra-
              processing, fabricating or alloying of                     dioactive contamination of property.


                   All terms and conditions of this policy apply unless modified by this endorsement.


              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                Copyright, Insurance Services Office, Inc., 1997




LI 00 21 (01-01)                                                                                            Page 2 of 2
ACP BPFM3047086185                                   INSURED COPY                                                34   07791
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 76 of 223 PageID #: 319




         RAGE TIME NEWS STAND AND DAIRY
         15748 CROSSBAY BLVD
         HOWARD BEACH        NY 114142747



         15822A CROSSBAY BLVD
         HOWARD BEACH       NY 114143136




                       BRUNO'S RESTAURANTE ITALIANO




                       NATIONWIDE MUTUAL INS COMPANY
                       ACP BPFM3047086185
                       08-05-19 To 08-05-20
                       Per Occurrence              $1,000,000
                       All Occurrences             $2,000,000




ACP BPFM3047086185                            INSURED COPY                      34   07792
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 77 of 223 PageID #: 320




         NEW YORK CITY INDUSTRIAL DEVELOPMENT AGENCY
         110 WILLIAMS STREET
         NEW YORK          NY 100383901


         15822A CROSSBAY BLVD
         HOWARD BEACH       NY 114143136




                        BRUNO'S RESTAURANTE ITALIANO




                        NATIONWIDE MUTUAL INS COMPANY
                        ACP BPFM3047086185
                        08-05-19 To 08-05-20
                        Per Occurrence              $1,000,000
                        All Occurrences             $2,000,000




ACP BPFM3047086185                             INSURED COPY                     34   07793
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 78 of 223 PageID #: 321




ACP BPFM3047086185                   INSURED COPY                               34   07794
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 79 of 223 PageID #: 322




ACP BPFM3047086185                   INSURED COPY                               34   07795
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 80 of 223 PageID #: 323




ACP BPFM3047086185                   INSURED COPY                               34   07796
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 81 of 223 PageID #: 324




ACP BPFM3047086185                   INSURED COPY                               34   07797
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 82 of 223 PageID #: 325
                                                                                                               BUSINESSOWNERS
                                                                                                                   PB 04 30 05 16

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   PROTECTIVE SAFEGUARDS
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
                                                               NOTICE
       YOU RISK THE LOSS OF CERTAIN INSURANCE COVERAGE AT PREMISES DESIGNATED IN THE
      DECLARATIONS IF YOU FAIL TO MAINTAIN ANY OF THE APPLICABLE PROTECTIVE SAFEGUARDS,
                  LISTED BY SYMBOL IN THE DECLARATIONS FOR EACH PREMISES.
        TO AVOID POTENTIAL LOSS OF COVERAGE YOU MUST REPORT ANY PROTECTIVE SAFEGUARD
                      SUSPENSION OR DISABLEMENT BY CALLING 1-866-322-3214
         Your acceptance of this policy in the payment of premium when due constitutes your understanding and
     acknowledgement that you risk the loss of certain insurance at the premises designated if you fail to maintain the
             protective safeguard and your acceptance and agreement with the terms of this endorsement.

                                                             SCHEDULE
    Prem. / Bldg. No.    Description of P-9 Protective Safeguard:




    A. CONDITION. As a condition of this insurance,                                c. Add or modify any cooking equipment
       you are required to maintain the applicable                                    and operate it prior to adding or
       protective devices or services for fire, denoted by                            extending any Fire Suppression System
       symbols P-1, P-2, P-3, P-4, P-5, P-8, or P-9; or                               that is required by code to protect it.
       for burglary and robbery, denoted by symbols P-6                          If part of an Automatic Sprinkler System is
       or P-7), as designated at each premises by                                shut off due to breakage, leakage, freezing
       symbol in the Declarations.                                               conditions or opening of sprinkler heads,
    B. EXCLUSIONS. Under Section B. EXCLUSIONS,                                  notification to us will not be necessary if you
       the following exclusions are added:                                       can restore full protection within 48 hours.
       1. FIRE PROTECTIVE SAFEGUARDS                                          2. BURGLARY AND ROBBERY
            We will not pay for loss or damages caused by                        PROTECTIVE SAFEGUARDS
            or resulting from fire if, prior to the fire, you:                   We will not pay for loss or damage caused by
            a. Knew or should have known of any                                  or resulting from breaking-in or theft if, prior
                 suspension or impairment in any                                 to the breaking-in or theft, you:
                 protective safeguard as designated at                           a. Knew or should have known of any
                 each premises by symbol in the                                       suspension or impairment in any
                 Declarations and failed to notify us of                              protective safeguard designated at each
                 that fact; or                                                        premises by symbol in the Declarations
            b. Failed to maintain any protective                                      and failed to notify us of that fact; or
                 safeguard as designated at each                                 b. Failed to maintain any protective
                 premises by symbol in the Declarations                               safeguard designated at each premises
                 and over which you have control, in                                  by symbol in the Declarations and over
                 complete working order; or                                           which you had control, in complete
                                                                                      working order.

    PB 04 30 05 16          Includes copyrighted material of Insurance Services Office, Inc., with its permission .    Page 1 of 2
ACP BPFM3047086185                                     INSURED COPY                                                       34   07798
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 83 of 223 PageID #: 326
    PB 04 30 05 16
    C. PROTECTIVE SAFEGUARD SYMBOLS. The                                    "P-4"      Service Contract with a privately owned fire
        protective safeguards to which this endorsement                                department providing fire protection service
        applies are identified in the Declarations by the                              to the described premises.
        following symbols:                                                  "P-5"      Watchman Service based on contract with a
        "P-1" AutomaticSprinklerSystem, including                                      privately owned security company providing
                 related supervisory services. Automatic                               premises protection services to the
                 Sprinkler System means:                                               described premises.
                 a. Any automatic fire protective or                        "P-6"      Local Burglar Alarm protecting the entire
                     extinguishing system, including                                   building which in the event of an
                     connected:                                                        unauthorized or attempted entry at the
                     1) Sprinklers and discharge                                       described premises, triggers a loud
                          nozzles;                                                     sounding gong or siren, or a visual device,
                                                                                       on the outside of the building.
                     2) Ducts, pipes, valves and fittings;
                                                                            "P-7"      CentralStationBurglarAlarmprotecting the
                     3) Tanks, their component parts
                                                                                       entire building which,in the event of an
                          and supports; and
                                                                                       unauthorized or attempted entry at the
                     4) Pumps and private fire                                         described premises, will automatically
                          protection mains.                                            transmit an alarm signal to an outside
                 b. When supplied from an automatic                                    Central Station or police station.
                     fire protective system:                                "P-8"      Fire Suppression System, including
                     1) Nonautomatic fire protective                                   related supervisory services. Fire
                          systems; and                                                 Suppression System means any automatic
                     2) Hydrants, standpipes and                                       fire protective or extinguishing system
                          outlets.                                                     designed to protect cooking equipment (i.e.
                                                                                       cooking surfaces, deep fat fryers, grease
    "P-2" Automatic Fire Alarm, protecting the entire
                                                                                       ducts and hoods) including connected:
             building, that is:
                                                                                       a. Sprinklers and discharge nozzles;
             a. Connected to a central station; or
                                                                                       b. Ducts, pipes, valves and fittings; and
             b. Reporting to a public or private fire
                 alarm station.                                                        c. Tanks, their component parts and
                                                                                            supports.
    "P-3" Security Service, with a recording system
             or watch clock, making hourly rounds                           "P-9"      The protective system described in the
             covering the entire building, when the                                    Schedule of this endorsement.
             premises are not in actual operation.


                  All terms and conditions of this policy apply unless modified by this endorsement.




    Page 2 of 2             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   PB 04 30 05 16
ACP BPFM3047086185                                       INSURED COPY                                                        34   07799
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 84 of 223 PageID #: 327




ACP BPFM3047086185                   INSURED COPY                               34   07800
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 85 of 223 PageID #: 328




ACP BPFM3047086185                   INSURED COPY                               34   07801
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 86 of 223 PageID #: 329


                                                                                                                      BUSINESSOWNERS
                                                                                                                          PB 15 04 11 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY WITH LIMITED
                   BODILY INJURY EXCEPTION
     This endorsement modifies insurance provided under the following:

       PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

     A. In Section 1. COVERAGES, COVERAGE A                                     software which are used with electronically
        BODILY INJURY AND PROPERTY DAMAGE                                       controlled equipment. The term computer
        LIABILITY under Paragraph 2. EXCLUSIONS, the                            programs, referred to in the foregoing description
        following exclusion is added:                                           of electronic data, means a set of related
        This insurance, including any duty we have to                           electronic instructions which direct the operations
        defend "suits", does not apply to:                                      and functions of a computer or device connected
                                                                                to it, which enable the computer or device to
        Access Or Disclosure Of Confidential Or
        Personal Information And Data-related                                   receive, process, store, retrieve or send data.
        Liability                                                           B. In Section 1. COVERAGES, COVERAGE B
        1. Damages, other than damages because of                              PERSONAL AND ADVERTISING INJURY
            "personal and advertising injury", arising out of                  LIABILITY under Paragraph 2. EXCLUSIONS, the
            any access to or disclosure of any person's or                     following exclusion is added:
            organization's    confidential   or     personal                   This insurance, including any duty we have to
            information, including patents, trade secrets,                     defend "suits", does not apply to:
            processing methods, customer lists, financial
                                                                               Access Or Disclosure Of Confidential Or
            information, credit card information, health
                                                                               Personal Information And Data-related
            information or any other type of nonpublic
                                                                               Liability
            information; or
                                                                               "Personal and advertising injury" arising out of
        2. Damages arising out of the loss of, loss of use                     any access to or disclosure of any person's or
            of, damage to, corruption of, inability to                         organization's confidential or personal
            access, or inability to manipulate electronic                      information, including patents, trade secrets,
            data.                                                              processing methods, customer lists, financial
        This exclusion applies even if damages are                             information, credit card information, health
        claimed for notification costs, credit monitoring                      information or any other type of nonpublic
        expenses, forensic expenses, public relations                          information.
        expenses or any other loss, cost or expense                            This exclusion applies even if damages are
        incurred by you or others arising out of that which                    claimed for notification costs, credit monitoring
        is described in Paragraph 1. or 2. above.                              expenses, forensic expenses, public relations
        However, unless Paragraph 1. above applies, this                       expenses or any other loss, cost or expense
        exclusion does not apply to damages because of                         incurred by you or others arising out of any
        "bodily injury".                                                       access to or disclosure of any person's or
        As used in this exclusion, electronic data means                       organization's      confidential    or     personal
        information, facts or computer programs stored as                      information.
        or on, created or used on, or transmitted to or
        from computer software (including systems and
        applications software), on hard or floppy disks,
        CD-ROMs, tapes, drives, cells, data processing
        devices or any other repositories of computer


    PB 15 04 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 1 of 1
ACP BPFM3047086185                                       INSURED COPY                                                            34   07802
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 87 of 223 PageID #: 330




ACP BPFM3047086185                   INSURED COPY                               34   07803
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 88 of 223 PageID #: 331




ACP BPFM3047086185                   INSURED COPY                               34   07804
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 89 of 223 PageID #: 332




ACP BPFM3047086185                   INSURED COPY                               34   07805
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 90 of 223 PageID #: 333




ACP BPFM3047086185                   INSURED COPY                               34   07806
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 91 of 223 PageID #: 334


                                                                                                                    BUSINESSOWNERS
                                                                                                                        PB 20 99 12 08

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           BUSINESSOWNERS ADVANTAGE
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS COMMON POLICY CONDITIONS
        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM


    A. AMENDMENT TO THE COMMON POLICY                                              (1) Unattended Vehicle. Theft from an
       CONDITIONS                                                                       unattended vehicle, except when it is
       In Section K. TRANSFER OF RIGHTS OF                                              securely locked, its windows are fully
       RECOVERY AGAINST OTHERS TO US, under                                             closed and there is visible evidence that
       paragraph 2. Applicable to Businessowners                                        entry into the vehicle was forced. This
       Liability Coverage, the following is added:                                      exclusion does not apply to Covered
                                                                                        Property in the custody of a carrier for
       Waiver of Subrogation
                                                                                        hire.
       HOWEVER, in the event of any payment under
                                                                                   (2) Partial Contents. Theft of part of the
       this policy, we waive our right of recovery or
                                                                                        contents of any shipping package.
       subrogation against any person or organization
       with respect to which you have waived your right                            (3) Employee. Theft by an employee of
       of recovery or subrogation in writing and prior to                               yours, whether such employee is acting
       a loss.                                                                          alone or in collusion with others.
    B. AMENDMENTS TO THE PROPERTY                                               2. Utility Services Additional Coverage
       COVERAGE FORM                                                               (Including Business Income)
       1. In Section A. COVERAGES, 6. COVERAGE                                     a. We will pay for loss of or damage to the
            EXTENSIONS, under paragraph c., Personal                                    Buildings and Business Personal
            Property Off Premises, the following is added:                              Property shown in the Declarations,
                                                                                        including loss of "business income" or
            Additional Limits of Insurance - Business
                                                                                        "extra expense", caused by the
            Personal Property Away From Premises
                                                                                        interruption of utility service to the
            In addition to and excess over the limits of                                described premises. The interruption
            insurance provided for Personal Property Off                                must result from direct physical loss or
            Premises, whether provided in the                                           damage by a Covered Cause of Loss to
            PROPERTY COVERAGE FORM or under                                             the property described in Paragraph
            the optional endorsement PB5301, Increased                                  b.(1) that follows, if such property is
            Limits - Business Personal Property Away                                    located outside of a covered building
            From Premises, the most we will pay as                                      described in the Declarations.
            additional insurance for loss or damage
                                                                                        Loss of Business Income or Extra
            under this Personal Property Off Premises
                                                                                        Expense must arise from the necessary
            Coverage Extension is:
                                                                                        suspension of your "operations" during
            (1) $50,000 for Business Personal Property                                  the "period of restoration".
                 Away From Premises; and
                                                                                   b. Additional Definitions
            (2) $25,000 for Business Personal Property
                                                                                        For the purpose of this endorsement,
                 Away From Premises in Transit.
                                                                                        (1) Utility Services include:
            HOWEVER, for Business Personal Property
            Away From Premises in Transit, the                                               (a) Water Supply Services,
            following additional exclusions apply:                                                meaning the following types or
                                                                                                  property supplying water to the
            We will not pay for loss or damage caused
                                                                                                  described premises:
            by or arising out of:

    PB 20 99 12 08         Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 3
ACP BPFM3047086185                                      INSURED COPY                                                            34   07807
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 92 of 223 PageID #: 335


    PB 20 99 12 08

                           (i) Pumping stations; and                                          The expiration date of this policy will
                           (ii) Water mains.                                                  not cut short the "period of
                                                                                              restoration".
                      (b) Communication Supply Services,
                           meaning property supplying                             3. Valuable Papers And Records
                           communication services,                                   If no Business Personal Property Limit of
                           including telephone, radio,                               Insurance is shown at a described premises
                           microwave, or television services                         in the Declarations, for that premises, in
                           to the described premises, such                           Section A. COVERAGES, 6. COVERAGE
                           as:                                                       EXTENSIONS, under paragraph g.,
                           (i) Communication transmission                            Valuable Papers And Records, paragraph
                                 lines, including optic fiber                        (1) is replaced by the following:
                                 transmission lines;                                      (1) You may extend the insurance that
                           (ii) Coaxial cables; and                                           applies to Buildings to apply to
                                                                                              direct physical loss or damage to
                           (iii) Microwave radio relays
                                                                                              "valuable papers and records" that
                                 except satellites.
                                                                                              you own, or that are in your care,
                           It does include overhead                                           custody or control, caused by or
                           transmission lines.                                                resulting from a Covered Cause of
                      (c) Power Supply Services, meaning                                      Loss. This Valuable Papers And
                           the following types of property                                    Records Coverage Extension
                           supplying electricity, steam or                                    includes the cost to research lost
                           gas to the described premises:                                     information on "valuable papers and
                           (i) Utility generating plants;                                     records", including those which exist
                                                                                              on "electronic media and records",
                           (ii) Switching stations;
                                                                                              for which duplicates do not exist.
                           (iii) Substations;
                                                                                  4. ADVANTAGE Blanket Additional Limit of
                           (iv) Transformers; and                                    Insurance
                           (v) Transmission lines.                                   In addition to and excess over the limits of
                           It does include overhead                                  insurance provided:
                           transmission lines.                                       a. In Section A, COVERAGES, 5.
                  (2) "Period of restoration" shall mean                                  ADDITIONAL COVERAGES, for:
                      the period of time that:                                            (1) Debris Removal, paragraph a. (4);
                      (a) Begins twelve hours after the                                   (2) Forgery And Alteration ,
                           interruption of service to the                                     paragraph l. (3);
                           described premises forces you to
                                                                                          (3) Back Up Of Sewer Or Drain Water
                           suspend your "operations"; and
                                                                                              Damage, paragraph s. (3); and
                      (b) Ends when the utility service to
                           the described premises is                                 b. In Section A. COVERAGES, 6.
                           restored.                                                      COVERAGE EXTENSIONS, for:
                      "Period of restoration" does not                                    (1) Valuable Papers and Records, the
                      include any increased period                                            first paragraph of g. (3);
                      required due to the enforcement of                                  (2) Accounts Receivable, the first
                      any ordinance or law that:                                              paragraph of h. (2); and
                      (i) Regulates the construction, use                            c. If a Utility Services Limit of Insurance is
                           or repair, or requires the tearing                             shown at a described premises in the
                           down of any property; or                                       Declarations, for Utility Services -
                      (ii) Requires any insured or others                                 Additional Coverage (Including
                           to test for, monitor, clean up,                                Business Income);
                           remove, contain, treat, detoxify                          the most we will pay per building as
                           or neutralize, or in any way                              additional insurance in any one occurrence
                           respond to or assess the effects                          for the sum of all loss or damage covered by
                           of "pollutants".                                          these Additional Coverages and Coverage

    Page 2 of 3              Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 20 99 12 08
ACP BPFM3047086185                                        INSURED COPY                                                       34   07808
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 93 of 223 PageID #: 336


                                                                                                                    PB 20 99 12 08

          Extensions, is the ADVANTAGE Blanket                                  2. Under SECTION I. COVERAGES, D.
          Additional Limit of Insurance shown in the                               SUPPLEMENTARY PAYMENTS -
          Declarations.                                                            COVERAGES A AND B, paragraphs 1., b.
          HOWEVER:                                                                 and d. are deleted and replaced by:
          a. If no Utility Services Limit of Insurance is                          b. Up to $2,500 for cost of bail bonds
               shown at a described premises in the                                     required because of accidents or traffic
               Declarations, the ADVANTAGE Blanket                                      law violations arising out of the use of
               Additional Limit of Insurance applies to                                 any vehicle to which the Bodily Injury
               the Utility Services - Additional                                        Liability Coverage applies. We do not
               Coverage provided in paragraph B.2. of                                   have to furnish these bonds.
               this endorsement; and                                               d. All reasonable expenses incurred by the
          b. For the Back Up Of Sewer Or Drain                                          insured at our request to assist us in the
               Water Damage Additional Coverage, the                                    investigation or defense of the claim or
               policy aggregate limit shown for Back                                    "suit", including actual loss of earnings
               Up Of Sewer Or Drain in the                                              up to $500 a day because of time off
               Declarations is also increased by adding                                 from work.
               to it the dollar amount of the                                   3. In SECTION II. WHO IS AN INSURED,
               ADVANTAGE Blanket Additional Limit of                               paragraph 4. a. is deleted and replaced by:
               Insurance shown in the Declarations.
                                                                                   a. Coverage under this provision is
       5. Deductibles                                                                   afforded only until the 180th day after
          For coverage in this endorsement that is                                      you acquire or form the organization or
          excess over coverage provided elsewhere in                                    the end of the policy period, whichever
          the policy, the underlying deductible                                         is earlier;
          continues to apply.                                                   4. Under SECTION V. DEFINITIONS,
          HOWEVER, if no Utility Services Limit of                                 definition 3. "Bodily injury" is deleted and
          Insurance is shown at a described premises                               replaced by:
          in the Declarations, under the Utility                                   "Bodily injury" means bodily injury,
          Services Additional Coverage provided in                                 sickness or disease sustained by a person,
          this endorsement, a $1,000 deductible                                    including mental anguish, mental injury,
          applies to the direct loss or damage portion                             shock, fright or death resulting from any of
          of a loss.                                                               these at any time.
    C. AMENDMENTS TO THE LIABILITY
       COVERAGE FORM.
       1. Under Section I. COVERAGES, A.
          COVERAGE A - BODILY INJURY AND
          PROPERTY DAMAGE LIABILITY, 2.
          EXCLUSIONS, exclusion g. Aircraft, Auto Or
          Watercraft, paragraph 2) a) is deleted and
          replaced by:
          a) Less than 51 feet long; and


                All terms and conditions of this policy apply unless modified by this endorsement.




    PB 20 99 12 08         Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 3
ACP BPFM3047086185                                      INSURED COPY                                                       34   07809
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 94 of 223 PageID #: 337




ACP BPFM3047086185                   INSURED COPY                               34   07810
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 95 of 223 PageID #: 338

     EFFECTIVE DATE: 12:01 AM Standard Time,                                                 BUSINESSOWNERS
          (at your principal place of business)                                                 PB 29 99 (01-02)

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     This endorsement modifies insurance provided under the following:

          PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
          PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM


     A.   AMENDMENT     TO   THE                    PREMIER                        to gain access to the "fungi",
          BUSINESSOWNERS PROPERTY                  COVERAGE                        wet or dry rot or bacteria; and
          FORM
                                                                              c)   The cost of testing performed
          1.   In Section A. COVERAGES, under para-                                after removal, repair, replace-
               graph 5. ADDITIONAL COVERAGES, the                                  ment or restoration of the
               following additional coverage is added:                             damaged property is com-
                                                                                   pleted, provided there is a
               u.    Additional Coverage - Limited Cover-                          reason to believe that "fungi",
                     age For Fungi, Wet Rot, Dry Rot And                           wet or dry rot or bacteria are
                     Bacteria                                                      present.
                                                                         3)   The coverage described under
                     1)   The coverage described in para-
                                                                              paragraph 2) of this Limited Cov-
                          graphs 2) through 6) below ap-
                                                                              erage is limited to $15,000. Re-
                          plies:
                                                                              gardless of the number of claims,
                          a)   Only when the "fungi", wet or                  this limit is the most we will pay
                               dry rot or bacteria is the result              for the total of all such loss or
                                                                              damage arising out of all occur-
                               of a "specified cause of loss",
                                                                              rences of "specified causes of
                               other than fire or lightning,
                                                                              loss", other than fire or lightning,
                               that occurs during the policy
                                                                              which take place in a 12-month
                               period; and                                    period, starting with the beginning
                          b)   Only if all reasonable means                   of the present annual policy pe-
                                                                              riod. With respect to a particular
                               were used to save and pre-
                                                                              occurrence of loss which results in
                               serve the property from fur-                   "fungi", wet or dry rot or bacteria,
                               ther damage at the time of                     we will not pay more than a total
                               and after that occurrence.                     of $15,000 even if the "fungi", wet
                                                                              or dry rot or bacteria continues to
                     2)   We will pay for loss or damage by                   be present or active, or recurs, in
                          "fungi", wet or dry rot or bacteria.                a later policy period.
                          As used in this Limited Coverage,
                          the term loss or damage means:                 4)   The coverage provided under this
                                                                              Limited Coverage does not in-
                          a)   Direct physical loss or dam-                   crease the applicable Limit of In-
                               age to Covered Property                        surance on any Covered Property.
                               caused by "fungi", wet or dry                  If a particular occurrence results
                               rot or bacteria, including the                 in loss or damage by "fungi", wet
                               cost of removal of the "fungi",                or dry rot or bacteria, and other
                               wet or dry rot or bacteria;                    loss or damage, we will not pay
                                                                              more, for the total of all loss or
                          b)   The cost to tear out and re-                   damage, than the applicable Limit
                               place any part of the building                 of Insurance on the affected Cov-
                               or other property as needed                    ered Property.




     PB 29 99 (01-02)                                                                                 Page 1 of 3
ACP BPFM3047086185                                   INSURED COPY                                    34   07811
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 96 of 223 PageID #: 339

                                                                                                     PB 29 99 (01-02)

                     If there is covered loss or damage                 h.   Fungi, Wet Rot, Dry Rot And Bacteria
                     to Covered Property, not caused
                     by "fungi", wet or dry rot or bacte-                    Presence, growth, proliferation, spread
                     ria, loss payment will not be lim-                      or any activity of "fungi", wet or dry rot
                     ited by the terms of this Limited                       or bacteria.
                     Coverage, except to the extent that
                     "fungi", wet or dry rot or bacteria                     But if "fungi", wet or dry rot or bacteria
                     causes an increase in the loss.                         results in a "specified cause of loss",
                     Any such increase in the loss will                      we will pay for the loss or damage
                     be subject to the terms of this                         caused by that "specified cause of
                     Limited Coverage.                                       loss".
             5)      The terms of this Limited Cover-
                     age do not increase or reduce the                       This exclusion does not apply:
                     coverage provided under either
                                                                             1)   When "fungi", wet or dry rot or
                     Additional Coverage e. Collapse
                                                                                  bacteria results from fire or light-
                     or f. Water Damage, Other Liq-
                                                                                  ning; or
                     uids, Powder Or Molten Material
                     Damage.                                                 2)   To the extent that coverage is
             6)      Under Additional Coverages g.                                provided in the Additional Cover-
                     Business Income and/or h. Extra                              age - Limited Coverage For Fungi,
                     Expense:                                                     Wet Rot, Dry Rot And Bacteria with
                                                                                  respect to loss or damage by a
                     a)   If the loss which resulted in                           "specified cause of loss" other
                          "fungi", wet or dry rot or bac-                         than fire or lightning.
                          teria does not in itself neces-
                          sitate a "suspension" of                 3.   In Section B. EXCLUSIONS, under para-
                          "operations", but such "sus-                  graph 2., exclusion c. Leakage or Seepage
                          pension" is necessary due to                  is replaced by the following:
                          loss or damage to property
                          caused by "fungi", wet or dry                 c.   Leakage or Seepage
                          rot or bacteria, then our pay-
                          ment under the Business In-                        Constant or repeated discharge,
                          come and/or Extra Expense                          seepage or leakage of water, or the
                          Additional Coverages is lim-                       presence or condensation of humidity,
                          ited to the amount of loss                         moisture or vapor, whether continuous
                          and/or expense sustained in                        or intermittent from any:
                          a period of not more than 30
                          days. The days need not be                         1)   Heating, air conditioning or refrig-
                          consecutive.                                            erating system;

                     b)   If a covered "suspension" of                       2)   Appliance; or
                          "operations" was caused by
                          loss or damage damage other                        3)   Fire protection or plumbing sys-
                          than "fungi", wet or dry rot or                         tem, including from or around any
                          bacteria but remediation of of                          shower bath installation, bathtub
                          "fungi", wet or dry rot or bac-                         or other plumbing fixture.
                          teria prolongs the "period of
                          restoration", we will pay for            4.   In Section B. EXCLUSIONS, under para-
                          loss and/or expense sus-                      graph 2., exclusion j. Other Types Of Loss,
                          tained during the delay, re-                  paragraph (2) is replaced by the following:
                          gardless of when such a delay
                          occurs during the "period of                  j.   Other Types Of Loss
                          restoration", but such cover-
                          age is limited to 30 days. The                     2)   Rust or other corrosion, decay,
                          days need not be consecutive.                           deterioration, hidden or latent de-
                                                                                  fect or any quality in property that
    2.   In Section B. EXCLUSIONS, under para-                                    causes it to damage or destroy it-
         graph 1., the following exclusion is added:                              self;

PB 29 99 (01-02)                                                                                           Page 2 of 3
ACP BPFM3047086185                                  INSURED COPY                                                34   07812
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 97 of 223 PageID #: 340

                                                                                                              PB 29 99 (01-02)

     B.   AMENDMENTS     TO     THE                  PREMIER
          BUSINESSOWNERS   LIABILITY                COVERAGE                     This insurance, including any duty we have
          FORM                                                                   to defend "suits", does not apply to:
          1.   In Section I. COVERAGES, COVERAGE A -                             Fungi or Bacteria
               BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY, under paragraph 2. EXCLU-                              a.   "Personal and advertising injury"
               SIONS, the following exclusions are added:                             which would not have occurred, in
                                                                                      whole or in part, but for:
               This insurance, including any duty we have
               to defend "suits", does not apply to:                                  1)   The actual, alleged or threatened
                                                                                           inhalation of, ingestion of, contact
               Fungi or Bacteria                                                           with, exposure to, existence of, or
                                                                                           presence of, any "fungi" or bacte-
               a.    "Bodily injury" or "property damage"                                  ria on or within a building or
                     which would not have occurred, in                                     structure, including its contents;
                     whole or in part, but for:                                            or
                     1)     The actual, alleged or threatened                         2)   The failure to warn or to disclose
                            inhalation of, ingestion of, contact                           the presence of "fungi" or bacteria;
                            with, exposure to, existence of, or
                            presence of, any "fungi" or bacte-                        regardless of whether any other cause,
                            ria on or within a building or                            event, material or product contributed
                            structure, including its contents;                        concurrently or in any sequence to
                            or                                                        such injury or damage.
                     2)     The failure to warn or to disclose                   b.   Any loss, cost or expenses arising out
                            the presence of "fungi" or bacteria;                      of the testing for, monitoring, cleaning
                                                                                      up, removing, containing, treating,
                     regardless of whether any other cause,
                                                                                      detoxifying, neutralizing, remediating
                     event, material or product contributed
                                                                                      or disposing of, or in any way re-
                     concurrently or in any sequence to
                                                                                      sponding to, or assessing the effects
                     such injury or damage.
                                                                                      of, "fungi" or bacteria, by any insured
               b.    Any loss, cost or expenses arising out                           or by any other person or entity.
                     of the testing for, monitoring, cleaning
                     up, removing, containing, treating,               C.   ADDITIONAL DEFINITION
                     detoxifying, neutralizing, remediating
                     or disposing of, or in any way re-                     The following definition is added to:
                     sponding to, or assessing the effects
                     of, "fungi" or bacteria, by any insured                1.   The PREMIER BUSINESSOWNERS PROP-
                                                                                 ERTY COVERAGE FORM, under Section H.
                     or by any other person or entity.
                                                                                 DEFINITIONS; and
               HOWEVER, this exclusion does not apply to
               any "fungi" or bacteria that are, are on or                  2.   The PREMIER BUSINESSOWNERS LIABIL-
               are contained in, "your product" intended                         ITY COVERAGE FORM, under Section V.
               for human or animal consumption.                                  DEFINITIONS.

          2.   In Section I. COVERAGES, COVERAGE B -                             "Fungi" means any type or form of fungus,
               PERSONAL AND ADVERTISING INJURY LI-                               including mold or mildew, and any
               ABILITY, under paragraph 2. EXCLUSIONS,                           mycotoxins, spores, scents or byproducts
               the following exclusions are added:                               produced or released by fungi.


                          All terms and conditions of this policy apply unless modified by this endorsement.

                              Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                Copyright, ISO Properties, Inc., 2001




     PB 29 99 (01-02)                                                                                               Page 3 of 3
ACP BPFM3047086185                                   INSURED COPY                                                   34   07813
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 98 of 223 PageID #: 341

     EFFECTIVE DATE: 12:01 AM Standard Time,                                                        BUSINESSOWNERS
          (at your principal place of business)                                                        PB 63 03 (01-01)

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     This endorsement modifies insurance provided under the following:

          PREMIER BUSINESSOWNERS LIABILITY COVERAGE

     In Section I. COVERAGES, A. COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under 2.
     EXCLUSIONS, exclusion c. is deleted.

     HOWEVER, under no circumstances does this insurance apply to "bodily injury" which arises out of or is a result
     of any alcoholic beverage being sold, served or furnished while any required license is suspended, or after such
     license expires, is canceled or revoked.


                     All terms and conditions of this policy apply unless modified by this endorsement.

                     Includes copyrighted material of Insurance Services Office, Inc with its permission.
                                       Copyright, Insurance Services Office, Inc., 1992




     PB 63 03 (01-01)
ACP BPFM3047086185                               INSURED COPY                                               34   07814
    Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 99 of 223 PageID #: 342

     EFFECTIVE DATE: 12:01 AM Standard Time,                                                         BUSINESSOWNERS
          (at your principal place of business)                                                         PB 63 04 (01-01)

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     This endorsement modifies insurance provided under the following:

          PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

     Under Section I. COVERAGES, A - COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, under 2.
     EXCLUSIONS, exclusion g. Aircraft, Auto or Watercraft, paragraph 3), the limitation regarding the parking of an
     "auto" on your premises, is deleted and replaced by the following:
     HOWEVER, this exclusion (g. Aircraft, Auto or Watercraft) does not apply to:

     3)   The parking by you or your "employee" of an "auto" in the course of your business, provided the "auto" is
          not owned by or rented or loaned to you, your "employee" or any insured.


                      All terms and conditions of this policy apply unless modified by this endorsement.

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                       Copyright, Insurance Services Office, Inc., 1992




     PB 63 04 (01-01)
ACP BPFM3047086185                                INSURED COPY                                                34   07815
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 100 of 223 PageID #: 343


                                                                                                                     BUSINESSOWNERS
                                                                                                                         PB 69 31 11 10

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             LEAD EXCLUSION ENDORSEMENT – NEW YORK
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM


    A. Under Section 1 – COVERAGES A.                                       B. Under Section 1 – COVERAGES, B.
       COVERAGE A – BODILY INJURY AND                                          COVERAGE B – PERSONAL AND
       PROPERTY DAMAGE LIABILITY, 2.                                           ADVERTISING INJURY LIABLITY, 2.
       EXCLUSIONS, the following is added:                                     EXCLUSIONS, a. “Personal and advertising
       Lead including but not limited to any injury or                         injury”, the following is added:
       damage related to, arising or alleged to have                           Lead including any injury or damage related to,
       arisen out of any use, exposure, existence,                             arising or alleged to have arisen out of any use,
       detection, removal, elimination, avoidance, act,                        exposure, existence, detection, removal,
       error, omission, failure to disclose or warn of the                     elimination, avoidance, act, error, omission,
       presence of lead or any other duty involving                            failure to disclose or warn of the presence of
       lead.                                                                   lead or any other duty involving lead.


                 All terms and conditions of this policy apply unless modified by this endorsement.




    PB 69 31 11 10          Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
ACP BPFM3047086185                                       INSURED COPY                                                            34   07816
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 101 of 223 PageID #: 344


                                                                                             PB 90 31 06 18



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     NEW YORK AMENDATORY ENDORSEMENT
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS COMMON POLICY CONDITIONS
        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM


    CANCELLATION                                                            condition, that substantially and
                                                                            materially increases the hazard
    The provisions of Paragraphs A. and B. apply unless                     insured against, and which
    Paragraph C. applies.                                                   occurred subsequent to inception
    A. In the COMMON POLICY CONDITIONS,                                     of the current Policy period;
       condition A. CANCELLATION, paragraphs 1, 2,                      (e) Material physical change in the
       3 and 5 are replaced by the following:                               property insured, occurring after
       1. The first Named Insured shown in the                              issuance or last annual renewal
            Declarations may cancel this entire Policy by                   anniversary date of the Policy,
            mailing or delivering to us advance written                     which results in the property
            notice of cancellation.                                         becoming uninsurable in
       2. Cancellation Of Policies In Effect                                accordance with our objective,
                                                                            uniformly applied underwriting
            a. 60 Days Or Less
                                                                            standards in effect at the time the
                We may cancel this Policy by mailing or                     Policy was issued or last
                delivering to the first Named Insured                       renewed; or material change in
                written notice of cancellation at least:                    the nature or extent of the risk,
                (1) 30 days before the effective date of                    occurring after issuance or last
                     cancellation if we cancel for any reason               annual renewal anniversary date
                     not included in Paragraph (2) below.                   of the Policy, which causes the
                (2) 15 days before the effective date of                    risk of loss to be substantially
                     cancellation if we cancel for any of                   and materially increased beyond
                     the following reasons:                                 that contemplated at the time the
                                                                            Policy was issued or last
                     (a) Nonpayment of premium,                             renewed;
                          provided however, that a notice
                          of cancellation on this ground                (f) Required pursuant to a
                          shall inform the first Named                      determination by the
                          Insured of the amount due;                        Superintendent that the
                                                                            continuation of our present
                     (b) Conviction of a crime arising out                  premium volume would
                          of acts increasing the hazard                     jeopardize our solvency or be
                          insured against;                                  hazardous to the interest of our
                     (c) Discovery of fraud or material                     policyholders, our creditors or
                          misrepresentation in the                          the public;
                          obtaining of the Policy or in the             (g) A determination by the
                          presentation of a claim;                          Superintendent that the
                     (d) After issuance of the Policy or                    continuation of the Policy would
                          after the last renewal date,                      violate, or would place us in
                          discovery of an act or omission,                  violation of, any provision of the
                          or a violation of any Policy                      Insurance Code; or
    PB 90 31 06 18                                                                              Page 1 of 14

ACP BPFM3047086185                                 INSURED COPY                                       34   07817
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 102 of 223 PageID #: 345


    PB 90 31 06 18

                        (h) Where we have reason to                     If one of the reasons for cancellation in
                             believe, in good faith and with            Paragraph A.2.a.(2) or A.2.b.(2) exists, we may
                             sufficient cause, that there is a          cancel this entire Policy, even if the reason for
                             probable risk of danger that the           cancellation pertains only to a new coverage or
                             insured will destroy, or permit to         endorsement initially effective subsequent to the
                             be destroyed, the insured                  original issuance of this Policy.
                             property for the purpose of             C. If this Policy covers buildings or structures
                             collecting the insurance                   containing 1 to 4 dwelling units, the provisions of
                             proceeds. If we cancel for this            Paragraphs D. and E. of this endorsement apply.
                             reason, you may make a written
                                                                     D. In the COMMON POLICY CONDITIONS,
                             request to the Insurance
                                                                        condition A. CANCELLATION, paragraph 2 is
                             Department, within 10 days of
                                                                        replaced by the following:
                             receipt of this notice, to review
                             our cancellation decision. Also,           2. Procedure And Reasons For Cancellation
                             we will simultaneously send a                    a. We may cancel this entire Policy by
                             copy of this cancellation notice                     mailing or delivering to the first Named
                             to the Insurance Department.                         Insured written notice of cancellation at
            b. For More Than 60 Days                                              least:
                  If this Policy has been in effect for more                      (1) 15 days before the effective date of
                  than 60 days, or if this Policy is a                                cancellation if we cancel for
                  renewal or continuation of a Policy we                              nonpayment of premium, provided
                  issued, we may cancel only for any of                               however, that a notice of
                  the reasons listed in Paragraph a.(2)                               cancellation on this ground shall
                  above, provided:                                                    inform the first Named Insured of
                                                                                      the amount due; or
                  (1) We will mail the first Named Insured
                        written notice at least 15 days                           (2) 30 days before the effective date of
                        before the effective date of                                  cancellation if we cancel for any
                        cancellation; and                                             other reason.
                  (2) If we cancel for nonpayment of                          b. But if this Policy:
                        premium, our notice of cancellation                       (1) Has been in effect for more than 60
                        informs the first Named Insured of                            days; or
                        the amount due.                                           (2) Is a renewal of a Policy we issued;
       3. We will mail or deliver our notice, including                           we may cancel this Policy only for one
            the reason for cancellation, to the first                             or more of the following reasons:
            Named Insured at the address shown in the
                                                                                  (a) Nonpayment of premium provided,
            Policy and the authorized agent or broker.
                                                                                      however, that a notice of
       5. If this Policy is cancelled, we will send the                               cancellation on this ground shall
            first Named Insured any premium refund                                    inform the first Named Insured of
            due. If we cancel, the refund will be pro rata.                           the amount due;
            If the first Named Insured cancels, the
                                                                                  (b) Conviction of a crime arising out of
            refund may be less than pro rata.
                                                                                      acts increasing the risk of loss;
            However, when the premium is advanced
            under a premium finance agreement, the                                (c) Discovery of fraud or material
            cancellation refund will be pro rata. Under                               misrepresentation in obtaining the
                                                                                      Policy or in making a claim;
            such financed policies, we will be entitled to
            retain a minimum earned premium of 10% of                             (d) Discovery of willful or reckless acts
            the total Policy premium or $60, whichever is                             or omissions increasing the risk of
            greater. The cancellation will be effective                               loss;
            even if we have not made or offered a refund.                         (e) Physical changes in the covered
    B. In the COMMON POLICY CONDITIONS, under                                         property that make that property
       condition A. CANCELLATION, the following is                                    uninsurable in accordance with our
       added:                                                                         objective and uniformly applied
                                                                                      underwriting standards in effect
                                                                                      when we:
    Page 2 of 14                                                                                          PB 90 31 06 18
ACP BPFM3047086185                                    INSURED COPY                                                 34   07818
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 103 of 223 PageID #: 346


                                                                                                       PB 90 31 06 18

                       (i) Issued the Policy, or                    3. Notices Of Nonrenewal And Conditional
                       (ii) Last voluntarily renewed the               Renewal
                            Policy;                                    a. If we decide not to renew this Policy or
                  (f) The Superintendent of Insurance's                    to conditionally renew this Policy as
                       determination that continuing the                   provided in Paragraphs F.1. and F.2.
                       Policy would violate Chapter 28 of                  above, we will mail or deliver written
                       the Insurance Law; or                               notice to the first Named Insured shown
                                                                           in the Declarations at least 60 but not
                  (g) Required pursuant to a determination
                                                                           more than 120 days before:
                       by the Superintendent of Insurance
                       that the continuation of our present                (1) The expiration date; or
                       premium volume would be hazardous                   (2) The anniversary date if this is a
                       to the interests of our policyholders,                    continuous Policy.
                       our creditors or the public.                    b. Notice will be mailed or delivered to the
    E. Conditional Continuation                                            first Named Insured at the address
       Instead of cancelling this Policy, we may                           shown in the Policy and the authorized
       continue it on the condition that:                                  agent or broker. If notice is mailed, proof
                                                                           of mailing will be sufficient proof of
       1. The Policy limits be changed; or
                                                                           notice.
       2. Any coverage not required by law be
                                                                       c. Notice will include the specific reason(s)
            eliminated.
                                                                           for nonrenewal or conditional renewal,
            If this Policy is conditionally continued, we will             including the amount of any premium
            mail or deliver to the first Named Insured                     increase for conditional renewal and
            written notice at least 20 days before the                     description of any other changes.
            effective date of the change or elimination.
                                                                       d. If we violate any of the provisions of
            We will mail or deliver our notice to the first
                                                                           Paragraphs F.3.a., b. or c. above by
            Named Insured's last mailing address known
                                                                           sending the first Named Insured an
            to us. If notice is mailed, proof of mailing will
                                                                           incomplete or late conditional renewal
            be sufficient proof of notice. Delivery of the
                                                                           notice or a late nonrenewal notice:
            notice will be the same as mailing.
                                                                           (1) Coverage will remain in effect at the
    F. Under the COMMON POLICY CONDITIONS,
                                                                                 same terms and conditions of this
       the following condition is added unless
                                                                                 Policy at the lower of the current
       Paragraph G. applies.
                                                                                 rates or the prior period's rates until
       1. NONRENEWAL                                                             60 days after such notice is mailed
            If we decide not to renew this Policy we will                        or delivered, unless the first Named
            send notice as provided in Paragraph F.3.                            Insured, during this 60-day period,
            below.                                                               has replaced the coverage or elects
       2. Conditional Renewal                                                    to cancel.
            If we condition renewal of this Policy upon:                   (2) On or after the expiration date of
                                                                                 this Policy, coverage will remain in
            a. Change of limits;
                                                                                 effect at the same terms and
            b. Change in type of coverage;                                       conditions of this Policy for another
            c. Reduction of coverage;                                            Policy period, at the lower of the
            d. Increased deductible;                                             current rates or the prior period's
                                                                                 rates, unless the first Named
            e. Addition of exclusion; or                                         Insured, during this additional Policy
            f. Increased premiums in excess of 10%,                              period, has replaced the coverage
                  exclusive of any premium increase due                          or elects to cancel.
                  to and commensurate with insured value               e. If you elect to renew on the basis of a
                  added; or increased exposure units; or                   late conditional renewal notice, the
                  as a result of experience rating, loss                   terms, conditions and rates set forth in
                  rating, retrospective rating or audit;                   such notice shall apply:
            we will send notice as provided in Paragraph                   (1) Upon expiration of the 60-day
            F.3. below.                                                          period; or

    PB 90 31 06 18                                                                                        Page 3 of 14
ACP BPFM3047086185                                   INSURED COPY                                               34   07819
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 104 of 223 PageID #: 347


    PB 90 31 06 18

                  (2) Notwithstanding the provisions in                    a. The total annual premium attributable to
                      Paragraphs d.(1) and d.(2), as of the                     the auditable exposure is not reasonably
                      renewal date of the Policy if we                          expected to exceed $1,500; or
                      send the first Named Insured the                     b. The Policy requires notification to the
                      conditional renewal notice at least                       insurer with specific information of any
                      30 days prior to the expiration or                        additional exposure units (e.g.,
                      anniversary date of the Policy.                           buildings) for which coverage is
             f. We will not send you notice of                                  requested.
                  nonrenewal or conditional renewal if                     If the sum of the advance and audit
                  you, your authorized agent or broker or                  premiums paid for the Policy period is
                  another insurer of yours mails or                        greater than the earned premium, we will
                  delivers notice that the Policy has been                 return the excess to the first Named Insured.
                  replaced or is no longer desired.
                                                                           Except as provided in Paragraph J.2.,
    G. If this Policy covers buildings or structures                       Paragraph D. Examination Of Your Books
       containing 1 to 4 dwelling units, the following                     And Records in the COMMON POLICY
       provisions apply.                                                   CONDITIONS continues to apply.
       Nonrenewal                                                  I. In the COMMON POLICY CONDITIONS,
       If, as allowed by the laws of New York State, we:              condition C. Concealment, Misrepresentation Or
       1. Do not renew this Policy; or                                Fraud is replaced by the following:
       2. Condition Policy renewal upon:                              C. Concealment, Misrepresentation Or Fraud
             a. Change of limits; or                                       We do not provide coverage for any insured
                                                                           who has made fraudulent statements or
             b. Elimination of coverage;
                                                                           engaged in fraudulent conduct in connection
       we will mail or deliver written notice of                           with any loss or damage for which coverage
       nonrenewal or conditional renewal:                                  is sought under this Policy.
       (1) At least 45 days; but                                   J. In the COMMON POLICY CONDITIONS,
       (2) Not more than 60 days;                                     condition H. paragraph 1. Other Insurance, is
       before the expiration date of the Policy. We will              replaced by the following:
       mail or deliver our notice to the first Named                  1. Under any property coverage provided by
       Insured's last mailing address known to us. If                      this Policy, if there is other valid and
       notice is mailed, proof of mailing will be sufficient               collectible insurance covering the same loss
       proof of notice. Delivery of the notice will be the                 or damage, we will pay only for the amount
       same as mailing.                                                    of covered loss or damage in excess of the
    H. In the COMMON POLICY CONDITIONS,                                    amount due from that other insurance,
       condition J. Premium Audit, paragraphs 1, 2 and                     whether you can collect on it or not. But we
       3 are replaced by the following:                                    will not pay more than the applicable Limit of
                                                                           Insurance.
       1. This Policy is subject to audit if a premium
             designated as an advance premium is                   K. AMENDMENTS TO THE PROPERTY
             shown in the Declarations. We will compute               COVERAGE FORM
             the final premium due when we determine                  1. If this Policy covers the interest of the owner
             your actual exposures.                                        of any of the following types of buildings or
       2. Premium shown in this Policy as advance                          structures:
             premium is a deposit premium only. At the                     (1) Residential except owner-occupied
             close of each audit period we will compute                         single family or owner-occupied two-
             the earned premium for that period and send                        family buildings or structures;
             notice to the first Named Insured. The due                    (2) Commercial; or
             date for audit premiums is the date shown
                                                                           (3) Industrial;
             as the due date on the bill. An audit to
             determine the final premium due or to be                      the following provision is added:
             refunded will be completed within 180 days                    Before payment to you for loss or damage to
             after the expiration date of the Policy and                   the above buildings or structures caused by
             may not be waived, except when:                               or resulting from fire, we will:

    Page 4 of 14                                                                                        PB 90 31 06 18
ACP BPFM3047086185                                  INSURED COPY                                                 34   07820
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 105 of 223 PageID #: 348


                                                                                                      PB 90 31 06 18

           a. Deduct from your payment the claim of                         (1) If we cancel this Policy, we will give
                any tax district that issues a certificate of                    written notice to the mortgageholder
                lien in accordance with the Insurance                            at least:
                Law; and                                                         (a) 10 days before the effective
           b. Pay directly to the tax district the                                    date of cancellation if we cancel
                amount of the claim.                                                  for your nonpayment of
           When we pay that claim, we will have no                                    premium; or
           obligation to pay the amount of that claim to                         (b) 30 days before the effective
           you. Our payment of that claim within 30                                   date of cancellation if we cancel
           days of our receipt of the certificate of lien                             for any other reason.
           will be a conclusive presumption that the                        (2) If you cancel this Policy, we will give
           claim was valid and properly paid.                                    written notice to the
        2. When the property is subject to the Anti-                             mortgageholder. With respect to the
           Arson Application in accordance with New                              mortgageholder's interest only,
           York Insurance Department Regulation No.                              cancellation will become effective on
           96, the following provisions are added:                               the later of:
           If you fail to return the completed, signed                           (a) The effective date of
           and affirmed anti-arson application to us:                                 cancellation of the insured's
           a. Or our broker or agent within 45 days of                                coverage; or
                the effective date of a new Policy, we                           (b) 10 days after we give notice to
                will cancel the entire Policy by giving 20                            the mortgageholder.
                days' written notice to you and to the                 g. Nonrenewal
                mortgageholder shown in the
                                                                            (1) If we elect not to renew this Policy,
                Declarations.
                                                                                 we will give written notice to the
           b. Before the expiration date of any Policy,                          mortgageholder at least 10 days
                we will cancel the Policy by giving                              before the expiration date of this
                written notice to you and to the                                 Policy.
                mortgageholder shown in the
                                                                            (2) If you elect not to renew this Policy,
                Declarations at least 15 days before the
                                                                                 we will give written notice to the
                effective date of cancellation.
                                                                                 mortgageholder. With respect to the
           If the notice in 2.a. or 2.b. above is mailed,                        mortgageholder's interest only,
           proof of mailing will be sufficient proof of                          nonrenewal will become effective on
           notice. Delivery of the notice will be the                            the later of:
           same as mailing.
                                                                                 (a) The expiration date of the
           The cancellation provisions set forth in 2.a.                              Policy; or
           and 2.b. above supersede any contrary
                                                                                 (b) 10 days after we give notice to
           provisions in this Policy including this
                                                                                      the mortgageholder.
           endorsement.
                                                                    5. Under Section E. Property Loss Conditions,
        3. Under Section E. Property Loss Conditions,
                                                                       the following is added:
           paragraph 3. Duties In The Event Of Loss
           Or Damage, the following is added:                          ESTIMATION OF CLAIMS
           a. Notice given by or on your behalf; or                    a. Upon request, we will furnish you or
                                                                            your representative with a written
           b. Written notice by or on behalf of any
                                                                            estimate of damages to real property,
                claimant;
                                                                            specifying all deductions, provided such
           to any of our agents in New York State,                          an estimate has been prepared by us or
           which adequately identifies you, will be the                     has been prepared on our behalf for our
           same as notice to us.                                            own purposes. This estimate will be
        4. Under Section F. Property General                                provided within 30 days after your
           Conditions, 2. Mortgageholders, paragraphs                       request or its preparation, whichever is
           f. and g. are replaced by the following:                         later.
           f. Cancellation


    PB 90 31 06 18                                                                                       Page 5 of 14
ACP BPFM3047086185                                   INSURED COPY                                              34   07821
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 106 of 223 PageID #: 349


    PB 90 31 06 18

        6. Under Section E. Property Loss Conditions                       endorsements that cover business income,
           paragraph 2. Appraisal, is replaced by the                      extra expense or action of civil authority.
           following:                                                8.    We will not pay for loss or damage caused
           2. Appraisal                                                    by or resulting from any virus, bacterium or
                a. If we and you disagree on the value                     other microorganism that induces or is
                of the property, the extent of the loss or                 capable of inducing physical distress, illness
                damage or the amount of the loss or                        or disease.
                damage, either may make written                      9.    However, the exclusion in paragraph 8.
                demand for an appraisal of the loss. In                    above does not apply to the following:
                this event, each party will select a                       a. Loss or damage caused by or resulting
                competent and impartial appraiser and                           from fungus. Such loss or damage is
                notify the other of the appraiser selected                      addressed in a separate exclusion in
                within 20 days of such demand.                                  this Businessowners Policy; or
                b. If we or you fail to proceed with the                   b. Coverage otherwise provided under the
                appraisal of the covered loss after a                           Food Contamination Additional
                written demand is made by either party,                         Coverage in the Food Service Plus
                then either party may apply to a court                          Endorsement PB 20 02 if that
                having jurisdiction for an order directing                      endorsement is attached to this
                the party that failed to proceed with the                       Businessowners Policy.
                appraisal to comply with the demand for
                                                                     10.   The terms of the exclusion in paragraph 8.
                the appraisal of the loss. In this event,
                                                                           above, or the inapplicability of this exclusion
                each party will select a competent and
                                                                           to a particular loss, do not serve to create
                impartial appraiser and notify the other
                                                                           coverage for any loss that would otherwise
                of the appraiser selected within 20 days
                                                                           be excluded under this Businessowners
                of such order.
                                                                           Policy.
                c. The two appraisers will select an
                                                                     11.   Under Section B. Exclusions,under
                umpire. If they cannot agree within 15
                                                                           paragraph 1.exclusion f. War And Miilitary
                days upon such umpire, either may
                                                                           Action the following is added:
                request that selection be made by a
                judge of a court having jurisdiction. The                  With respect to any action that comes within
                appraisers will state separately the                       the terms of this exclusion and involves
                value of the property, the extent of the                   nuclear reaction or radiation, or radioactive
                loss or damage and the amount of the                       contamination, this War And Military Action
                loss or damage. If they fail to agree,                     Exclusion supersedes the Nuclear Hazard
                they will submit their differences to the                  Exclusion.
                umpire. A decision agreed to by any two              12.   Under Section E. Property Loss Conditions,
                will be binding.                                           4. Legal Action Against Us, paragraph b., is
                d. Each party will:                                        replaced by the following:
                     1.Pay its chosen appraiser; and                       b. The action is brought within 2 years
                                                                                after the date on which the direct
                     2.Bear the other expenses of the
                                                                                physical loss or damage occurred.
                     appraisal and umpire equally.
                                                                     13.   Section G. Optional Coverages, paragraph
                If there is an appraisal, we will still retain
                                                                           1. c. is replaced with the following:
                our right to deny the claim.
                                                                           This Optional Coverage is cancelled as to
        7. The exclusion set forth in paragraph 8.
                                                                           any employee immediately upon discovery
           below applies to all coverage under the
                                                                           by:
           PROPERTY COVERAGE in all forms and
           endorsements that comprise this                                      (1) You; or
           Businessowners Policy, except as provided                            (2) Any of your partners, members,
           in paragraph 9 below. This includes but is                                managers, officers or directors not
           not limited to forms or endorsements that                                 in collusion with the employee;
           cover property damage to buildings or                                     of any dishonest act committed by
           personal property and forms or                                            that employee before or after being
                                                                                     hired by you.

    Page 6 of 14                                                                                         PB 90 31 06 18
ACP BPFM3047086185                                    INSURED COPY                                                34   07822
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 107 of 223 PageID #: 350


                                                                                                     PB 90 31 06 18

            However, this paragraph G.1.c. does not                   b. Written notice by or on behalf of any
            apply to an employee whose dishonest act                       claimant;
            was committed prior to becoming employed                  to any of our agents in New York State,
                                                                      which adequately identifies you, will be the
            criminal conviction if, after learning about the          same as notice to us.
                                               tion, you
                                                                   5. Under Section IV. LIABILITY CONDITIONS,
            made a determination to hire or retain the
                                                                      the following is added:
            employee utilizing the factors set out in New
            York Correction Law Article 23-A.                         Transfer Of Duties When A Limit Of
                                                                      Insurance Is Used Up
        14. Under Section H. Property Definitions,
                                                                      a. If we conclude that, based on
          replaced by the following:                                       "occurrences", offenses, claims or
                                                                           "suits" which have been reported to us
          14. "Pollutants" mean any solid, liquid,
                                                                           and to which this insurance may apply,
               gaseous or thermal irritant or
                                                                           the:
               contaminant, including smoke, vapor,
               soot, fumes, acids, alkalis, chemicals                      (1). Liability and Medical Expenses Limit;
               and waste. Waste includes materials to                      (2). Medical Expenses Limit; or
               be recycled, reconditioned or reclaimed.                    (3). Damage To Premises Rented To You;
    L. AMENDMENTS TO THE LIABILITY                                         is likely to be used up in the payment of
       COVERAGE FORM                                                       judgments or settlements, we will notify
       1. Unless this Policy covers buildings or                           the first Named Insured, in writing, to
          structures containing 1 to 4 dwelling units                      that effect.
          the following provisions apply:                             b. When a limit of insurance described in
          a. The aggregate limits of this Policy as                        paragraph a. above has actually been
               shown in the Declarations will be                           used up in the payment of judgments or
               increased in proportion to any Policy                       settlements:
               extension provided in accordance with                       (1). We will notify the first Named
               Paragraph F.3.d. above.                                           Insured, in writing, as soon as
          b. Under Section III. LIMITS OF                                        practicable, that:
               INSURANCE AND DEDUCTIBLE, the                                     (a) Such a limit has actually been
               last sentence of paragraph 8. does not                                 used up; and
               apply when the Policy period is
                                                                                 (b) Our duty to defend "suits"
               extended because we sent the first
                                                                                      seeking damages subject to that
               Named Insured an incomplete or late
                                                                                      limit has also ended.
               conditional renewal notice or a late
               nonrenewal notice.                                          (2). We will initiate, and cooperate in,
       2. Under Section V. DEFINITIONS, paragraph                                the transfer of control, to any
                           unloading                                             appropriate insured, of all claims
                                                                                 and "suits" seeking damages which
       3. Under Section V. DEFINITIONS, paragraph                                are subject to that limit and which
                                                                                 are reported to us before that limit is
           the following:                                                        used up. That insured must
           15. "Pollutants" mean any solid, liquid,                              cooperate in the transfer of control
                gaseous or thermal irritant or                                   of said claims and "suits".
                contaminant, including smoke, vapor,                             We agree to take such steps, as we
                soot, fumes, acids, alkalis, chemicals                           deem appropriate, to avoid a default
                and waste. Waste includes materials to                           in, or continue the defense of, such
                be recycled, reconditioned or reclaimed.                         "suits" until such transfer is
        4. Under Section IV. LIABILITY CONDITIONS,                               completed, provided the appropriate
           paragraph 2. Duties In The Event Of                                   insured is cooperating in completing
           Occurrence, Offense, Claim Or Suit, the                               such transfer.
           following is added:                                                   We will take no action whatsoever
           a. Notice given by or on your behalf; or                              with respect to any claim or "suit"
                                                                                 seeking damages that would have
    PB 90 31 06 18                                                                                      Page 7 of 14
ACP BPFM3047086185                                  INSURED COPY                                              34   07823
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 108 of 223 PageID #: 351


    PB 90 31 06 18

                    been subject to that limit, had it not                 "property damage" or "personal and
                    been used up, if the claim or "suit" is                advertising injury", to which this
                    reported to us after that limit of                     insurance does not apply.
                    insurance has been used up.
                                                                          We may at our sole discretion,
               (3). The first Named Insured, and any                      investigate any "occurrence" and settle
                    other insured involved in a "suit"                    any claim or "suit" that may result. But:
                    seeking damages subject to that
                                                                          (1) The amount we will pay for
                    limit, must arrange for the defense
                                                                               damages is limited as described in
                    of such "suit" within such time
                                                                               Section III. LIMITS OF
                    period as agreed to between the
                                                                               INSURANCE; and
                    appropriate insured and us. Absent
                    any such agreement, arrangements                      (2) Our right and duty to defend end
                    for the defense of such "suit" must                        when we have used up the
                    be made as soon as practicable.                            applicable limit of insurance in the
                                                                               payment of judgments or
           c. The first Named Insured will reimburse
                                                                               settlements under COVERAGES A
               us for expenses we incur in taking those
                                                                               or B or medical expenses under
               steps we deem appropriate in
                                                                               COVERAGE C.
               accordance with paragraph b.(2).
                                                                          No other obligation or liability to pay
               The duty of the first Named Insured to
                                                                          sums or perform acts or services is
               reimburse us will begin on:
                                                                          covered unless explicitly provided for
               (1). The date on which the applicable                      under SUPPLEMENTARY PAYMENTS
                    limit of insurance is used up, if we                     COVERAGES A AND B.
                    sent notice in accordance with
                                                                   7. Under Section 1 COVERAGES, B.
                    paragraph a.; or
                                                                      COVERAGE B PERSONAL AND
               (2). The date on which we sent notice in               ADVERTISING INJURY LIABILITY, 1.
                    accordance with paragraph b.(1)., if              INSURING AGREEMENT, paragraph a. is
                    we did not send notice in                         replaced by the following:
                    accordance with paragraph a.
                                                                      a. We will pay those sums up to the
           d. The exhaustion of any limit of insurance                    applicable Limit of Insurance that the
               by the payments of judgments or                            insured becomes legally obligated to
               settlements, and the resulting end of our                  pay as damages because of "bodily
               duty to defend, will not be affected by                    injury", "property damage" or "personal
               our failure to comply with any of the                      and advertising injury" to which this
               provisions of this Condition.                              insurance applies. We will have the right
        6. Under Section 1 COVERAGES A.                                   and duty to defend the insured against
           COVERAGE A BODILY INJURY AND                                   any "suit" seeking those damages even
           PROPERTY DAMAGE LIABILITY, 1.                                  if the allegations of the "suit" are
           INSURING AGREEMENT, paragraph a. is                            groundless, false or fraudulent.
           replaced by the following:
                                                                           HOWEVER, we will have no duty to
           a. We will pay those sums up to the                             defend the insured against any "suit"
               applicable Limit of Insurance that the                      seeking damages for "bodily injury",
               insured becomes legally obligated to                        "property damage" or "personal and
               pay as damages because of "bodily                           advertising injury", to which this
               injury", "property damage" or "personal                     insurance does not apply.
               and advertising injury" to which this
               insurance applies. We will have the right                   We may at our sole discretion,
               and duty to defend the insured against                      investigate any "occurrence" and settle
               any "suit" seeking those damages even                       any claim or "suit" that may result. But:
               if the allegations of the "suit" are                        (1) The amount we will pay for
               groundless, false or fraudulent.                                damages is limited as described in
                                                                               Section III. LIMITS OF
                HOWEVER, we will have no duty to
                                                                               INSURANCE; and
                defend the insured against any "suit"
                seeking damages for "bodily injury",

    Page 8 of 14                                                                                     PB 90 31 06 18
ACP BPFM3047086185                                  INSURED COPY                                             34    07824
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 109 of 223 PageID #: 352


                                                                                                       PB 90 31 06 18

                (2) Our right and duty to defend end                         release of liability signed by us, the
                    when we have used up the                                 insured and the claimant or the
                    applicable limit of insurance in the                     claimant's legal representative.
                    payment of judgments or                             b. With respect to a claim arising out of the
                    settlements under COVERAGES A                            death or personal injury of any person, if
                    or B or medical expenses under                           we deny coverage or do not admit
                    COVERAGE C.                                              liability because an insured or the
                No other obligation or liability to pay                      injured person, someone acting for the
                sums or perform acts or services is                          injured person or other claimant fails to
                covered unless explicitly provided for                       give us written notice as soon as
                under SUPPLEMENTARY PAYMENTS                                 practicable, then the injured person,
                  COVERAGES A AND B.                                         someone acting for the injured person or
        8. Under Section I COVERAGES, A.                                     other claimant may bring an action
           COVERAGE A BODILY INJURY AND                                      against us, provided the sole question is
           PROPERTY DAMAGE LIABILITY,                                        whether the denial of coverage or
           paragraph 3.TENANTS PROPERTY                                      nonadmission of liability is based on the
           DAMAGE LEGAL LIABILITY is replaced by                             failure to provide timely notice.
           the following:                                                    HOWEVER, the injured person,
           Certain Exclusions Not Applicable                                 someone acting for the injured person or
                                                                             other claimant may not bring an action if
           Exclusions c., d.(1), d.(3) through d.(6), f.
                                                                             within 60 days after we deny coverage
           through n., p., q., r., t., u., v. and w. do not
                                                                             or do not admit liability, we or an
                                                                             insured:
            while rented to you or temporarily occupied
            by you with permission of the owner, if such                     (1) Brings an action to declare the
                                                                                  rights of the parties under the
           Cause Of Loss provided under the                                       Policy; and
           BUSINESSOWNERS PROPERTY                                           (2) Names the injured person, someone
           COVERAGE FORM. A separate limit of                                     acting for the injured person or other
           insurance, called Tenants Property Damage                              claimant as a party to the action.
           Legal Liability Limit, applies to this coverage          10. Under Section 1 COVERAGES A.
           as described in Section III. LIMITS OF                       COVERAGE A BODILY INJURY AND
           INSURANCE.                                                   PROPERTY DAMAGE LIABILITY, 2.
        9. Under Section IV. LIABILITY CONDITIONS,                      EXCLUSIONS, e. Emplo
           paragraph 4. Legal Action Against Us, is                     last paragraph is removed.
           replaced by the following:                               11. Under Section 1 COVERAGES A.
           Legal Action Against Us                                      COVERAGE A BODILY INJURY AND
           a. Except as provided in Paragraph b.,No                     PROPERTY DAMAGE LIABILITY, 2.
               no person or organization has a right                    EXCLUSIONS, paragraph s. Asbestos,
               under this Policy:                                       Electronic Emissions, Lead or Radon, is
                                                                        deleted and replaced by the following:
               (1) To join us as a party or otherwise
                    bring us into a "suit" asking for                   s. Asbestos
                    damages from an insured; or
               (2) To sue us on this Policy unless all of                  arising out of:
                    its terms have been fully complied                     Asbestos including any injury or damage
                    with.                                                  related to, arising or alleged to have
               A person or organization may sue us to                      arisen out of any use, exposure,
               recover on an agreed settlement or on a                     existence, detection, removal,
               final judgment against an insured; but                      elimination, avoidance, act, error,
               we will not be liable for damages that                      omission, failure to disclose or warn of
               are not payable under the terms of this                     the presence of asbestos or any other
               Policy or that are in excess of the                         duty involving asbestos.
               applicable limit of insurance. An agreed             12. Under Section 1 COVERAGES A.
               settlement means a settlement and a                      COVERAGE A BODILY INJURY AND

    PB 90 31 06 18                                                                                        Page 9 of 14
ACP BPFM3047086185                                   INSURED COPY                                              34    07825
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 110 of 223 PageID #: 353


    PB 90 31 06 18

            PROPERTY DAMAGE LIABILITY, 2.                                     government authority in hindering or
            EXCLUSIONS, the following is added:                               defending against any of these.
            x. Electronic emissions                               15. Under Section 1 COVERAGES A.
                                                                      COVERAGE A BODILY INJURY AND
               arising out of:                                        PROPERTY DAMAGE LIABILITY, 2.
               Electromagnetic emissions or radiation                 EXCLUSIONS, p. Bodily Injury To Any
               including any injury or damage related                 Insured, is deleted and replaced by the
               to, arising or alleged to have arisen out              following:
               of any use, exposure, existence,
               detection, removal, elimination,                       1) Any Insured; or
               avoidance, act, error, omission, failure
                                                                      2) Any insured whenever the ultimate
               to disclose or warn of the presence of
                                                                         benefits will accrue directly or indirectly
               electromagnetic emissions or radiation
                                                                         to any insured or the heirs of any
               or any other duty involving
                                                                         insured.
               electromagnetic emissions or radiation.
                                                                  16. Under Section 1 COVERAGES, B.
        13. Under Section 1 COVERAGES A.
                                                                      COVERAGE B PERSONAL AND
            COVERAGE A BODILY INJURY AND
                                                                      ADVERTISING INJURY LIABILITY, 2.
            PROPERTY DAMAGE LIABILITY, 2.
                                                                      EXCLUSIONS, a.
            EXCLUSIONS, the following is added:
            y. Radon                                                  replaced by the following:
                                                                      Arising out of Asbestos including any injury
                arising out of:                                       or damage related to, arising or alleged to
                Radon or any other radioactive                        have arisen out of any use, exposure,
                emissions, manmade or natural,                        existence, detection, removal, elimination,
                including any injury or damage related                avoidance, act, error, omission, failure to
                to, arising or alleged to have arisen out             disclose or warn of the presence of asbestos
                of any use, exposure, existence,                      or any other duty involving asbestos.
                detection, removal, elimination,
                                                                  17. Under Section 1 COVERAGES, B.
                avoidance, act, error, omission, failure
                                                                      COVERAGE B PERSONAL AND
                to disclose or warn of the presence of
                                                                      ADVERTISING INJURY LIABLITY, 2.
                radon or any other radioactive
                emissions or any other duty involving
                radon or other radioactive emissions.
                                                                      Electromagnetic emissions or radiation
        14. Under Section 1 COVERAGES A.
                                                                      including any injury or damage related to,
            COVERAGE A BODILY INJURY AND
                                                                      arising or alleged to have arisen out of any
            PROPERTY DAMAGE LIABILITY, 2.
                                                                      use, exposure, existence, detection,
            EXCLUSIONS, i. War is deleted and
                                                                      removal, elimination, avoidance, act, error,
            replaced by the following:
                                                                      omission, failure to disclose or warn of the
            i. War                                                    presence of electromagnetic emissions or
                   odily injury" or "property damage",                radiation or any other duty involving
                however caused, arising, directly or                  electromagnetic emissions or radiation.
                indirectly, out of:                               18. Under Section 1 COVERAGES, B.
                (1) War, including undeclared civil war;              COVERAGE B PERSONAL AND
                (2) Warlike action by a military force,               ADVERTISING INJURY LIABLITY, 2.
                     including action in hindering or
                     defending against an actual or
                     expected attack, by any                          Radon or any other radioactive emissions,
                     government, sovereign or other                   manmade or natural, including any injury or
                     authority using military personnel or            damage related to, arising or alleged to have
                     other agents; or                                 arisen out of any use, exposure, existence,
                (3) Insurrection, rebellion, revolution,              detection, removal, elimination, avoidance,
                     usurped power, or action taken by                act, error, omission, failure to disclose or
                                                                      warn of the presence of radon or any other

    Page 10 of 14                                                                                    PB 90 31 06 18
ACP BPFM3047086185                                 INSURED COPY                                              34   07826
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 111 of 223 PageID #: 354


                                                                                                    PB 90 31 06 18

            radioactive emissions or any other duty                22. Under SECTION V. DEFINNITIONS,
            involving radon or other radioactive
            emissions.                                                and replaced by:
        19. Under Section 1 COVERAGES, C.                             "Mobile equipment" means any of the
            COVERAGE C MEDICAL PAYMENTS, 2.                           following types of land vehicles, including
            EXCLUSIONS, h., is deleted and replaced                   any attached machinery or equipment:
            by the following:                                         a. Bulldozers, farm machinery, forklifts and
            h. Due to war, however caused, arising,                        other vehicles designed for use
                 directly or indirectly, out of:                           principally off public roads;
                 (1) War, including undeclared civil war;             b. Vehicles maintained for use solely on or
                 (2) Warlike action by a military force,                   next to premises you own or rent;
                      including action in hindering or                c. Vehicles that travel on crawler treads;
                      defending against an actual or                  d. Vehicles, whether self-propelled or not,
                      expected attack, by any                              maintained primarily to provide mobility
                      government, sovereign or other                       to permanently mounted:
                      authority using military personnel or
                                                                           (1) Power cranes, shovels, loaders,
                      other agents; or
                                                                                diggers or drills; or
                 (3) Insurrection, rebellion, revolution,
                                                                           (2) Road construction or resurfacing
                      usurped power, or action taken by
                                                                                equipment such as graders,
                      government authority in hindering or
                                                                                scrapers or rollers;
                      defending against any of these.
                                                                      e. Vehicles not described in Paragraph a.,
        20. Under SECTION II. WHO IS AN INSURED,
                                                                           b., c. or d. above that are not self-
            6. Automatic Additional Insureds, paragraph
                                                                           propelled and are maintained primarily
            d. is deleted and replaced by the following:
                                                                           to provide mobility to permanently
            d. Lessors or Leased Equipment                                 attached equipment of the following
                 Any person or organization from whom                      types:
                 you lease equipment by written contract                   (1) Air compressors, pumps and
                 or agreement is an additional insured,                         generators, including spraying,
                 but only with respect to their liability                       welding, building cleaning,
                 caused, in whole or in part, by your                           geophysical exploration, lighting and
                 maintenance, operation or use by you of                        well servicing equipment; or
                 the equipment leased to you by that
                                                                           (2) Cherry pickers and similar devices
                 person or organization, subject to the
                                                                                used to raise or lower workers;
                 following additional exclusion:
                                                                      f. Vehicles not described in Paragraph a.,
                 This insurance, including any duty we
                                                                           b., c. or d. above maintained primarily
                                                                           for purposes other than the
                                                                           transportation of persons or cargo.
               caused, in whole or in part, by the sole
               negligence of such person or                                However, self-propelled vehicles with
               organization.                                               the following types of permanently
                                                                           attached equipment are not "mobile
               HOWEVER, their status as additional
                                                                           equipment" but will be considered
               insured under this Policy ends when
                                                                           "autos":
               their contract or agreement with you for
               such leased equipment ends.                                 (1) Equipment designed primarily for:
        21. Under SECTION V. DEFINITIONS,                                       (a) Snow removal;
                                                                                (b) Road maintenance, but not
            replaced by:                                                             construction or resurfacing; or
             Bodily injury                                                      (c) Street cleaning;
            sickness or disease sustained by a person,                     (2) Cherry pickers and similar devices
            including mental anguish, mental injury,                            mounted on automobile or truck
            shock, fright or death resulting from any of                        chassis and used to raise or lower
            these at any time.                                                  workers; and

    PB 90 31 06 18                                                                                   Page 11 of 14
ACP BPFM3047086185                                  INSURED COPY                                             34   07827
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 112 of 223 PageID #: 355


    PB 90 31 06 18

                (3) Air compressors, pumps and                            seeking damages that may be covered
                     generators, including spraying,                      under this endorsement even if the
                     welding, building cleaning,                          allegations of the suit are groundless,
                     geophysical exploration, lighting and                false or fraudulent.
                     well servicing equipment.                    3. If the REPLACEMENT COST EXTENSION
            However, "mobile equipment" does not                        BUILDING, form PB 54 03, is a part of this
            include any land vehicles that are subject to            Policy, paragraph A. is replaced by the
            a compulsory or financial responsibility law             following:
            or other motor vehicle insurance law in the              A. The most we will pay for loss or damage
            state where it is licensed or principally                     in any one occurrence for that building is
            garaged. Land vehicles subject to a                           the Building Limit of Insurance shown in
            compulsory or financial responsibility law or                 the Declarations increased to 125% of
            other motor vehicle insurance law are                         the amount stated in the Declarations
            considered "autos".                                           (an increase of 25%). This increased
    M. AMENDMENT TO THE COMMON POLICY                                     applies after application of the Inflation
       CONDITIONS FORM                                                    Guard Building provisions in Section
       Under H. OTHER INSURANCE:                                          C. LIMITS OF INSURANCE.
       1. Paragraph 2.a.(2) is removed; and                       4. If the EXCLUSION SILICA OR SILICA-
                                                                     RELATED DUST, form PB 05 17, is a part of
       2. Paragraph 2.c.(1) is removed.
                                                                     this Policy:
    N. The following provision is added and
                                                                     a. paragraph A.(1) is deleted and replaced
       supersedes any provision to the contrary:
                                                                          by the following:
       Failure to give notice to us as required under
                                                                          (1) "Bodily injury" arising, in whole or in
       this Policy shall not invalidate any claim made
                                                                              part, out of the actual, alleged, or
       by the insured, injured person or any other
                                                                              threatened inhalation of, or ingestion
       claimant, unless the failure to provide such
                                                                              of, "silica" or "silica-related dust".
       timely notice has prejudiced us. However, no
       claim made by the insured, injured person or                  b. paragraph A.(2) is deleted and replaced
       other claimant will be invalidated if it shall be                  by the following:
       shown not to have been reasonably possible to                      (2) "Property damage" arising, in whole
       give such timely notice and that notice was                            or in part, out of the actual, alleged,
       given as soon as was reasonably possible                               or threatened contact with, exposure
       thereafter.                                                            to, existence of, or presence of,
    O. AMENDMENTS TO ENDORSEMENTS                                             "silica" or "silica-related dust".
       1. In the EXCLUSION FUNGI OR                                  c. paragraph B.(1)(a) is deleted and
            BACTERIA endorsement, form PB2999:                            replaced by the following:
            a. paragraphs A.1., A.2., B. and C. do not                    (a) The actual, alleged, or threatened
                apply.                                                        inhalation of, ingestion of, contact
                                                                              with, exposure to, existence of, or
            b. Under Section A. AMENDMENTS TO
                                                                              presence of, "silica" or "silica-related
                THE PROPERTY COVERAGE FORM,
                                                                              dust".
                paragraph 4.j.(2) is replaced by the
                following:                                        5. If the EXCLUSION VIOLATION OF
                                                                     CONSUMER PROTECTION, form PB 29
                (2) Rust, corrosion, fungus, decay,
                                                                     98, is a part of this Policy:
                     deterioration, hidden or latent defect
                     or any quality in property that                 a. paragraphs A.3. and B.3. are deleted
                     causes it to damage or destroy                  b. paragraphs A.4. and B.4. are deleted
                     itself.                                              and replaced by the following:
       2.                                                                 4. Any statute, ordinance or regulation,
            PROPERTY, form PB 58 01, is a part of this                        other than TCPA or CAN-SPAM Act
            Policy, under B. DEFENSE, paragraph 1. is                         of 2003, that prohibits or limits the
            replaced by the following:                                        sending, transmitting,
            1. We have the right and duty to defend                           communicating or distribution of
                the insured against any suit brought                          material or information.

    Page 12 of 14                                                                                    PB 90 31 06 18
ACP BPFM3047086185                                 INSURED COPY                                              34    07828
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 113 of 223 PageID #: 356


                                                                                                      PB 90 31 06 18

        6. If the ADDITIONAL INSURED GARAGE                         8. If the ADDITIONAL INSURED FAIRS,
           OPERATIONS PERFORMED BY THE                                 CARNIVALS OR EXPOSITIONS, form PB
           NAMED INSURED, form PB 30 03, is a part                     60 01, is a part of this Policy, under B.
           of this Policy, under B. ADDITIONAL                         ADDITIONAL EXCLUSION, paragraph 2. is
           EXCLUSIONS, paragraph 2. is deleted and                     deleted and replaced by the following:
           replaced by the following:
                                                                       arising out of any sole negligence of the
           in whole or in part, by the sole negligence of              person or organization designated in the
           the person or organization designated in the                Schedule of this endorsement.
           Schedule of this endorsement.                            9. f the ADDITIONAL INSURED
        7. If the EMPLOYEE BENEFITS LIABILITY                          MUNICIPALITIES OR PUBLIC AGENCY
           COVERAGE (OCCURRENCE                                        INSURED PROVIDING PROFESSIONAL
           COVERAGE), form PB 42 42, is a part of                      SERVICES, form PB 60 03, is a part of this
           this Policy:                                                Policy, the last paragraph is deleted and
           a. The last paragraph in E.1. LIMITS OF                     replaced by the following:
                INSURANCE, is deleted and replaced                     This insurance, included any duty we have
                by the following:
                The Limits of Insurance of this
                endorsement apply separately to each
                consecutive annual period and to any                    in part, by the sole or primary negligence of
                remaining period of less than 12                        the municipality and/or public agency
                months, starting with the beginning of                  designated in the Schedule of this
                the Policy period shown in the                          endorsement, whether or not such
                Declarations of the Policy to which this                negligence has been assumed by you in a
                endorsement is attached, unless the                     contract or agreement.
                Policy period is extended after issuance            10. If the GARAGEKEEPERS COVERAGE,
                of an additional period of less than 12                 form PB 30 02, is a part of this Policy:
                months. In that case, the additional                    a. Under D. Limit of Insurance and
                period will be deemed part of the last                       Deductible, the first paragraph under
                preceding period for purposes of                             paragraph 1. is deleted and replaced by
                determining the Limits of Insurance,                         the following:
                except when the Policy period is                             1. Regardless of the number of
                extended because we sent the first
                Named Insured an incomplete or late                             premiums paid, claims made or
                conditional renewal notice or late                                                     we will pay
                nonrenewal notice. In this case the
                annual aggregate limit of the expiring                          the Garagekeepers Coverage Limit
                Policy shall be increased in proportion to                      of Insurance shown in the
                the Policy extension.
           b. Paragraph E.2.DEDUCTIBLE, d. is
                deleted and replaced by the following:                         premises minus the applicable
                We may pay the deductible amount to                            deductible.
                                                                        b. Under D. Limit of Insurance and
                 and, upon notification of the action                      Deductible, paragraphs 2. and 3. are
                 taken, you shall promptly reimburse us                    deleted and replaced by the following:
                 for such deductible amount as we have                     2. The Deductible stated in the
                 paid.
            c.   Paragraph G.1.a. is deleted and
                 replaced by the following:                                     amount that will be deducted for
                 Giving counsel, other than legal advice,
                                                                            3. The Maximum Deductible stated in
                 dependents and beneficiaries, with
                 respect to eligibility for or scope of
                                                                                most that will be deducted for all


    PB 90 31 06 18                                                                                     Page 13 of 14
ACP BPFM3047086185                                   INSURED COPY                                             34     07829
   Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 114 of 223 PageID #: 357


    PB 90 31 06 18

        11. If the ADDITIONAL INSURED                               14. If IDENTITY RECOVERY COVERAGE,
            DESIGNATED PERSON OR                                        form PB 58 09, is a part of this Policy, then
            ORGANIZATION, form PB 04 48, is part of                     coverage provided on that form is amended
            this Policy, paragraph a. is deleted and                    as follows:
            replaced by the following:                                  LIMITS Item g. is deleted and replaced with
            a.                                                          the following:
                 arises out of, in whole or in part, or is a
                                                                        g. (Miscellaneous Unnamed Costs) of the
                 result of, in while or in part, the sole
                 negligence of the additional insured
                                                                            is subject to a sublimit of $1,000. This
                 shown in the Schedule of this
                                                                            sublimit is part of, and not in addition to,
                 endorsement.
                                                                            the Expenses Reimbursement
        12. If the ADDITIONAL INSURED SERVICES
                                                                            Coverage limit. Coverage is limited to
            PERFORMED ON PREMISES OF
                                                                            costs incurred within 12 months after the
            ADDITIONAL INSURED, form PB 60 04, is
                                                                                                    identity
            part of this Policy, paragraph B. is deleted
                                                                                 identity recovery insured.
            and replaced by the following:
            B. This insurance, including our duty to                    LIMITS Item h. is deleted in its entirety.
                                                                        DEFINITIONS 2.g. is deleted and replaced
                                                                        with the following:
                 sole negligence of the person or                       g. Any other reasonable costs necessarily
                 organization designated in the Schedule                                    identity recovery
                 of this endorsement.                                       insured
        13. If the CAR WASH DAMAGE TO
                                                                       (1) Such costs include:
            part of this Policy, the last paragraph under                  (A)                       identity recovery
            paragraph B. is deleted and replaced by the                          insured to recover control over his or
            following:                                                           her personal identity.

            maintenance or use of premises for the                         (B) Deductibles or service fees from
                                                                               financial institutions.
            with a car wash including ancillary services               (2) Such costs do not include:
            such as interior vacuuming, cleaning                           (A) Costs to avoid, prevent or detect
            windows and drying. Washing does not
            include additional services such as hand
            washing, hand waxing, buffing, steam                           (B) Money lost or stolen.
            cleaning or other cleaning or detailing                       (C) Costs that are restricted or excluded
                                                                              elsewhere in this endorsement or
            care, custody or control of the insured to                        Policy.
            complete the service.                                       DEFINITIONS 2.h. is deleted in its entirety.




                 All terms and conditions of this Policy apply unless modified by this endorsement.




    Page 14 of 14                                                                                      PB 90 31 06 18
ACP BPFM3047086185                                   INSURED COPY                                              34    07830
                       Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 115 of 223 PageID #: 358
                                                    NATIONWIDE MUTUAL INSURANCE CO



                                   CHANGE OF DECLARATIONS ENDORSEMENT - PLEASE READ CAREFULLY.
                    POLICY NUMBER ACP BPFM 3047086185                         PREMIER BUSINESSOWNERS POLICY
                      NAMED INSURED: BRUNO'S RESTAURANTE ITALIANO
                                     BR RESTAURANT GROUP
                    MAILING ADDRESS: 15822A CROSSBAY BLVD
                                      HOWARD BEACH, NY 11414-3136
                         AGENT NAME: New York Coverage Corp Agency               31 56319    PREMIUM CREDIT
                      AGENT ADDRESS: SMITHTOWN NY 11787                                001
                    POLICY PERIOD: FROM 08-05-19 TO 08-05-20 12:01 A.M. Standard Time
                    EFFECTIVE DATE OF CHANGE:     04-23-20        12:01 A.M. Standard Time SURCHARGE/ASSESS
                                                                                              TOTAL PREMIUM
                    NOT A STATEMENT - YOUR BILLING WILL FOLLOW
                                                                                                                 PREMIUM
PB8114 (01-01) 02




DIRECT BILL                   LO6K 20149                         INSURED COPY                    R        917883493   34   07831
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 116 of 223 PageID #: 359




                                 EXHIBIT B
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                               INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
             NO. 4                 Document 13 Filed 09/03/20 Page 117 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         360




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         BR RESTAURANT CORP. d/b/a BRUNO'S
         RESTAURANTE ITALIANO,

                                       Plaintiff,
                                                                      AMENDED SUMMONS


                                -against-

                                                                         Index No. 604487/2020

         NATIONWIDE MUTUAE INSURANCE
         COMPANY,

                                       Defendant.


         To the above named Defendant:

                You Are Hereby Summoned to answer the complaint in this action, and to serve a copy
         ofyour answer, or, ifthe complaint is not served with this summons, to serve a notice of
         appearance with a demandfor the complaint, on the plaintiffs attorneys within 20 days after the
         service ofthis summons, exclusive ofthe day ofservice, where service is made by delivery upon
         you personally within the state, or within 30 days after completion ofservice where service is
         made in any other manner. In case ofyourfailure to appear or answer,judgment will be taken
         against you by defaultfor the reliefdemanded in the complaint.
                Plaintiffdesignates Nassau County as the place of trial.
                The basis ofthe venue is Defendant's place of business
                Dated this 27th day of May, 2020.
                                                             COL                CHESTER LLP
                                                             Attorney,          ntiff
                                                             By: Michael S/Cole, Esq.
                                                             767 Third Avenue - 24th Floor
                                                             New York, New York 10017
                                                             Tel: (212)599-1535
                                                             Email: mscole@chcllp.com

                                                             Temporary Operating Address:
                                                             2009 Park Avenue
                                                             P.O. Box 160
                                                             Atlantic Beach, New York 11509



                                                    Page 1 of 1

                                                      1 of 1
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                              INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 118 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         361




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         BR RESTAURANT CORP. d/b/a BRUNO'S
         RESTAURANTE ITALIANO,

                                              Plaintiff,
                                                                    AMENDED COMPLAINT


                               - against -

                                                                      Index No. 604487/2020

         NATIONWIDE MUTUAL INSURANCE
         COMPANY,

                                              Defendant.




                The plaintiff BR Restaurant Corp. d/b/a Bruno's Restaurante Italiano, by its attorneys

         Cole Hansen Chester LLP,complaining ofthe defendant respectfully alleges:




                                                   The Parties




                1.      The plaintiff BR Restaurant Corp. d/b/a Bruno's Restaurante Italiano (hereinafter

         "Bruno's Restaurante") is a restaurant business located atl58-22A Crossbay Boulevard, Howard

         Beach, New York.




                2.      The defendant Nationwide Mutual Insurance Company (hereinafter

         "Nationwide") is a foreign corporation organized and existing under the laws of State of Ohio

         and duly authorized to do insurance business and doing business in the State of New York,

         Coimty of Nassau.




                                                   Page I of6

                                                      1 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 119 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         362




                3.      Plaintiff Bruno's Restaurante has a business interruption insurance policy with

         defendant Nationwide wherein defendant has refused plaintiffs claim for coverage as further

         detailed below.




                                             Statement ofClaim in Brief



                4.      Whereas rule oflaw mandates material ambiguity in an insurance policy held

         against the insurer, whereas strong equities favor the insured in present extraordinary

         circumstances: defendant insurer must make good business interruption coverage reasonably

         promised to the insured per the strict interpretation ofthe terms of the insurance contract.



                5.      The business interruption insurance policy with the insured in this case has been

         ambiguously if not intentionally written in deceptive marnier -formatted as to make coverage

         appear broader than the insurer is willing to provide. In fitting consequence, the deceptive

         formatting created an ambiguity in interpreting the coverage at issue. This ambiguity must be

         held against the insurer as a matter of law.



                6.      The insurance policy as strictly written promises omnibus business interruption

         insurance coverage except for express conditional limitation on coverage viz. exclusions

         represented as being contained in designated sections only. The insurer then placed an omnibus

         exclusion, the exclusion at issue, concerning virus infection, in an undesignated other section.




                                                        Page 2 of6

                                                          2 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                  INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 120 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         363




         One not reasonably likely to be found by the insured and contrary to the promise made in the

         earlier conditional limitation provision.



                7.      An insurance company with years of experience, batteries oflawyers, knew or

         reasonably should have known,formatting the policy in this way is likely to mislead the insured

         on coverage. Hoisted on its own petard in doing so, the insurer created ambiguity to be

         construed against it per the material facts ofthe claim detailed below.



                8.      The plaintiff insured, Bruno's Restaurante, Howard Beach Queens, paid $40,000

         per year in premiums to defendant Nationwide for three years -for coverage reasonably

         expected and never received.




                                            Material Facts ofthe Claim



                9.      The subject Nationwide business interruption insurance policy was renewed in

         2019 by the insured Bruno's Restaurante as part of an insurance package with a premium of

         $40,000 per year.



                10.     The business interruption insurance coverage promised is for directphysical loss

         or damage to covered property from a covered cause ofloss.



                11.     In this case, the insurer denies coverage by letter to the insured dated April 2,

         2020 stating "coronavirus and government action" not a covered loss. More specifically, the


                                                     Page 3 of6

                                                        3 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                               INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 121 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         364




         insurer stated that pursuant to the terms ofthe policy there has been no physical loss or damage

         to the described premises arisingfrom a covered cause ofloss. See defendant insurer's denial

         letter annexed hereto as Exhibit A.




                12.     The described premises under the policy is Bruno's Restaurante located at 158-

         22A Crosshay Boulevard, Howard Beach New York.




                13.     The insured's claim for coverage ofphysical loss to the described premises arises

         from prohibition of on-premise use ofthe restaurant per the civil authority viz. the New York

         Governor's emergency order prohibiting on-premise operation or use ofthe restaurant.



                14.    Insurance policy Section 5j under the heading Civil Authority expressly promises

         to pay for physical loss or damage to the described premises caused by civil authority which

         prohibits access to the premises ans.mgfrom any covered cause ofloss.



                15.    Introductory paragraph A(3)ofthe policy defining covered cause ofloss states

         cause ofloss is covered unless excluded or limited in the following designated provisions ofthe

         policy: Section B; as limited in Section Af as limited or excluded in Section E]Section F.



                16.    Nevertheless, at pages 5 and 6 ofthe insurer's denial letter (Exhibit A)there is

         quoted Section K ofthe policy entitled Amendments to Property Coverage. Billeted at item 8 of

         Section K is a provision peremptorily stating virus as an orimibus exclusion to coverage. Item 8

         of Section K is thus deceptively written as an omnibus exclusion to coverage inconsistent and




                                                   Page 4 of6

                                                      4 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 122 of 223 PageID
                                                                     RECEIVED  NYSCEF:#:05/27/2020
                                                                                         365




         contrary to the prior conditional limitation limiting all exclusions to business loss coverage to

         expressly designated sections other than Section K.




                 17.     The conditional limitation on all policy coverage exclusions limited to designated

         sections is irreconcilable with the outlier omnibus policy exclusion relied upon by the insurer in

         denying coverage. It is ambiguity in coverage created by the contradiction of material terms in

         the insurance policy.



                 18.     Ambiguity favors the insured at law.



                 19.     As a matter oflaw, the defendant insurer is therefore in breach of contract

         denying the claim ofthe plaintiff insured for business interruption loss.




                                  AS AND FOR A FIRST CAUSE OF ACTION
                                               (Breach of Contract)



                20.     The plaintiff repeats and re-alleges paragraphs 1 through paragraph 19 as if fully

         set forth herein.


                21.     That by reason ofthe defendant's breach ofthe promise of business interruption

         insurance, the plaintiff has been damaged in the amount of$360,000(Three Hundred Sixty

         Thousand Dollars) or such other or greater amount as may be proven at a trial ofthis action.




                                                     Page 5 of6

                                                        5 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                INDEX NO. 604487/2020
NYSCEF Case
        DOC. 2:20-cv-02756-GRB-AKT
              NO. 5                Document 13 Filed 09/03/20 Page 123 of 223 PageID
                                                                     RECEIVED  NYSCEF:#: 05/27/2020
                                                                                         366




                WHEREFORE,the plaintiff insured demands judgment as follows:



                1.      On the First Cause of Action against the defendant insurer for breach of contract

         damages in the amount of$360,000(Three Hundred Sixty Thousand Dollars) or such other or

         greater amount as may be proven at a trial of this action.




                2.      Judgment interest and costs.




                3.      Such other and further relief as may he just and proper.



         Dated: New York, New York
                May 27, 2020

                                                              Yours,




                                                                             iN CHESTER LLP
                                                              Attorheyi^^r Plaintiff
                                                              By: Michael S. Cole, Esq.
                                                              767 Third Avenue - 24th Floor
                                                              New York, New York 10017
                                                              Tel: (212)599-1535

                                                              Temporary Operating Address:
                                                              2009 Park Avenue
                                                              P.O. Box 160
                                                              Atlantic Beach, New York 11509




                                                    Page 6 of6

                                                       6 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                              INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 124 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  367




                                          Exhibit A




     Exhibit A
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 125 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  368
                                                                      BRUNO'S RESTAURANTE ITALIANO
                                                                      Page 1 of 7


                                                                      Date prepared   April 2, 2020
                                                                      Claim number    357142-GK
                                                                      Policy number   ACP BPFM3047086185
                                                                      Questions?      Contact Claims Associate
                                                                                      Jacob Taylor
                                                                                      TAYLJ25@nationwide.com
                                                                                      Phone 614-435-2878
                                                                                      Fax 877-304-5166


        BRUNO'S RESTAURANTE ITALIANO
        15822A CROSSBAY BLVD
        HOWARD BEACH, NY 11414-3136




        Claim details
        Insurer:            Nationwide Mutual Insurance Company
        Policyholder:       BRUNO'S RESTAURANTE ITALIANO
        Claim number:       357142-GK
        Loss date:          March 17, 2020

        Dear BRUNO'S RESTAURANTE ITALIANO,

        We completed our review of this business income loss reported to have occurred on March 17, 2020.
        We made every effort to provide a fair and thorough evaluation of your policy of insurance and
        investigation of your loss.

        Based on our investigation and review of your policy contract, Nationwide Mutual Insurance Company's
        opinion is this loss was caused by decrease in business from the coronavirus as well as the resulting
        government actions. We must respectfully advise you that your policy number ACP BPFM3047086185
        does not provide coverage for this loss.

        About our decision
        Our investigation indicates that you operate a restaurant. Due to the coronavirus your business has seen
        a significant decrease in business.


        We have analyzed available coverages under your Premier Businessowners policy (PB0002 01/08) and
        offer the following:


        Your Premier Businessowners policy provides coverage in the event of direct physical loss or damage to
        Covered Property at the described premises, caused by or resulting from a Covered Cause of Loss.
        However, there was no direct physical loss or damage to Covered Property at the described premises
        of:


        15822A Crossbay Blvd Howard Beach, NY 11414


        Coverage for Loss of Business Income is provided as an Additional Coverage under your policy. This
        additional coverage provides that we will pay for the actual loss of “business income” you sustain
        due to the necessary suspension of your "operations" during the "period of restoration". The
        suspension must be caused by direct physical loss of or damage to property at the described premises.
        The loss or damage must be caused by or result from a Covered Cause of Loss. However, the
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                    INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 126 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  369
                                                                        BRUNO'S RESTAURANTE ITALIANO
                                                                        Claim # 357142-GK
                                                                        Page 2 of 7




        suspension of your business operations was not a result of direct physical loss or damage to property at
        the described premises.


        Civil Authority Additional Coverage provides Business Income loss when the action of civil authority
        prohibits access to the described premises. The action of civil authority must be taken in response to
        damage to property, other than the described premises, from any Covered Cause of Loss. There has
        been no damage to property other than the described premises from a Covered Cause of Loss.


        Your policy also includes New York Amendatory Endorsement (PB9031 06/18) which provides that we
        will not pay for loss or damage caused by or resulting from any virus, bacterium or other microorganism
        that induces or is capable of inducing physical distress, illness or disease. Because damage from Virus or
        Bacteria is excluded, the closing of the business was not the result of a Covered Cause of Loss.


        In summary, based on the relevant policy provisions and the facts of your claim, the business loss has
        not occurred as a result of direct physical loss or damage caused by or resulting from a Covered Cause
        of Loss. Therefore, we are unable to extend coverage for your claim under any of the available
        coverages in your policy.


        The following policy language is provided for your review:



        Policy details
        Your Businessowners policy states the following:


        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM PB 0002 (ed. 01-08)
        Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine
        rights, duties and what is and is not covered.
        Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the
        Declarations. The words "we", "us" and "our" refer to the Company providing this insurance. Other
        words and phrases that appear in quotation marks have special meaning. Please refer to Section H.
        PROPERTY DEFINITIONS.



        A. COVERAGES
           We will pay for direct physical loss of or damage to Covered Property at the premises described
           in the Declarations caused by or resulting from any Covered Cause of Loss.


           1. COVERED PROPERTY
          Covered Property, as used in this policy, means Buildings and Business Personal Property as
          described in paragraphs a. and b. in this section A.1., if a Limit of Insurance is shown in the
        Declarations for that type of property. HOWEVER, there is no coverage for property described
        under A.2. PROPERTY NOT COVERED, unless an exception is stated for that property.


           3. COVERED CAUSES OF LOSS
           This Coverage Form insures against Risks Of Direct Physical Loss unless the loss is:
              a. Excluded in Section B. EXCLUSIONS;
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                     INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 127 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  370
                                                                         BRUNO'S RESTAURANTE ITALIANO
                                                                         Claim # 357142-GK
                                                                         Page 3 of 7




              b. Limited in Paragraph A.4. LIMITATIONS in this section; or
            c. Limited or excluded in Section E. PROPERTY LOSS CONDITIONS or Section F. PROPERTY
          GENERAL CONDITIONS; that follow.


          5. ADDITIONAL COVERAGES


              g. Business Income
                 (1) Business Income with Ordinary Payroll Limitation
                    (a) We will pay for the actual loss of “business income” you sustain due to the necessary
                    suspension of your "operations" during the "period of restoration". The suspension must
                    be caused by direct physical loss of or damage to property at the described premises. The
                    loss or damage must be caused by or result from a Covered Cause of Loss. With respect
                    to loss of or damage to personal property in the open or personal property in a vehicle,
                    the described premises include the area within 1,000 feet of the site at which the
                 described premises are located.
                    (b) With respect to the requirements set forth in the preceding paragraph, if you occupy
                    only part of the site at which the described premises are located, your premises means:
                        (i) The portion of the building which you rent, lease or occupy; and
                        (ii) Any area within the building or on the site at which the described premises are
                        located, if that area services, or is used to gain access to, the described premises.
                    (c) We will only pay for loss of “business income” that you sustain during the "period of
                    restoration" and that occurs within the number of consecutive months shown in the
                 Declarations for Business Income – Actual Loss Sustained after the date of direct physical
              loss or damage. We will only pay for “ordinary payroll expenses” for the number of days
              shown in the Declarations for Ordinary Payroll Limit following the date of direct physical
              loss or damage.


              j. Civil Authority
                 (1) We will pay for the actual loss of “business income” you sustain and necessary “extra
                 expense” caused by action of civil authority that prohibits access to the described premises
                 due to direct physical loss of or damage to property, other than at the described premises,
                 caused by or resulting from any Covered Cause of Loss.
                 (2) The coverage for “business income” will begin 72 hours after the time of that action and
                 will apply for a period of up to 30 days after coverage begins.
                 (3) The coverage for necessary “extra expense” will begin immediately after the time of that
                 action and ends:
                    (a) 30 days after the time of that action; or
                    (b) When your “business income” coverage ends; whichever is later.
                 (4) This Civil Authority Additional Coverage is not subject to the Limits of Insurance


              t. Dependent Properties – Business Income
                (1) We will pay for the actual loss of "business income" you sustain due to the necessary and
              unavoidable suspension of your "operations" during the "period of restoration". The
           suspension must be caused by direct physical loss of or damage to "dependent property"
        caused by or resulting from any Covered Cause of Loss.
                 (2) We will only pay for loss of "business income" that occurs within 12 consecutive months
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                   INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 128 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  371
                                                                       BRUNO'S RESTAURANTE ITALIANO
                                                                       Claim # 357142-GK
                                                                       Page 4 of 7




                after the date of direct physical loss or damage.
                (3 This Dependent Properties – Business Income Additional Coverage is not subject to the
                Limits of Insurance.



        B. EXCLUSIONS
          1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss
          or damage is excluded regardless of any other cause or event that contributes concurrently or in
          any sequence to the loss.
          2. We will not pay for loss or damage caused by or resulting from any of the following:
             a. Consequential Losses
                Delay, loss of use or loss of market.


        E. PROPERTY LOSS CONDITIONS
          4. Legal Action Against Us
             No one may bring a legal action against us under this insurance unless:
                a. There has been full compliance with all of the terms of this insurance; and
                b. The action is brought within 1 year after the date on which the direct physical loss or
                damage occurred.


        H. PROPERTY DEFINITIONS
        The terms “you”, “your”, “we”, “us”, “our” and “insured” are defined in the Preamble of this Coverage
        Form. The following words or phrases, which appear in quotation marks throughout this Coverage Form
        and any of its endorsements, are defined as following:


          3. "Business Income" means the:
            a. Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred
            if no physical loss or damage had occurred, but not including any Net Income that would likely
            have been earned as a result of an increase in the volume of business due to favorable business
          conditions caused by the impact of the Covered Cause of Loss on customers or on other
             businesses; plus
             b. Necessary continuing normal operating expenses incurred, while “operations” are suspended,
          including payroll.


          5. "Dependent property" means property owned or operated by others, not including any
        described premises, on whom you depend on to:
             a. Deliver materials or services to you, or to others for your account. Services does not include
             water, steam, fuel, communication, or power supply services.
             b. Purchase your products or services.
             c. Manufacture products for delivery to your customers under contract of sale.
             d. Attract customers to your business. But this does not include firms in the business of
             promoting or advertising your business.


          10. "Operations" mean your business activities occurring at the described premises.
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                     INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 129 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  372
                                                                         BRUNO'S RESTAURANTE ITALIANO
                                                                         Claim # 357142-GK
                                                                         Page 5 of 7




          12. "Period of restoration" means:
             a. For other than the Dependent Properties Additional Coverage and Business Income and Extra
             Expense – Increased Period of Restoration Due to Ordinance or Law Additional Coverage:
                 (1) The period of time that:
                    (a) Begins the number of hours shown in the Declarations after the time of direct physical
                 loss or damage caused by or resulting from any Covered Cause of Loss at the described
                     premises; and
                     (b) Ends on the earlier of:
                        (i) The date when the property at the described premises should be repaired, rebuilt
                        or replaced with reasonable speed and similar quality; or
                        (ii) The date when business is resumed at a new permanent location.
                 (2) "Period of restoration" does not include any increased period required due to the
                 enforcement of any ordinance or law that:
                     (a) Regulates the construction, use or repair, or requires the tearing down of any property;
                     or
                     (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                     detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
                 (3) The expiration date of this policy will not cut short the "period of restoration".
             (...)
             c. For Dependent Properties Additional Coverage:
                 (1) The period of time that:
                     (a) Begins:
                        (i) 24 hours after the time of direct physical loss or damage for Business Income
                        Additional Coverage; or
                        (ii) Immediately after the time of direct physical loss or damage for Extra Expense;
                        Caused by or resulting from any Covered Cause of Loss at the premises of the
                        "dependent property"; and
                     (b) Ends on the earlier of:
                        (i) The date when the property at the premises of the "dependent property" should be
                     repaired, rebuilt or replaced with reasonable speed and similar quality; or
                        (ii) The date when your business is resumed at a permanent new location.
                 (2) "Period of restoration" does not include any increased period required due to the
                 enforcement of any ordinance or law that:
                     (a) Regulates the construction, use or repair, or requires the tearing down of any property;
                     or
                     (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                     detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
                 (3) The expiration date of this policy will not cut short the "period of restoration".


        The policy also includes the New York Amendatory Endorsement (PB9031 06/18) and the following
        applies:


        K. AMENDMENTS TO THE PROPERTY COVERAGE FORM
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                    INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 130 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  373
                                                                        BRUNO'S RESTAURANTE ITALIANO
                                                                        Claim # 357142-GK
                                                                        Page 6 of 7




           7. The exclusion set forth in paragraph 8. below applies to all coverage under the PROPERTY
        COVERAGE in all forms and endorsements that comprise this Businessowners Policy, except as
        provided in paragraph 9 below. This includes but is not limited to forms or endorsements that
        cover property damage to buildings or personal property and forms or endorsements that cover
        business income, extra expense or action of civil authority.


           8. We will not pay for loss or damage caused by or resulting from any virus, bacterium or other
           microorganism that induces or is capable of inducing physical distress, illness or disease.


           9. However, the exclusion in paragraph 8. above does not apply to the following:
              a. Loss or damage caused by or resulting from fungus. Such loss or damage is addressed in a
              separate exclusion in this Businessowners Policy; or
             b. Coverage otherwise provided under the Food Contamination Additional Coverage in the
             Food Service Plus Endorsement PB 20 02 if that endorsement is attached to this
           Businessowners Policy.


           10. The terms of the exclusion in paragraph 8. above, or the inapplicability of this exclusion to a
           particular loss, do not serve to create coverage for any loss that would otherwise be excluded
           under this Businessowners Policy.

        Additional information
        We expressly reserve all other rights, defenses, or contentions, which are available to us under the
        policy of insurance, by law or otherwise, and do not waive any such rights or defenses which we now
        have or which may become known to us in the future.

        NEW YORK INSURANCE REGULATIONS REQUIRE US TO ADVISE YOU THAT IN THE EVENT YOU
        WISH TO CONTEST THIS DENIAL IN LITIGATION, THE POLICY REQUIRES YOU TO COMMENCE AN
        ACTION WITHIN 2 YEAR(S) OF THE DATE OF LOSS. To recover damages from this claim, you must
        either settle your claim or file a lawsuit against the responsible party(ies) before the Statute of
        Limitations expires.

        If you have information about this claim that may affect our current decision — please forward it to us
        as soon as possible.

        For more information
        If you have any questions or concerns, please contact me at 614-435-2878 or
        TAYLJ25@nationwide.com.

        Sincerely,

        Jacob Taylor
        Nationwide Mutual Insurance Company
        PO Box 182068
        Columbus, OH 43218-2068

        Should you wish to take this matter up with the New York State Department of Financial Services, you
        may file with the Department either on its website at
        http://www.dfs.ny.gov/consumer/fileacomplaint.htm or you may write to or visit the Consumer
        Assistance Unit, Financial Frauds and Consumer Protection Division, New York State Department of
        Financial Services, at: One State Street, New York, NY 10004; One Commerce Plaza, Albany, NY 12257;
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 6                 Document 13 Filed 09/03/20 Page 131 of 223 PageID
                                                                    RECEIVED        #: 05/27/2020
                                                                              NYSCEF:  374
                                                                      BRUNO'S RESTAURANTE ITALIANO
                                                                      Claim # 357142-GK
                                                                      Page 7 of 7




        1399 Franklin Avenue, Garden City, NY 11530; or Walter J. Mahoney Office Building, 65 Court Street,
        Buffalo, NY 14202. Call 212-480-6400 or toll free 800-342-3736 (M-F from 8:30am – 4:30pm).

        Any person who knowingly and with intent to defraud an insurance company or other person
        files an application for insurance or statement of claim containing any materially false
        information, or conceals for the purpose of misleading, information concerning any fact
        material thereto, commits a fraudulent insurance act, which is a crime, and shall also be
        subject to civil penalty not to exceed five thousand dollars and the stated value of the claim
        for each such violation.
FILED: NASSAU COUNTY CLERK 06/03/2020 01:42 PM                                                                                         INDEX NO. 604487/2020
NYSCEF Case
       DOC. 2:20-cv-02756-GRB-AKT
            NO. 7                 Document 13 Filed 09/03/20 Page 132 of 223 PageID
                                                                    RECEIVED        #: 06/03/2020
                                                                              NYSCEF:  375

     SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF NASSAU
      BR RESTAURANT CORP. d/b/a BRUNO'S RESTAURANTE ITALIANO,                                                                   INDEX NUMBER: 604487/2020



                                  vs                                                                                Plaintiff
      NATIONWIDE MUTUAL INSURANCE COMPANY,



                                                                                                               Defendant


                                                               AFFIDAVIT OF SERVICE

     State of Ohio }
     County of Franklin } ss.:

     The undersigned, being duly sworn, deposes and says;

     Deponent is not a party herein, is over 18 years of age and resides in the State of Ohio.

     That on 06/02/2020 at 9:40 AM at 50 W Broad Street, Columbus, OH 43215

     deponent served a(n) Amended Summons and Amended Complaint with Exhibit A

     on Nationwide Mutual Insurance Company c/o Corporation Service Company, Registered Agent

     by delivering thereat a true copy to Deanna Schauseil personally, authorized to accept service thereof.

     Description of Person Served:
     Gender: Female
     Skin: White
     Hair: Brown
     Age: 36 - 50 Yrs.
     Height: 5’ 4" - 5’ 8"
     Weight:131-160 Lbs.

     Notes pertaining to service:

     On 06/02/2020 at 9:25 AM, deponent attempted service on defendant Nationwide Mutual Insurance Company at One West
     Nationwide Plaza, Columbus, OH 43215. Deponent was advised by security at this location to serve the documents c/o their registered
     agent Corporation Service Company.




      Sworn to before me this
            day of June, 2020



                                                                                                                                    Erika Cremeans
                          PUBLIC

                                                   Serving By Irving, Inc. | 233 Broadway, Suite 2201 | New York, NY 10279
                                                              rk City Dept of Consumer Affairs License NO. 0761160
 £                        *
                               Jeffrey A Creme8ns°
\*                       *II
I                               Notary Public, State of Ohio
                               My Commission Expires 6*14-24



                                                                                   1 of 1
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 133 of 223 PageID #: 376




                                 EXHIBIT C
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 134 of 223 PageID #: 377
                                                               BRUNO'S RESTAURANTE ITALIANO
                                                               Page 1 of 7


                                                               Date prepared   April 2, 2020
                                                               Claim number    357142-GK
                                                               Policy number   ACP BPFM3047086185
                                                               Questions?      Contact Claims Associate
                                                                               Jacob Taylor
                                                                               TAYLJ25@nationwide.com
                                                                               Phone 614-435-2878
                                                                               Fax 877-304-5166


  BRUNO'S RESTAURANTE ITALIANO
  15822A CROSSBAY BLVD
  HOWARD BEACH, NY 11414-3136




 Claim details
  Insurer:           Nationwide Mutual Insurance Company
  Policyholder:      BRUNO'S RESTAURANTE ITALIANO
  Claim number:      357142-GK
  Loss date:         March 17, 2020

 Dear BRUNO'S RESTAURANTE ITALIANO,

 We completed our review of this business income loss reported to have occurred on March 17, 2020.
 We made every effort to provide a fair and thorough evaluation of your policy of insurance and
 investigation of your loss.

 Based on our investigation and review of your policy contract, Nationwide Mutual Insurance Company's
 opinion is this loss was caused by decrease in business from the coronavirus as well as the resulting
 government actions. We must respectfully advise you that your policy number ACP BPFM3047086185
 does not provide coverage for this loss.

 About our decision
 Our investigation indicates that you operate a restaurant. Due to the coronavirus your business has seen
 a significant decrease in business.


 We have analyzed available coverages under your Premier Businessowners policy (PB0002 01/08) and
 offer the following:


 Your Premier Businessowners policy provides coverage in the event of direct physical loss or damage to
 Covered Property at the described premises, caused by or resulting from a Covered Cause of Loss.
 However, there was no direct physical loss or damage to Covered Property at the described premises
 of:


 15822A Crossbay Blvd Howard Beach, NY 11414


 Coverage for Loss of Business Income is provided as an Additional Coverage under your policy. This
 additional coverage provides that we will pay for the actual loss of “business income” you sustain
 due to the necessary suspension of your "operations" during the "period of restoration". The
 suspension must be caused by direct physical loss of or damage to property at the described premises.
 The loss or damage must be caused by or result from a Covered Cause of Loss. However, the
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 135 of 223 PageID #: 378
                                                                 BRUNO'S RESTAURANTE ITALIANO
                                                                 Claim # 357142-GK
                                                                 Page 2 of 7




 suspension of your business operations was not a result of direct physical loss or damage to property at
 the described premises.


 Civil Authority Additional Coverage provides Business Income loss when the action of civil authority
 prohibits access to the described premises. The action of civil authority must be taken in response to
 damage to property, other than the described premises, from any Covered Cause of Loss. There has
 been no damage to property other than the described premises from a Covered Cause of Loss.


 Your policy also includes New York Amendatory Endorsement (PB9031 06/18) which provides that we
 will not pay for loss or damage caused by or resulting from any virus, bacterium or other microorganism
 that induces or is capable of inducing physical distress, illness or disease. Because damage from Virus or
 Bacteria is excluded, the closing of the business was not the result of a Covered Cause of Loss.


 In summary, based on the relevant policy provisions and the facts of your claim, the business loss has
 not occurred as a result of direct physical loss or damage caused by or resulting from a Covered Cause
 of Loss. Therefore, we are unable to extend coverage for your claim under any of the available
 coverages in your policy.


 The following policy language is provided for your review:



 Policy details
 Your Businessowners policy states the following:


 PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM PB 0002 (ed. 01-08)
 Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine
 rights, duties and what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the
 Declarations. The words "we", "us" and "our" refer to the Company providing this insurance. Other
 words and phrases that appear in quotation marks have special meaning. Please refer to Section H.
 PROPERTY DEFINITIONS.



 A. COVERAGES
    We will pay for direct physical loss of or damage to Covered Property at the premises described
    in the Declarations caused by or resulting from any Covered Cause of Loss.


    1. COVERED PROPERTY
   Covered Property, as used in this policy, means Buildings and Business Personal Property as
   described in paragraphs a. and b. in this section A.1., if a Limit of Insurance is shown in the
 Declarations for that type of property. HOWEVER, there is no coverage for property described
 under A.2. PROPERTY NOT COVERED, unless an exception is stated for that property.


    3. COVERED CAUSES OF LOSS
    This Coverage Form insures against Risks Of Direct Physical Loss unless the loss is:
       a. Excluded in Section B. EXCLUSIONS;
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 136 of 223 PageID #: 379
                                                                  BRUNO'S RESTAURANTE ITALIANO
                                                                  Claim # 357142-GK
                                                                  Page 3 of 7




       b. Limited in Paragraph A.4. LIMITATIONS in this section; or
      c. Limited or excluded in Section E. PROPERTY LOSS CONDITIONS or Section F. PROPERTY
    GENERAL CONDITIONS; that follow.


    5. ADDITIONAL COVERAGES


       g. Business Income
          (1) Business Income with Ordinary Payroll Limitation
             (a) We will pay for the actual loss of “business income” you sustain due to the necessary
             suspension of your "operations" during the "period of restoration". The suspension must
             be caused by direct physical loss of or damage to property at the described premises. The
             loss or damage must be caused by or result from a Covered Cause of Loss. With respect
             to loss of or damage to personal property in the open or personal property in a vehicle,
             the described premises include the area within 1,000 feet of the site at which the
          described premises are located.
             (b) With respect to the requirements set forth in the preceding paragraph, if you occupy
             only part of the site at which the described premises are located, your premises means:
                 (i) The portion of the building which you rent, lease or occupy; and
                 (ii) Any area within the building or on the site at which the described premises are
                 located, if that area services, or is used to gain access to, the described premises.
             (c) We will only pay for loss of “business income” that you sustain during the "period of
             restoration" and that occurs within the number of consecutive months shown in the
          Declarations for Business Income – Actual Loss Sustained after the date of direct physical
       loss or damage. We will only pay for “ordinary payroll expenses” for the number of days
       shown in the Declarations for Ordinary Payroll Limit following the date of direct physical
       loss or damage.


       j. Civil Authority
          (1) We will pay for the actual loss of “business income” you sustain and necessary “extra
          expense” caused by action of civil authority that prohibits access to the described premises
          due to direct physical loss of or damage to property, other than at the described premises,
          caused by or resulting from any Covered Cause of Loss.
          (2) The coverage for “business income” will begin 72 hours after the time of that action and
          will apply for a period of up to 30 days after coverage begins.
          (3) The coverage for necessary “extra expense” will begin immediately after the time of that
          action and ends:
             (a) 30 days after the time of that action; or
             (b) When your “business income” coverage ends; whichever is later.
          (4) This Civil Authority Additional Coverage is not subject to the Limits of Insurance


       t. Dependent Properties – Business Income
         (1) We will pay for the actual loss of "business income" you sustain due to the necessary and
       unavoidable suspension of your "operations" during the "period of restoration". The
    suspension must be caused by direct physical loss of or damage to "dependent property"
 caused by or resulting from any Covered Cause of Loss.
          (2) We will only pay for loss of "business income" that occurs within 12 consecutive months
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 137 of 223 PageID #: 380
                                                                 BRUNO'S RESTAURANTE ITALIANO
                                                                 Claim # 357142-GK
                                                                 Page 4 of 7




          after the date of direct physical loss or damage.
          (3 This Dependent Properties – Business Income Additional Coverage is not subject to the
          Limits of Insurance.



 B. EXCLUSIONS
    1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss
    or damage is excluded regardless of any other cause or event that contributes concurrently or in
    any sequence to the loss.
    2. We will not pay for loss or damage caused by or resulting from any of the following:
       a. Consequential Losses
          Delay, loss of use or loss of market.


 E. PROPERTY LOSS CONDITIONS
    4. Legal Action Against Us
       No one may bring a legal action against us under this insurance unless:
          a. There has been full compliance with all of the terms of this insurance; and
          b. The action is brought within 1 year after the date on which the direct physical loss or
          damage occurred.


 H. PROPERTY DEFINITIONS
 The terms “you”, “your”, “we”, “us”, “our” and “insured” are defined in the Preamble of this Coverage
 Form. The following words or phrases, which appear in quotation marks throughout this Coverage Form
 and any of its endorsements, are defined as following:


    3. "Business Income" means the:
      a. Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred
      if no physical loss or damage had occurred, but not including any Net Income that would likely
      have been earned as a result of an increase in the volume of business due to favorable business
    conditions caused by the impact of the Covered Cause of Loss on customers or on other
       businesses; plus
       b. Necessary continuing normal operating expenses incurred, while “operations” are suspended,
    including payroll.


   5. "Dependent property" means property owned or operated by others, not including any
 described premises, on whom you depend on to:
       a. Deliver materials or services to you, or to others for your account. Services does not include
       water, steam, fuel, communication, or power supply services.
       b. Purchase your products or services.
       c. Manufacture products for delivery to your customers under contract of sale.
       d. Attract customers to your business. But this does not include firms in the business of
       promoting or advertising your business.


    10. "Operations" mean your business activities occurring at the described premises.
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 138 of 223 PageID #: 381
                                                                   BRUNO'S RESTAURANTE ITALIANO
                                                                   Claim # 357142-GK
                                                                   Page 5 of 7




    12. "Period of restoration" means:
       a. For other than the Dependent Properties Additional Coverage and Business Income and Extra
       Expense – Increased Period of Restoration Due to Ordinance or Law Additional Coverage:
           (1) The period of time that:
              (a) Begins the number of hours shown in the Declarations after the time of direct physical
           loss or damage caused by or resulting from any Covered Cause of Loss at the described
               premises; and
               (b) Ends on the earlier of:
                  (i) The date when the property at the described premises should be repaired, rebuilt
                  or replaced with reasonable speed and similar quality; or
                  (ii) The date when business is resumed at a new permanent location.
           (2) "Period of restoration" does not include any increased period required due to the
           enforcement of any ordinance or law that:
               (a) Regulates the construction, use or repair, or requires the tearing down of any property;
               or
               (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
               detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
           (3) The expiration date of this policy will not cut short the "period of restoration".
       (...)
       c. For Dependent Properties Additional Coverage:
           (1) The period of time that:
               (a) Begins:
                  (i) 24 hours after the time of direct physical loss or damage for Business Income
                  Additional Coverage; or
                  (ii) Immediately after the time of direct physical loss or damage for Extra Expense;
                  Caused by or resulting from any Covered Cause of Loss at the premises of the
                  "dependent property"; and
               (b) Ends on the earlier of:
                  (i) The date when the property at the premises of the "dependent property" should be
               repaired, rebuilt or replaced with reasonable speed and similar quality; or
                  (ii) The date when your business is resumed at a permanent new location.
           (2) "Period of restoration" does not include any increased period required due to the
           enforcement of any ordinance or law that:
               (a) Regulates the construction, use or repair, or requires the tearing down of any property;
               or
               (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
               detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
           (3) The expiration date of this policy will not cut short the "period of restoration".


 The policy also includes the New York Amendatory Endorsement (PB9031 06/18) and the following
 applies:


 K. AMENDMENTS TO THE PROPERTY COVERAGE FORM
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 139 of 223 PageID #: 382
                                                                 BRUNO'S RESTAURANTE ITALIANO
                                                                 Claim # 357142-GK
                                                                 Page 6 of 7




    7. The exclusion set forth in paragraph 8. below applies to all coverage under the PROPERTY
 COVERAGE in all forms and endorsements that comprise this Businessowners Policy, except as
 provided in paragraph 9 below. This includes but is not limited to forms or endorsements that
 cover property damage to buildings or personal property and forms or endorsements that cover
 business income, extra expense or action of civil authority.


    8. We will not pay for loss or damage caused by or resulting from any virus, bacterium or other
    microorganism that induces or is capable of inducing physical distress, illness or disease.


    9. However, the exclusion in paragraph 8. above does not apply to the following:
       a. Loss or damage caused by or resulting from fungus. Such loss or damage is addressed in a
       separate exclusion in this Businessowners Policy; or
      b. Coverage otherwise provided under the Food Contamination Additional Coverage in the
      Food Service Plus Endorsement PB 20 02 if that endorsement is attached to this
    Businessowners Policy.


    10. The terms of the exclusion in paragraph 8. above, or the inapplicability of this exclusion to a
    particular loss, do not serve to create coverage for any loss that would otherwise be excluded
    under this Businessowners Policy.

 Additional information
 We expressly reserve all other rights, defenses, or contentions, which are available to us under the
 policy of insurance, by law or otherwise, and do not waive any such rights or defenses which we now
 have or which may become known to us in the future.

 NEW YORK INSURANCE REGULATIONS REQUIRE US TO ADVISE YOU THAT IN THE EVENT YOU
 WISH TO CONTEST THIS DENIAL IN LITIGATION, THE POLICY REQUIRES YOU TO COMMENCE AN
 ACTION WITHIN 2 YEAR(S) OF THE DATE OF LOSS. To recover damages from this claim, you must
 either settle your claim or file a lawsuit against the responsible party(ies) before the Statute of
 Limitations expires.

 If you have information about this claim that may affect our current decision — please forward it to us
 as soon as possible.

 For more information
 If you have any questions or concerns, please contact me at 614-435-2878 or
 TAYLJ25@nationwide.com.

 Sincerely,

 Jacob Taylor
 Nationwide Mutual Insurance Company
 PO Box 182068
 Columbus, OH 43218-2068

 Should you wish to take this matter up with the New York State Department of Financial Services, you
 may file with the Department either on its website at
 http://www.dfs.ny.gov/consumer/fileacomplaint.htm or you may write to or visit the Consumer
 Assistance Unit, Financial Frauds and Consumer Protection Division, New York State Department of
 Financial Services, at: One State Street, New York, NY 10004; One Commerce Plaza, Albany, NY 12257;
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 140 of 223 PageID #: 383
                                                               BRUNO'S RESTAURANTE ITALIANO
                                                               Claim # 357142-GK
                                                               Page 7 of 7




 1399 Franklin Avenue, Garden City, NY 11530; or Walter J. Mahoney Office Building, 65 Court Street,
 Buffalo, NY 14202. Call 212-480-6400 or toll free 800-342-3736 (M-F from 8:30am – 4:30pm).

 Any person who knowingly and with intent to defraud an insurance company or other person
 files an application for insurance or statement of claim containing any materially false
 information, or conceals for the purpose of misleading, information concerning any fact
 material thereto, commits a fraudulent insurance act, which is a crime, and shall also be
 subject to civil penalty not to exceed five thousand dollars and the stated value of the claim
 for each such violation.
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 141 of 223 PageID #: 384




                                 EXHIBIT D
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 142 of 223 PageID #: 385
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 143 of 223 PageID #: 386
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 144 of 223 PageID #: 387
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 145 of 223 PageID #: 388




                                 EXHIBIT E
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 146 of 223 PageID #: 389
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 147 of 223 PageID #: 390
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 148 of 223 PageID #: 391




                                 EXHIBIT F
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 149 of 223 PageID #: 392




        1                              STATE OF MICHIGAN

        2             IN THE CIRCUIT COURT FOR THE COUNTY OF INGHAM

        3   _____________________________________
        4   GAVRILIDES MANAGEMENT COMPANY,
        5                       Plaintiff,
        6   vs.                                           File No. 20-258-CB
        7
        8   MICHIGAN INSURANCE COMPANY,
        9             Defendant.
       10   _____________________________________/

       11
       12             DEFENDANTS MOTION FOR SUMMARY DISPOSITION
       13      BEFORE THE HONORABLE JOYCE DRAGANCHUK, CIRCUIT COURT JUDGE
       14              LANSING, MICHIGAN – WEDNESDAY, JULY 01, 2020
       15
       16

       17   APPEARANCES:
       18   For the Plaintiff:                Matthew J. Heos-P73786
       19                                     3452 East Lake Lansing Road
       20                                     East Lansing, Michigan 48823
       21                                     517-256-4240
       22
       23
       24   For the Defendant:                Henry Emrich-P29948
       25                                     2025 East Beltline Avenue SE-#600
       26                                     Grand Rapids, Michigan 49546
       27                                     616-285-0143
       28
       29
       30   Recorded/transcribed by:          Susan C. Melton, CER 7548
       31                                     Certified Electronic Reporter
       32                                     (517) 483-6500 x6703
       33
       34
       35
       36
       37
       38
       39
       40
       41
       42
       43
       44

                                                1
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 150 of 223 PageID #: 393



        1                           TABLE OF CONTENTS
        2
        3

        4   WITNESSES                                     PAGE

        5   None.

        6

        7

        8

        9   EXHIBITS

       10   None admitted.

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27


                                                2
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 151 of 223 PageID #: 394




        1                    Lansing, Michigan

        2                    Wednesday, July 01, 2020

        3                    2:58:57 PM

        4                    THE COURT: This is, pardon me if I massacre

        5        this, Gavri--, Gavrilides Management Company, et al versus

        6        Michigan Insurance Company, docket number 20-258-CB. And

        7        this is the time set for Defendant Michigan Insurance

        8        Company’s Motion for Summary Disposition. And just for the

        9        record, could I have your appearances, please?

       10                    MR. HEOS: Yes, your Honor. Matthew Heos and Nick

       11        Gavrilides is here in the courtroom also with me. He is

       12        the owner of the immediate plaintiff company’s.

       13                    MR EMRICH: Henry Emrich on behalf of Michigan

       14        Insurance Company, your Honor and my assistant Chenney

       15        Ward.

       16                    THE COURT: Okay, thank you. And your motion, Mr.

       17        Emrich, if you wish to go ahead.

       18                    MR. EMRICH: Thank you, your Honor. I am going to

       19        assume that the Court has read all of the pleadings in

       20        this case, so I’ll try not to belabor some of the points.

       21        I think the, the key fact that we need to focus on is that

       22        as we’ve argued is that there’s no question here but the

       23        policies that insure Mr. Gavrilides properties against,

       24        against direct physical loss or damage to the property and

       25        contrary, any claim with the policy benefits in question


                                                3
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 152 of 223 PageID #: 395




        1        this business income coverage is illusory, the policy in

        2        question here clearly provides that for the business

        3        coverage, the business income coverage to apply and, and

        4        most of the other primary coverages under their policy,

        5        there must be a direct physical loss of or damage to the

        6        insured property in order for it to apply.

        7                    And I think it’s important as we’ll discuss

        8        later in our argument depending on what Mr. Heos has to

        9        say, why this is important, we must focus on the fact that

       10        there must be direct physical loss or damage to the

       11        insured property and not direct physical loss of use of or

       12        damage to the property as has been suggested by Mr.

       13        Gavrilides and his attorney in order for the coverage at

       14        issue to apply.

       15                    While I acknowledge, your Honor, that this is a

       16        somewhat unique, extraordinary if you will, matter to be

       17        filing at this point in the proceedings as our initial

       18        pleading; I think it’s important to understand that when

       19        we look at Mr. Gavrilides complaint, it does not contain

       20        one single allegation that this insured property has in

       21        any way been damaged or lost.       To the contrary, the

       22        allegations in the complaint affirmatively allege that the

       23        plaintiff business interruption claim is based on the

       24        “Stay at Home” orders of Governor Whitmer. There is no

       25        allegation of any kind that the property in question has


                                                4
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 153 of 223 PageID #: 396




        1        in any way been damaged, lost or anything of the sort.

        2                    Given that this motion has been brought under

        3        2.116(c)(10), plaintiff must produce some evidence to

        4        contradict the uncontroverted facts that have been alleged

        5        not only in the complaint, but in the affidavit submitted

        6        Mr. Gavrilides and in any of the other materials that Mr.

        7        Heos has attached to his response as, as indicated, most

        8        importantly, the affidavit of Mr. Gavrilides that

        9        reiterates the admissions in the complaint that there has

       10        not been any loss of or damage to either of the properties

       11        for which they seek coverage.

       12                    The insureds property today exists in the very

       13        same condition as it existed the day prior to the

       14        effective date of the “Stay at Home” order.          They have not

       15        been lost, they have not been damaged, they have not

       16        required any repairs because of any damage to those

       17        properties. The business operation, its, its operation as

       18        a restaurant today is, is the same as the day prior to the

       19        effective date of the order, albeit with some modifi-

       20        cations that had been required to avoid grouping and to

       21        maintain social distancing in, in a sense improvements to

       22        the real estate.     Not repairs, you know, and, and it’s

       23        been maintained as a take-out, take-out operation at least

       24        until recently when they resumed the dining operation.

       25        There has been no loss of or damage to either building


                                                5
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 154 of 223 PageID #: 397




        1        that has prevented the plaintiff from operating as a

        2        restaurant or entering it for that matter if--, as they

        3        have. If plaintiffs wanted to sell either building today,

        4        they could do so. And while plaintiffs have provided some

        5        speculative evidence about the decreased value of that

        6        property, although, as I read Mr.--, as I read the

        7        materials that Mr. Heos kindly attached to his response,

        8        the fact of the matter is it pointed out in that article

        9        was that while they operation of a commercial property may

       10        get harder, it’s not impossible to operate it in the

       11        future under our new normal.

       12                    Because plaintiffs complaint, the affidavit, the

       13        other information that has been provided to your Honor

       14        provides no evidence of any damage to that property.

       15        Plaintiffs could never prove that either property suffered

       16        any direct physical loss from the imposition of Governor

       17        Whitmer’s emergency order.         And thus, could never recover

       18        business interruption coverage under this policy based on

       19        the facts that have been presented to the Court. The same

       20        holds true under the business cover, income coverage, if a

       21        civil authority prevents or prohibits access to either

       22        property because of direct physical damage to an adjacent

       23        or nearby property for the very same reason.          There has

       24        been no direct physical loss or damage to any adjacent

       25        property that has been alleged, that has been provided to


                                                6
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 155 of 223 PageID #: 398




        1        the Court in Mr. Heos response. And frankly, when you look

        2        at the order that they have, that is at issue in this

        3        case, there’s nothing there that prevents access to Mr.

        4        Gavrilides properties whatsoever.

        5                    In summary, your Honor, there are no facts

        6        alleged in the complaint or in any of the materials that

        7        I’ve looked at, including Mr. Gavrilides affidavit, that

        8        shows there has been direct physical loss of or damage to

        9        the insured property. And for those reasons, your Honor,

       10        we believe that our motion--, for those reasons alone, we

       11        believe our motion for summary disposition should be

       12        granted.

       13                    I’d just like to make a couple of additional

       14        points before I shut up.      I really believe summary

       15        disposition is warranted on this basis alone and I would

       16        turn the Court to the case that we’ve discussed in our, in

       17        our brief, your Honor, that’s referred to Universal

       18        Insurance Production versus Chubb. And that’s the decision

       19        of the Eastern District of Michigan involving a claim that

       20        involved insured property.         It was damaged by a pervasive

       21        odor that developed in the property as a result of mold

       22        that grew in the property because of some water seepage.

       23        And why that case is important is because it discusses the

       24        Michigan Rules of Contract Interpretation, that still

       25        apply today, policy language is clear and unambiguous on


                                                7
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 156 of 223 PageID #: 399




        1        its face, which we believe is clearly the case here that

        2        states that the words and the terms of the policy should

        3        be enforced utilizing plain and commonly understood

        4        meanings.

        5                    And when I said earlier that that’s important

        6        when we talk about what direct physical loss of or damage

        7        to property means, it means we look at those words. We

        8        don’t add words such as loss of use, that Mr. Heos and Mr.

        9        Gavrilides have added in order to understand what we’re

       10        talking about here. We look at the language in the policy.

       11        Every case that Mr. Heos produced your Honor, says the

       12        very same thing. In Univer--, Universal, like here, the

       13        policy was an ‘all-risk’ policy that required, like here,

       14        direct physical loss or damage to the insured property in

       15        order to trigger coverage unless that coverage was

       16        excluded.

       17                    As Universal pointed out, applying a dictionary

       18        meaning of direct and physical as meaning something

       19        immediate or proximate as a premise to something that is

       20        distant or incidental and physical meaning something that

       21        has a material existence meant in the context of a loss

       22        involving a contaminant that, unlike here, per the           uncon-

       23        troverted allegations of the complaint and other evidence

       24        produced by plaintiff in response to this motion. That in

       25        order for direct physical loss of the property in this


                                                8
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 157 of 223 PageID #: 400




        1        context, the contaminant must actually alter the structure

        2        integrity of the property in order to trigger coverage

        3        under language that is at issue in this case.          And it

        4        didn’t happen in Universal, as the Court denied coverage

        5        there, granted affirmed summary disposition. And

        6        importantly your Honor, it hasn’t even been alleged in

        7        this case. Regardless of any authority to the contrary,

        8        anywhere else in the country, this remains the law in our

        9        courts when interpreting policy terms at issue. There is a

       10        requirement that there be direct physical loss of or

       11        damage to property. And the allegations produced here in

       12        the complaint and the evidence that’s been attached have

       13        specifically acknowledged no such contamination and no

       14        such damage to the property as a result of that contami-

       15        nation.

       16                    As in Universal, your Honor, the mere presence

       17        of odor or even mold was not any evidence of structural or

       18        tangible damage to the insured property. And as such, no

       19        direct physical loss or damage to the property had-, was

       20        occurred. Here, your Honor, we have the very same thing

       21        except that we have not even had any allegations of any

       22        damage to the property caused by this unfortunate, this

       23        horrible virus.

       24                    Finally, and although we do not believe the

       25        Court even has to get to this point, even if we assume for


                                                9
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 158 of 223 PageID #: 401




        1        purposes of this motion that contamination occurred on

        2        each premises and that somehow effected the structural

        3        integrity of either building, again, neither scenario is

        4        alleged. And even if it were, we do not believe under the

        5        circumstances and the science that exists that it would

        6        necessarily constitute direct physical loss over damage to

        7        the property. The buyer’s exclusion of the policy, which

        8        clearly and unequivocally states that it applies to all

        9        coverages and endorsement and that the company will not

       10        pay for loss or damages caused by or resulting from any

       11        virus, bacteria or other microorganism that induces or is,

       12        is capable of inducing physical distress, illness or

       13        disease. And Lord knows, that that has certainly been the

       14        case with what’s happened with Covid-19 throughout our

       15        country.

       16                    Clearly, your Honor, that exclusion, again, I

       17        don’t believe you even have to get there, but that

       18        exclusion would clearly exclude any claim here even if

       19        plaintiff’s could prove direct physical loss of or damage

       20        to the insured property or any nearby property that

       21        resulted in a civil authority issuing an order prohibiting

       22        access to the property.      As of eight days ago, your Honor,

       23        they have only been few jurisdictions in this country,

       24        Florida and Pennsylvania, that have discussed and applied

       25        this, a similar exclusion as at issue in this case and in


                                                10
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 159 of 223 PageID #: 402




        1        every one of those cases, the Court has enforced that

        2        exclusion as written because it’s clear and unambiguous.

        3        Again, your Honor, for all the reasons that we’ve set

        4        forth here today and the brief that we filed and our

        5        reply, we request that the Court grant our Motion for

        6        Summary Disposition at this time. Thank you.

        7                    THE COURT:    Thank you. Mr. Heos?

        8                    MR. HEOS: Thank you, your Honor and may it

        9        please the Court. And obviously Mr. Emrich and I have a

       10        different interpretation of direct physical loss of or

       11        damage to covered properties because here the loss comes

       12        from the issue of the executive order restricting use of

       13        property. Physically you cannot use for, for dine-in

       14        services any of the interior of the building for a period

       15        of time. And a complete prohibition isn’t contemplated by

       16        the language of the contract, I think a limited

       17        restriction also falls within the coverage. And I think

       18        that if you’re gonna accept the defendants argument you

       19        would have to limit the meaning to destruction of the

       20        physical building itself, but we know that the coverage

       21        extends to non-destructive loss, civil authority being

       22        one.

       23                    I put in example in the brief subterranean

       24        pollution, you can look at asbestos or a computer virus is

       25        something that would occur that there would be no physical


                                                11
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 160 of 223 PageID #: 403




        1        destruction to the property itself. The fact of the matter

        2        is that Mr. Gavrilides can’t use the covered properties

        3        because of or he’s lost rather the use of those properties

        4        because of the order and it looks like that will continue

        5        in some form for a while. So, I think that counsel is

        6        wrong in trying to limit the scope even with the case law

        7        he cited, most of which is persuasive and not binding.

        8        That’s number one, Judge.

        9                    And as for the virus exclusion itself, the only

       10        case law we have relates to person to person transmission

       11        of a virus at the covered property.        And I think that fits

       12        more with what’s going on. We see in the news that Harpers

       13        in East Lansing and even the Hotcat in Kalamazoo is making

       14        headlines of people contracting Covid there. But, the

       15        impetus of the order was to protect public health and

       16        welfare, which is the governor’s duty. It’s not caused by

       17        a virus. It would be the same order as with the damn in

       18        Midland being issued to protect public health and welfare.

       19        It wasn’t caused by a flood.        It was caused by the

       20        Governor’s duty to act and protect the people she’s

       21        charged with protecting and I think that’s what happening.

       22                    Or it’s distinguishable from the case and I

       23        think it’s Bowler, the case cited regarding the virus. And

       24        I think that if you go further in accepting defendant’s

       25        position, then we get into the illusory promise of well if


                                                12
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 161 of 223 PageID #: 404




        1        the government issues an order, we’re not gonna cover it

        2        because any decision of a government body or group of

        3        people is excluded. And so then, you get into the circle

        4        in the contract where if you’re going to buy into counsels

        5        logic, it would make that provision illusory. And for

        6        those reasons, I think that the motion should actually

        7        roll back on the defendants because the language to

        8        support the claim, to the extent that the Court thinks

        9        there’s a deficiency in my pleading and is gonna grant

       10        defendants motion, I’d like Leave to Amend the Complaint.

       11        But, I don’t think that’s the case here. And with that,

       12        I’ll leave it, if the Court would like to ask any

       13        questions, I’m happy to take them.

       14                    THE COURT: I don’t have any. Thank you. I’ll

       15        give Mr. Emrich rebuttal time.

       16                    MR. EMRICH: Thank you, your Honor. Your Honor,

       17        what I would say is that when we talk about these cases

       18        that Mr. Heos has mentioned that might provide coverage in

       19        certain situations, I read those cases a little while ago

       20        and I’m kind of tired reading some of these cases about

       21        insurance coverage. But, the point in every one of those

       22        cases is that the condition she referred to actually

       23        caused damage to the property.

       24                    In this case, there has not been any such

       25        damage. And if we look at what the coverage for business


                                                13
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 162 of 223 PageID #: 405




        1        loss or business--, the business income loss that they’re

        2        seeking says, it says that if the business, the coverage

        3        would apply if the business operation is suspended

        4        provided the suspension must be caused by the direct

        5        physical loss of or damage to property. In this case, that

        6        hasn’t occurred. Nothing prevents Mr. Gavrilides from

        7        using that property. It has been used as such. The fact

        8        that there may be other coverages that may provide some

        9        limited coverage, they’re against what Mr. Heos is arguing

       10        because clearly, if those coverages were covered under

       11        this language, then why have a special coverage that

       12        provides certain conditions for its application.

       13                    The point is, in each of those civil authority

       14        cases that he talked about, the property actually

       15        sustained damage. Here it didn’t sustain damage. As to his

       16        claim in this case, that he wants an opportunity to amend

       17        his complaint if the Court feels compelled to grant my

       18        motion, what is that going to accomplish? He’s already

       19        alleged in his complaint and his client has already signed

       20        an affidavit where he no doubt put his hand up and swore

       21        to the contents of that affidavit in which he said there

       22        has been no damage to that property.

       23                    We don’t create coverage by-, because somebody

       24        thinks they ought to have coverage. But, that, that, that

       25        whole line of cases Roy versus Continental Insurance and


                                                14
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 163 of 223 PageID #: 406




        1        some of the other cases in our, in our brief that we

        2        cited, clearly supports the notion that the reasonable

        3        expectation concept doesn’t apply in Michigan. It just

        4        doesn’t cut it. There is no coverage here, your Honor.

        5        That exclusion is clear. If the Court feels that there may

        6        be or that there may be a situation that would give rise

        7        to, but again, you have to come forward at the time that

        8        you, that you respond to this motion with some evidence

        9        that suggests that. That hasn’t happened here. I mean even

       10        when you look at the response that he’s filed, he talks

       11        about scenario’s that have absolutely no bearing to this

       12        case.

       13                    And you know, I’ll just make one last point,

       14        your Honor, you know, when I was a young Prosecutor, I had

       15        the benefit of being able to argue a number of cases to

       16        juries that required me to prove the defendant’s guilt

       17        beyond a reasonable doubt. And in those cases, I was

       18        trained to listen closely to the defendant’s argument and

       19        had been the case where the facts were particularly

       20        egregious, a defense attorney would often not even talk

       21        about those facts and talk about the law. And he talked

       22        about how that law was somehow created this reasonable

       23        doubt in hopes of creating some confusion on the part of

       24        one juror who might then find in his clients favor because

       25        reasonable doubt existed. And, and in those cases, I would


                                                15
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 164 of 223 PageID #: 407




        1        make sure that when I got up in rebuttal, just as I have

        2        been given the opportunity to here, I would point that out

        3        to the jury and indicate to them that there’s a reason for

        4        that. And that’s because they didn’t want you to talk

        5        about the facts that clearly supported conviction.

        6                    On the other hand, if it was a case where the

        7        law, you know, or the facts may have been murky, but the

        8        law was clear, the defense attorney would only focus on,

        9        you know, on those facts and not talk about the law. And

       10        again, I point that out to the jury there.          But, in this

       11        case, you know, and there were cases back then to, like

       12        our case here that were neither supported by the facts or

       13        the law. Which I believe is clearly the case in this case.

       14        And the defense attorney would get up and argue something

       15        that to the jury that had absolutely nothing to do with

       16        the case in hopes of confusing them. Just like Mr. Heos

       17        has suggested by talking about these asbestos cases or

       18        some of these other cases that have nothing to do with

       19        this.

       20                    Well in this case, when you look at his

       21        responsive pleading, he talks about an accident situation

       22        that has absolutely no application here. Nothing to do

       23        with this case. While in his argument, he starts out

       24        talking about a discussion of the virus of racism and as

       25        there, as there, we would point out, if we were in front


                                                16
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 165 of 223 PageID #: 408




        1        of a jury, just like I’d point out to them and I’m

        2        pointing out to you, it hasn’t got anything to do with

        3        this case. Your Honor, the reason for that and the reason

        4        for the topic of that is that he knows that neither the

        5        facts or the law support his claim and nothing he could

        6        file as an amendment would change that.

        7                    He is hoping to somehow create this little bit

        8        of possibility, some scintilla that some evidence is gonna

        9        pop up that shows that the property has been damaged in

       10        hopes that he could trigger coverage. And as this Court

       11        knows under the cases we’ve discussed in our brief, that

       12        is not sufficient to deny summary disposition in a case

       13        that clearly warrants it even at this early stage.

       14                    Thank you your Honor for your patience. Thank

       15        you Mr. Heos, we’ve never met. I’ve heard a lot of good

       16        things about you. Mr. Gavrilides, nice to have met you,

       17        very sorry for the situation you’re in. It’s just crazy

       18        all the way around. And just like having to argue this

       19        case on TV is really just disconcerting for me.          But, in

       20        any event, thank you your Honor for your patience.

       21                    THE COURT: Thank you. You’re on Youtube not TV.

       22        But--

       23                    MR. EMRICH: I meant screen.       Yeah, whatever.

       24                    THE COURT: Right.

       25                    MR. EMRICH: The screen.


                                                17
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 166 of 223 PageID #: 409




        1                    THE COURT: I, I did read the briefs. I studied

        2        them very carefully and I’ve listened to the argument of

        3        counsel today. And taking all the-, that together I, I

        4        note that the plaintiff speaks of and focuses on arguments

        5        about access to the property, use of the property and

        6        definitions of loss and damage. But, the first inquiry has

        7        to start with a full look, not just isolating some words

        8        or phrases from the policy. But, a full look at the

        9        coverage that’s provided under the policy.

       10                    Coverage is provided for actual loss of business

       11        income sustained during a suspension of operations. The

       12        policy goes on to provide the ‘suspension must be caused

       13        by direct physical loss of or damage to property.’ And it

       14        also provides ‘the loss or damage must be caused by or

       15        result from a covered cause of loss. The causes of loss

       16        special form provides that a covered cause of loss means

       17        risks of direct physical loss.’

       18                    So, whether we’re talking about the cause for

       19        the suspension of the business or the cause for the loss

       20        or the damage, it is clear from the policy coverage

       21        provision only direct physical loss is covered. Under

       22        their common meanings and under federal case law as well,

       23        that the plaintiff has cited that interprets this standard

       24        form of insurance, direct physical loss of or damage to

       25        the property has to be something with material existence.


                                                18
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 167 of 223 PageID #: 410




        1        Something that is tangible. Something according to the one

        2        case that the plaintiff has cited from the Eastern

        3        District, that alters the physical integrity of the

        4        property.    The complaint here does not allege any physical

        5        loss of or damage to the property. The complaint alleges a

        6        loss of business due to executive orders shutting down the

        7        restaurants for dining, for dining in the restaurant due

        8        to the Covid-19 threat.

        9                    But, the complaint also states that a no time

       10        has Covid-19 entered the Soup Spoon or the Bistro through

       11        any employee or customer and in fact, states that it has

       12        never been present in either location. So, there simply

       13        are no allegations of direct physical loss of or damage to

       14        either property. The plaintiff seems to make in the

       15        briefing, at least, two arguments about the language in

       16        the coverage provision and what it means.

       17                    The first argument is that the plaintiff says

       18        coverage applies to “direct physical loss or damage to

       19        property.”    Even if that were the wording of the coverage

       20        provision, it wouldn’t save the plaintiff from the

       21        requirement that the loss or damage must be physical and

       22        the analysis could end right there. But, I have to go on

       23        to say that this is not even the wording of the coverage

       24        provision. Coverage according to the policy applies to a

       25        suspension caused by “direct physical loss of or damage to


                                                19
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 168 of 223 PageID #: 411




        1        property.” So, I’m not going to get into a detailed

        2        analysis of the rules of grammar. But, common rules of

        3        grammar would apply to make that phrase a short-cut way of

        4        saying “direct physical loss of property or direct

        5        physical damage to property.” So, again, the plaintiff

        6        just can't avoid the requirement that there has to be

        7        something that physically alters the integrity of the

        8        property. There has to be some tangible, i.e., physical

        9        damage to the property.

       10                    Then the plaintiff in the briefing, at least,

       11        seems to make a second argument that and this is not 100%

       12        clear, but, it seems like the plaintiff is saying that the

       13        physical requirement is met because people were physically

       14        restricted from dine-in services. But, that argument is

       15        just simply nonsense. And it comes nowhere close to

       16        meeting the requirement that there’s some, there has to be

       17        some physical alteration to or physical damage or tangible

       18        damage to the integrity of the building.

       19                    So, the next argument that the plaintiff makes

       20        is that the virus and bacteria exclusion is vague and

       21        can’t apply here.     The plaintiff has not adequately

       22        explained how the term virus is vague. And in fact,

       23        supplies a completely workable, understandable, usable

       24        definition of the word virus. The argument in this regard

       25        really seems to be more that the virus exclusion doesn’t


                                                20
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 169 of 223 PageID #: 412




        1        apply. And it goes something like this as far as I can

        2        tell, first, a virus can’t cause physical loss or damage

        3        to property because virus’ harm people, not property.

        4        Second, the damage caused here was really caused by

        5        actions of the civil authority to protect public health.

        6        And then third, therefore, coverage for acts of any

        7        person, group, organization or governmental body applies.

        8        But, that argument bring us right back to the direct

        9        physical loss or damage requirement.         Again, going back to

       10        the cause of loss special form B, as in boy, exclusions

       11        provides that acts of government are only covered when

       12        they result in a covered cause of loss.         A covered cause

       13        of loss, again, is direct physical loss. So, even if the

       14        virus exclusion did not apply, which the plaintiff has not

       15        supported that it doesn’t apply, I only argue that it’s

       16        vague, which I reject. But, even if it did not apply, it

       17        could only be coverage for governmental actions that

       18        resulted in direct physical loss or damage.

       19                    And then, finally, the plaintiff argues that the

       20        policy has a contradiction in it that renders it illusory.

       21        So, the plaintiff says that the policy extends coverage

       22        for governmental acts. But, then, it takes it away in the

       23        causes of loss special form.        But, that’s simply not true.

       24        Coverage is provided for actual loss of business income

       25        sustained during the suspension of operations.          However,


                                                21
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 170 of 223 PageID #: 413




        1        according to the coverage provision, the suspension must

        2        be caused by direct physical loss of or damage to

        3        property.    And governmental acts are likewise covered if

        4        it results in a covered cause of loss, which is again, a

        5        direct physical loss.      There is no granting of coverage

        6        and then excluding the same coverage in the policy. As a

        7        matter of fact, the policy is consistent throughout and

        8        consistent with federal law cited by the plaintiff. It

        9        requires physical loss or damage.

       10                    There is a virus exclusion even if plaintiff was

       11        alleging, was alleging, even if there were allegations in

       12        the complaint alleging actual physical loss or damage,

       13        which the complaint does not do. But, there is a virus

       14        exclusion that would also apply. And governmental action

       15        that results in direct physical loss is covered. But

       16        again, there is no direct physical loss alleged here.

       17                    Now, I have to address a little bit this, that

       18        it was brought as a (c)(10) motion. The actually the

       19        defendant hasn’t provided any support by way of factual

       20        support, depositions, affidavits, et cetera, for a (c)(10)

       21        motion. So, if the defendant doesn’t do that, then the

       22        plaintiff has no burden under Maiden versus Rosewood. So,

       23        there’s no shifting burden until the moving party first

       24        does it. But, I don’t think it properly is labeled a

       25        (c)(10) motion. I think it’s a (c)(8) motion. Because this


                                                22
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 171 of 223 PageID #: 414




        1        is the motion that can be decided as a matter of law. Take

        2        all the allegations in the complaint as true and examine

        3        nothing more than the contract upon which the complaint is

        4        based, the policy of insurance and as a matter of law, the

        5        plaintiffs complaint cannot be sustained. And although the

        6        plaintiff has requested a chance to amend without any

        7        indication of how they would do that, there actually is no

        8        factual development that could change the fact that the

        9        complaint is complaining about the loss of access or use

       10        of the premised due to executive orders and the Covid-19

       11        virus crisis. So, there’s no factual development that

       12        could possibly change that or amendment to the complaint

       13        that could possibly change that those things do not

       14        constitute the direct physical damage or injury that’s

       15        required under the policy as I’ve outlined.

       16                    So, for those reasons, I am granting the

       17        Defendant’s Motion for Summary Disposition.          I’m doing it

       18        under MCR 2.116 (c)(8). And Mr.—

       19                    MR. EMRICH: Thank you, your Honor.

       20                    THE COURT: Mr. Emrich, will you submit an order?

       21                    MR. EMRICH: Certainly will, your Honor.

       22                    THE COURT: Okay.

       23                    MR. EMRICH: Thank you.

       24                    THE COURT: Thank you.

       25                    MR. HEOS: Thank you very much.


                                                23
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 172 of 223 PageID #: 415




        1                    THE COURT: That will conclude our hearing.

        2                    (Hearing concludes at 3:32:35 PM.)

        3

        4

        5

        6

        7

        8

        9

       10        STATE OF MICHIGAN)

       11                          )

       12        COUNTY OF INGHAM)

       13

       14

       15

       16        I certify that that this transcript, consisting of 24

       17   pages, is a complete, true, and correct transcript of the

       18   proceedings and testimony taken in this case on Wednesday,

       19   July 01, 2020.

       20

       21

       22   July 09, 2020                            ___________________________
       23                                            Susan C. Melton-CER 7548
       24                                            30th Circuit Court
       25                                            313 West Kalamazoo Avenue
       26                                            Lansing, Michigan 48901
       27                                            517-483-6500 ext. 6703
       28

                                                24
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 173 of 223 PageID #: 416




                                 EXHIBIT G
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 174 of 223 PageID #: 417




                      SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                          CIVIL DIVISION—CIVIL ACTIONS BRANCH
    ROSE’S 1, LLC, et al.,                            *
                                                      *
                     Plaintiffs,                      *        Civil Case No. 2020 CA 002424 B
                                                      *        Civil II, Calendar I
        v.                                            *        Judge Kelly A. Higashi
                                                      *
    ERIE INSURANCE EXCHANGE,                          *
                                                      *
                     Defendant.                       *

        ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
         GRANTING DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

             This matter comes before the Court on Plaintiffs’ Motion for Summary Judgment

   (“Plaintiffs’ Motion”) and Defendant’s Cross-Motion for Summary Judgment (“Defendant’s

   Motion”). While the Court is sympathetic to the plight of Plaintiffs, it must grant summary

   judgment to Defendant as a matter of law.

   I.        FACTS

             Plaintiffs own and operate a number of prominent restaurants in the District of Columbia.

   They all purchased “Ultrapack Plus Commercial Property Coverage” from Defendant Erie

   Insurance Exchange. Included in this policy is coverage for “loss of ‘income’ and/or ‘rental

   income’” sustained “due to partial or total ‘interruption of business’ resulting directly from ‘loss’

   or damage” to the property insured. Rose’s 1 Ultrapack Plus Commercial Property Coverage

   (“Coverage”) at 3. The coverage document further states that the “policy insures against direct

   physical ‘loss’” with the exception of several exclusions that are not relevant to this matter. Id.

   at 4.

             This case comes in the context of the COVID-19 pandemic. COVID-19 is “a novel

   severe acute respiratory illness that has killed … more than 100,000 nationwide. At this time,

   there is no known cure, no effective treatment, and no vaccine. Because people may be
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 175 of 223 PageID #: 418




   infected but asymptomatic, they may unwittingly infect others.” South Bay United

   Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring). On March

   11, 2020, D.C. Mayor Muriel Bowser declared a state of emergency and a public health

   emergency due to the “imminent hazard of or actual occurrence of widespread exposure” to

   COVID-19. Plaintiffs’ Statement of Material Facts (“SMF”) ¶3. On March 16, Mayor Bowser

   issued an order prohibiting table seating at restaurants and bars in D.C. SMF ¶4. On March 20,

   Mayor Bowser extended this ban to “standing customers at restaurants, bars, taverns, and multi-

   purpose facilities.” SMF ¶5. On March 24, Mayor Bowser ordered the closure of all non-

   essential businesses. SMF ¶6. On March 30, she ordered all D.C. residents to stay in their

   residences except for limited “essential” reasons, a restriction that continued for several months.

   SMF ¶¶7-8.

          As a result of Mayor Bowser’s orders, the restaurant Plaintiffs were forced to close their

   businesses and suffered serious revenue losses. SMF ¶¶21-22. To cover those losses, they filed

   insurance claims with Defendant pursuant to insurance policies that “are substantively identical

   in all ways relevant to this action.” SMF ¶78. When Defendant denied their claims, Plaintiffs

   filed this lawsuit seeking a declaratory judgment that their claims were covered by the express

   language of their insurance contracts with Defendant. Both sides subsequently moved for

   summary judgment.

   II.    SUMMARY JUDGMENT STANDARD

          D.C. Superior Court Rule of Civil Procedure 56 allows a court to grant summary

   judgment to a party when there is no genuine issue of material fact and the moving party is

   entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a); Perkins v. District of

   Columbia, 146 A.3d 80, 84 (D.C. 2016). In considering a motion for summary judgment, the




                                                    2
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 176 of 223 PageID #: 419




   court must view the evidence “in the light most favorable to the nonmoving party, who is entitled

   to all favorable inferences which may reasonably be drawn from the evidentiary materials.”

   Phelan v. City of Mt. Rainier, 805 A.2d 930, 936 (D.C. 2002) (internal quotation marks omitted).

   The Court “may not resolve issues of fact or weigh evidence at the summary judgment stage.”

   Fry v. Diamond Construction, Inc., 659 A.2d 241, 245 (D.C. 1995) (internal quotation marks

   omitted). Even if no material dispute of fact exists, the moving party must still establish that it is

   entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a).

   III.   ANALYSIS

          Under District of Columbia law, “[c]ontract principles are applicable to the interpretation

   of an insurance policy.” Carlyle Inv. Mgmt. LLC v. Ace Am. Ins. Co., 131 A.3d 886, 894 (D.C.

   2016). “The proper interpretation” of an insurance contract, “including whether [the] contract is

   ambiguous, is a legal question.” Id. (internal quotation mark omitted) (quoting Tillery v. D.C.

   Contract Appeals Bd., 912 A.2d 1169, 1176 (D.C. 2006)). “[A]n insurance policy is to be . . .

   enforced in accordance with the real intent of the parties as expressed in the language employed

   in the policy.” Redmond v. State Farm Ins. Co., 728 A.2d 1202, 1205 (D.C. 1999) (internal

   quotation marks omitted) (quoting Peerless Ins. Co. v. Gonzalez, 697 A.2d 680, 682 (Conn.

   1997)). A court must “give the words used in an insurance contract their common, ordinary, and

   . . . popular meaning,” Id. (omission in original) (internal quotation marks omitted) (quoting

   Quadrangle Dev. Corp. v. Hartford Ins. Co., 645 A.2d 1074, 1075 (D.C. 1994)), and must

   interpret the contract “as a whole, giving reasonable, lawful, and effective meaning to all its

   terms, and ascertaining the meaning in light of all the circumstances surrounding the parties at

   the time the contract was made,” Carlyle Inv. Mgmt., 131 A.3d at 895 (internal quotation mark

   omitted) (quoting Debnam v. Crane Co., 976 A.2d 193, 197 (D.C. 2009)).




                                                     3
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 177 of 223 PageID #: 420




          “[I]f the provisions of the contract are ambiguous, the correct interpretation becomes a

   question for a factfinder.” Carlyle Inv. Mgmt., 131 A.3d 886 at 895 (internal quotation marks

   omitted) (quoting Debnam, 976 A.2d at 197-98). “Where,” however, “insurance contract

   language is not ambiguous, summary judgment is appropriate because a written contract duly

   signed and executed speaks for itself and binds the parties without the necessity of extrinsic

   evidence.” Fogg v. Fidelity Nat. Title Ins. Co., 89 A.3d 510, 514 (D.C. 2014) (internal quotation

   marks omitted) (quoting Stevens v. United Gen. Title Ins. Co., 801 A.2d 61, 66 (D.C. 2002)).

   Indeed, the Court “should not seek out ambiguity where none exists.” Athridge v. Aetna Cas. &

   Sur. Co., 351 F.3d 1166, 1172 (D.C. Cir. 2003) (citing Medical Serv. of Dist. of Columbia v.

   Llewellyn, 208 A.2d 734, 736 (D.C. 1965)).

          At the most basic level, the parties dispute whether the closure of the restaurants due to

   Mayor Bowser’s orders constituted a “direct physical loss” under the policy. Plaintiffs start with

   dictionary definitions to support their case. For example, they cite the American Heritage

   Dictionary definition of “direct” as “[w]ithout intervening persons, conditions, or agencies;

   immediate.” Plaintiffs’ Motion at 9-10. They also cite the Oxford English Dictionary definition

   of “physical” as pertaining to things “[o]f or pertaining to matter, or the world as perceived by

   the senses; material as [opposed] to mental or spiritual.” Id. at 10. As for “loss,” it is defined by

   the coverage document as “direct and accidental loss of or damage to covered property.”

   Coverage at 36.

          Plaintiffs use these definitions to make three primary arguments. First, Plaintiffs argue

   that the loss of use of their restaurant properties was “direct” because the closures were the direct

   result of the mayor’s orders without intervening action. Plaintiffs’ Motion at 9-10. But those

   orders were governmental edicts that commanded individuals and businesses to take certain




                                                     4
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 178 of 223 PageID #: 421




   actions. Standing alone and absent intervening actions by individuals and businesses, the orders

   did not effect any direct changes to the properties.

          Second, Plaintiffs argue that their losses were “physical” because the COVID-19 virus is

   “material” and “tangible,” and because the harm they experienced was caused by the mayor’s

   orders rather than “some abstract mental phenomenon such as irrational fear causing diners to

   refrain from eating out.” Plaintiffs’ Motion at 11. But Plaintiffs offer no evidence that COVID-

   19 was actually present on their insured properties at the time they were forced to close. And the

   mayor’s orders did not have any effect on the material or tangible structure of the insured

   properties.

          Third, Plaintiffs argue that by defining “loss” in the policy as encompassing either “loss”

   or “damage,” Defendant must treat the term “loss” as distinct from “damage,” which connotes

   physical damage to the property. Plaintiffs’ Motion at 11-12. In contrast, Plaintiffs argue, “loss”

   incorporates “loss of use,” which only requires that Plaintiffs be deprived of the use of their

   properties, not that the properties suffer physical damage. Id. at 12-13. But under a natural

   reading of the term “direct physical loss,” the words “direct” and “physical” modify the word

   “loss.” As such, pursuant to Plaintiffs’ dictionary definitions, any “loss of use” must be caused,

   without the intervention of other persons or conditions, by something pertaining to matter—in

   other words, a direct physical intrusion on to the insured property. Mayor Bowser’s orders were

   not such a direct physical intrusion.

          Further, none of the cases cited by Plaintiffs stand for the proposition that a governmental

   edict, standing alone, constitutes a direct physical loss under an insurance policy. In Gregory

   Packaging, Inc. v. Travelers Property Casualty Co. of America, the court found that the release

   of ammonia into a juice cup packaging factory was a “direct physical loss” because it constituted




                                                     5
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 179 of 223 PageID #: 422




   “an actual change in insured property then in a satisfactory state, occasioned by accident or other

   fortuitous event directly upon the property causing it to become unsatisfactory for future use or

   requiring that repairs be made to make it so.” 2014 U.S. Dist. LEXIS 165232 at *13-19 (D.N.J.

   Nov. 25, 2014) (quoting AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 319-20 (Ga. Ct.

   App. 2003)) (internal quotation marks omitted) (emphasis added). Similarly, in Western Fire

   Insurance Co. v. First Presbyterian Church, the Colorado Supreme Court found a “direct

   physical loss” when gasoline fumes from an unknown source entered an insured church and the

   fire department ordered the church’s closure. 437 P.2d 52, 55 (Colo. 1968). The court based its

   reasoning on the fact that the church “became so infiltrated and saturated as to be uninhabitable,

   making further use of the building highly dangerous.” Id. At the same time, the Court noted that

   “[i]t is perhaps quite true” that the fire department’s closure order, “standing alone, does not in

   and of itself constitute a ‘direct physical loss.’” Id. (emphasis added). All of the other cases

   cited by Defendant involved some compromise to the physical integrity of the insured property.

   See Port Authority v. Affiliated FM Insurance Co., 311 F.3d 226, 236 (3d Cir. 2002) (presence of

   asbestos in building was not “physical loss” because building owner could not show real or

   imminent “contamination of the property such that its function is nearly eliminated or destroyed,

   or the structure is made useless or uninhabitable”); Motorists Mut. Ins. Co. v. Hardinger, 131

   Fed. Appx. 823, 826-27 (3d Cir. 2005) (presence of bacterium on property could constitute

   “direct physical loss” if it “reduced the use of the property to a substantial degree”); TRAVCO

   Insurance Co. v. Ward, 715 F. Supp. 2d 699, 709-10 (E.D. Va. 2010), aff’d 504 F. Appx. 251

   (4th Cir. 2013) (home rendered uninhabitable by toxic gases released by defective drywall

   constituted “direct physical loss”); Mellin v. Northern Security Insurance Company, Inc., 115

   A.3d 799, 805 (N.H. 2015) (cat urine odor from neighboring apartment may constitute “direct




                                                     6
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 180 of 223 PageID #: 423




   physical loss” if plaintiff could show “distinct and demonstrable alteration to the unit”); Murray

   v. State Farm Fire & Casualty Co., 509 S.E.2d 1, 16-17 (W.Va. 1998) (landslide rendering

   homes uninhabitable, due to either actual physical damage or palpable future risk of physical

   damage from a follow-on landslide, was a “direct physical loss”); Sentinel Management Co. v.

   New Hampshire Insurance Co., 563 N.W.2d 296, 300-01 (Minn. Ct. App. 1997) (asbestos

   contamination in building was “direct physical loss” when “property rendered useless”).

          In contrast, courts have rejected coverage when a business’s closure was not due to direct

   physical harm to the insured premises. In Roundabout Theatre Co. v. Continental Casualty Co.,

   the City of New York ordered the closure of a theater after a portion of a neighboring building

   under construction collapsed onto the street and adjacent buildings. 302 A.D.2d 1, 2-3 (N.Y.

   App. Div. 2002). The theater itself sustained minor damage that was repaired in one day. Id. at

   3. Nonetheless, the court found that the theater did not suffer a “direct physical loss” as a result

   of the city-mandated closure. Id. at 7. It found that “[t]he plain meaning of the words ‘direct’

   and ‘physical’” narrowed the scope of coverage and mandated “the conclusion that losses

   resulting from off-site property damage do not constitute covered perils under the policy.” Id.

   Similarly, in Newman Myers Kreines Gross, P.C. v. Great Northern Insurance Co., a federal

   district court found that a law firm did not suffer a “direct physical loss” when an electric utility

   preemptively shut off power in advance of Hurricane Sandy. 17 F. Supp. 3d 323 (S.D.N.Y.

   2014). The court distinguished the cases cited by the law firm (several of which were also cited

   by Plaintiffs in this case) as either “involv[ing] the closure of a building due to either a physical

   change for the worse in the premises … or a newly discovered risk to its physical integrity.” Id.

   at 330. Citing Roundabout, the Court reasoned:

          The critical policy language here—"direct physical loss or damage"—similarly, and
          unambiguously, requires some form of actual, physical damage to the insured premises to



                                                     7
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 181 of 223 PageID #: 424




          trigger loss of business income and extra expense coverage. Newman Myers simply
          cannot show any such loss or damage to the 40 Wall Street Building as a result of either
          (1) its inability to access its office from October 29 to November 3, 2012, or (2) Con Ed's
          decision to shut off the power to the Bowling Green network. The words "direct" and
          "physical," which modify the phrase "loss or damage," ordinarily connote actual,
          demonstrable harm of some form to the premises itself, rather than forced closure of the
          premises for reasons exogenous to the premises themselves, or the adverse business
          consequences that flow from such closure.

   Id. at 331; see also United Airlines, Inc. v. Insurance Co. of State of Pa., 385 F. Supp. 2d 343,

   349 (S.D.N.Y. 2005), aff'd 439 F.3d 128 (2d Cir. 2006) (“The inclusion of the modifier ‘physical'

   before ‘damages’ . . . supports [defendant’s] position that physical damage is required before

   business interruption coverage is paid.”); Philadelphia Parking Auth. v. Federal Insurance Co.,

   385 F. Supp. 2d 280, 287-88 (S.D.N.Y. 2005) (noting that “‘direct physical’ modifies both loss

   and damage,” and therefore “the interruption in business must be caused by some physical

   problem with the covered property . . . which must be caused by a ‘covered cause of loss’”).

          While the Court can find no published cases in this jurisdiction analyzing the exact term

   “direct physical loss,” cases addressing similar issues do not help Plaintiffs. Most relevantly, in

   Bros., Inc. v. Liberty Mutual Fire Insurance Co., the District of Columbia Court of Appeals

   considered whether a restaurant could recover on its claim after it lost business due to a curfew

   imposed by the D.C. government as a result of the riots following the assassination of Dr. Martin

   Luther King, Jr. in 1968. 268 A.2d 611 (D.C. 1970). The insurance contract included this

   relevant language:

          In consideration of the premium for this coverage shown on the first page of this policy
          [Building and Contents] . . . the coverage of this policy is extended to include direct loss
          by . . . Riot . . . [and] Civil Commotion . . . .

          When this Endorsement is attached to a policy covering Business Interruption, . . . the
          term “direct,” as applied to loss, means loss, as limited and conditioned in such policy,
          resulting from direct loss to described property from perils insured against; . . . .




                                                    8
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 182 of 223 PageID #: 425




   Id. at 613 (emphasis in original).1 The Court of Appeals interpreted the term “direct loss” in the

   contract to mean “a loss proximately resulting from physical damage to the property or contents

   caused by a riot or civil commotion.” Id. Under that definition, the Court found that the

   restaurant was unable to recover, since, “at the most,” the restaurant’s lost business due to the

   curfew “was an indirect, if not remote, loss resulting from riots” and there was no “physical

   damage to the property.” Id. Accordingly, while the Court agrees with Plaintiffs that Bros., Inc.

   is not directly on point, the case does support the proposition that, in the context of property

   insurance, the term “direct loss” implies some form of direct physical change to the insured

   property.

            With both dictionary definitions and the weight of case law supporting Defendant’s

   interpretation of the term “direct physical loss,” Plaintiffs’ additional arguments are

   unconvincing. First, Plaintiffs argue that because the insurance contract has specific exclusions

   for “loss of use” under some coverage lines but not for Income Protection coverage, the Court

   should infer that the Income Protection coverage covers losses such as Plaintiffs’. Plaintiffs’

   Motion at 13-14. But as already discussed, even if “loss of use” was covered, Plaintiffs would

   still have to show that the loss of use was a “direct physical loss” similar to those in the cases

   discussed supra at 5-7. And for the reasons explained in this order, there was no “direct physical

   loss” to Plaintiffs. Second, Plaintiffs argue that, unlike some similar insurance policies, their

   policies do not include a specific exclusion for pandemic-related losses. Id. at 19-20. But again,




   1
     This Court notes that the phrase at issue in the Bros., Inc. contract was “direct loss,” as opposed to “direct physical
   loss,” at issue in the present case, and that in the Bros., Inc. case, there was an issue as to whether the “Building and
   Contents” Form, which was mistakenly attached to the policy at the time of signing, or the “Business Interruption”
   Form, which the insurance company later substituted, was construed by the trial court. However, the Court of
   Appeals found it “unnecessary to ascertain which of the two forms was construed by the trial court,” 268 A.2d at
   612, as the Court found that the insurance company prevailed under both forms.


                                                               9
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 183 of 223 PageID #: 426




   even in the absence of such an exclusion, Plaintiffs would still be required to show a “direct

   physical loss.” Because they cannot do so, the Court grants summary judgment to Defendant.

           Accordingly, it is this 6th day of August, 2020, hereby

           ORDERED that Plaintiffs’ Motion for Summary Judgment is DENIED; and it is further

           ORDERED that Defendant’s Cross-Motion for Summary Judgment is GRANTED; and

   it is further

           ORDERED that judgment is ENTERED in favor of Defendant Erie Insurance Exchange

   and against Plaintiffs, the initial scheduling conference is VACATED, and the case is CLOSED.




                                                         ___________________________
                                                              Kelly A. Higashi
                                                               Associate Judge
                                                             (Signed in Chambers)


   COPIES TO:
   David L. Feinberg
   Michael C. Davis
   George E. Reede, Jr.
   Jessica Pak
   Via CaseFileXpress




                                                   10
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 184 of 223 PageID #: 427




                                 EXHIBIT H
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 185
                                                                 Page
                                                                    of 1223
                                                                         of 19
                                                                            PageID #: 428




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

   DIESEL BARBERSHOP, LLC;                 §     No. 5:20–CV–461–DAE
   WILDERNESS OAKS CUTTERS,                §
   LLC; DIESEL BARBERSHOP                  §
   BANDERA OAKS, LLC; DIESEL               §
   BARBERSHOP DOMINION, LLC;               §
   DIESEL BARBERSHOP ALAMO                 §
   RANCH, LLC; AND HENLEY’S                §
   GENTLEMEN’S GROOMING, LLC,              §
                                           §
         Plaintiffs,                       §
                                           §
   vs.                                     §
                                           §
   STATE FARM LLOYDS,                      §
                                           §
         Defendant.                        §

            ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                Before the Court is a Motion to Dismiss filed by State Farm Lloyds

   (“Defendant” or “State Farm”) on May 8, 2020. (Dkt. # 9.) Plaintiffs Diesel

   Barbershop, LLC; Wilderness Oak Cutters, LLC; Diesel Barbershop Bandera

   Oaks, LLC; Diesel Barbershop Dominion, LLC; Diesel Barbershop Alamo Ranch,

   LLC; and Henley’s Gentlemen’s Grooming, LLC (collectively “Plaintiffs”)

   responded on May 22, 2020 (Dkt. # 14), and Defendant filed a reply on May 29,

   2020 (Dkt. # 17). The Court presided over a virtual hearing on July 29, 2020,

   during which Shannon Loyd, Esq., represented Plaintiffs and Neil Rambin, Esq.

   and Susan Egeland, Esq. represented Defendant. After careful consideration of the

                                           1
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 186
                                                                 Page
                                                                    of 2223
                                                                         of 19
                                                                            PageID #: 429




   memorandum filed in support of and against the motion and after hearing

   arguments from counsel, the Court—for the reasons that follow—GRANTS

   Defendant’s Motion to Dismiss.

                              FACTUAL BACKGROUND

                On February 11, 2020, the World Health Organization identified the

   2019 Coronavirus (“COVID-19”) as a disease. Since then, COVID-19 has spread

   across the world, and health organizations, including the Center for Disease

   Control (“CDC”), characterize COVID-19 as a global pandemic. (See Dkt. # 8.)

   The outbreak in the United States is a rapidly evolving situation, and the state of

   Texas saw an exponential increase in COVID-19 cases. To stop “community

   spread” of COVID-19, state and local governments have issued executive orders

   that limit the opening of certain businesses and require social distancing. Bexar

   County Judge Nelson Wolff and Texas Governor Greg Abbott have issued

   executive orders throughout this crisis, and below are the relevant orders (the

   “Orders”) for the purposes of this case.

                      a.     The Bexar County Orders

                County Judge Wolff issued multiple executive orders pertaining to the

   “state of local disaster . . . due to imminent threat arising from COVID-19.” (Dkt.

   # 8, Exh. B.) On March 23, 2020, County Judge Wolff issued an order requiring

   “all businesses operating within Bexar County” save for those “exempted” to


                                              2
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 187
                                                                 Page
                                                                    of 3223
                                                                         of 19
                                                                            PageID #: 430




   “cease all activities” at any business located in Bexar County from March 24, 2020

   until April 9, 2020. (Id.) The order defines exempted businesses as those

   pertaining to: (a) healthcare services, (b) government functions, (c) education and

   research, (d) infrastructure, development, operation and construction,

   (e) transportation, (f) IT services, (g) food, household staples, and retail,

   (h) services to economically disadvantaged populations, (i) services necessary to

   maintain residences or support exempt businesses, (j) news media, (k) financial

   institutions and insurance services, (l) childcare services, (m) worship services,

   (n) funeral services, and (o) CISA sectors. (Id.) County Judge Wolff notes that he

   is authorized “to take such actions as are necessary in order to protect the health,

   safety, and welfare of the citizens of Bexar County” and “has determined that

   extraordinary emergency measures must be taken to mitigate the effects of this

   public health emergency and to facilitate a cooperative response” in line with

   Governor Abbott’s “declaration of public health disaster.” (Id.)

                In a supplemental executive order dated April 17, 2020, County Judge

   Wolff emphasizes that “the continued spread of COVID-19 by pre- and

   asymptomatic individuals is a significant concern in Bexar County and on April 3,

   2020, the [CDC] recommended cloth face coverings be worn by the general public

   to slow the spread of COVID-19 and implementing this measure would assist in

   reducing the transmission of COVID-19 in San Antonio and Bexar County.” (Id.)


                                              3
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 188
                                                                 Page
                                                                    of 4223
                                                                         of 19
                                                                            PageID #: 431




   The goal of the supplemental order was to “reduce the spread of COVID-19 in and

   around Bexar County” and to “continue to protect the health and safety of the

   community and address developing and the rapidly changing circumstances when

   presented by the current public health emergency.” (Id.)

                      b.     The State of Texas Order

                On March 31, 2020, Texas Governor Greg Abbott signed an executive

   order closing all “non-essential” businesses from April 2, 2020 until April 30,

   2020. (Dkt. # 8, Exh. C.) Governor Abbott’s order provides the following:

         NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of
         the power and authority vested in me by the Constitution and laws of
         the State of Texas, do hereby order the following on a statewide basis
         effective 12:01 a.m. on April 2, 2020, and continuing through April 30,
         2020, subject to extension based on the status of COVID-19 in Texas
         and the recommendations of the CDC and the White House
         Coronavirus Task Force:

                In accordance with guidance from DSHS Commissioner
                Dr. Hellerstedt, and to achieve the goals established by the
                President to reduce the spread of COVID-19, every person
                in Texas shall, except where necessary to provide or obtain
                essential services, minimize social gatherings and
                minimize in-person contact with people who are not in the
                same household.

                “Essential services” shall consist of everything listed by
                the U.S. Department of Homeland Security in its Guidance
                on the Essential Critical Infrastructure Workforce,
                Version 2.0, plus religious services. . . .

                In accordance with the Guidelines from the President and
                the CDC, people shall avoid eating or drinking at bars,
                restaurants, and food courts, or visiting gyms, massage

                                             4
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 189
                                                                 Page
                                                                    of 5223
                                                                         of 19
                                                                            PageID #: 432




                establishments, tattoo studios, piercing studios, or
                cosmetology salons; provided, however, that the use of
                drive-thru, pickup, or delivery options for food and drinks
                is allowed and highly encouraged throughout the limited
                duration of this executive order.

   (Dkt. # 8, Exh. C.)

                         c.   Plaintiffs’ Insurance Policies

                Plaintiffs run barbershop businesses; a type of business deemed non-

   exempt and non-essential under the Orders. (Dkt. # 8.) State Farm issued

   insurance policies (the “Policies”)1 to Plaintiffs regarding the insured properties

   (the “Properties”) that are subject of this dispute. (See Dkt. # 9, Exhs. A-1–A-6.)

                The Policies state, in relevant part, the following:

         When a Limit Of Insurance is shown in the Declarations for that type
         of property as described under Coverage A – Buildings, Coverage B –
         Business Personal Property, or both, we will pay for accidental direct
         physical loss to that Covered Property at the premises described in the
         Declarations caused by any loss as described under SECTION I —
         COVERED CAUSES OF LOSS.

   (Id.) The Policies note in Section I–Covered Causes of Loss that State Farm will

   “insure for accidental direct physical loss to Covered Property” unless the loss is

   excluded under Section I–Exclusions or limited in the Property Subject to

   Limitations provision. (Id.) The Policies further contain a “Fungi, Virus, or


   1
     Defendant attaches each Plaintiff’s policy and endorsement to the policy to the
   motion to dismiss. (See Dkt. # 9, Exhs. A-1–A-6.) Defendant asserts that “the
   relevant provisions of the policies are identical” (Dkt. # 9), and thus this Court
   shall cite the policies together without analyzing each Plaintiff’s policy separately.
                                              5
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 190
                                                                 Page
                                                                    of 6223
                                                                         of 19
                                                                            PageID #: 433




   Bacteria” exclusion (the “Virus Exclusion”), which contains lead-in language and

   states the following:

         1. We do not insure under any coverage for any loss which would not
            have occurred in the absence of one or more of the following
            excluded events. We do not insure for such loss regardless of: (a)
            the cause of the excluded event; or (b) other causes of the loss; or
            (c) whether other causes acted concurrently or in any sequence with
            the excluded event to produce the loss; or (d) whether the event
            occurs suddenly or gradually, involves isolated or widespread
            damage, arises from natural or external forces, or occurs as a result
            of any combination of these:
                ...
                j. Fungi, Virus Or Bacteria
                ...
                      (2) Virus, bacteria or other microorganism that
                      induces or is capable of inducing physical distress,
                      illness or disease.

   (Id.) The Policies also contain an endorsement modifying the businessowners

   coverage form, including a Civil Authority provision which states in relevant part:

         When a Covered Cause of Loss causes damage to property other than
         property at the described premises, we will pay for the actual “Loss of
         Income” you sustain and necessary “Extra Expense” caused by action
         of civil authority that prohibits access to the described premises,
         provided that both of the following apply:

                1. Access to the area immediately surrounding the damaged
                property is prohibited by civil authority as a result of the damage,
                and the described premises are within that area but are not more
                than one mile from the damaged property; and

                2. The action of civil authority is taken in response to dangerous
                physical conditions resulting from the damage or continuation of
                the Covered Cause Of Loss that caused the damage, or the action
                is taken to enable a civil authority to have unimpeded access to
                the damaged property.

                                             6
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 191
                                                                 Page
                                                                    of 7223
                                                                         of 19
                                                                            PageID #: 434




   (Id.) There are various other exclusions within the Policies including for example,

   the “Ordinance or Law,” the “Acts or Decisions” and the “Consequential Loss”

   exclusions. (Dkt. # 9.)

                                PROCEDURAL HISTORY

                Plaintiffs assert that due to the COVID-19 outbreak and the Orders,

   Plaintiffs “have sustained and will sustain covered losses” under the terms of the

   Policies. (Dkt. # 8.) Plaintiffs filed a claim with State Farm seeking coverage for

   business interruption to the Properties pursuant to the Policies in March 2020. (Id.)

   Without seeking additional documentation or information, and without further

   investigation, State Farm denied Plaintiffs’ claims. (Dkt. # 8, Exh. D.) In the

   denial letter, State Farm asserted that Plaintiffs’ claims are not covered as the

   “policy specifically excludes loss caused by enforcement of ordinance or law,

   virus, and consequential losses.” (Id.) State Farm argued that there is a

   requirement “that there be physical damage, within one mile of the described

   property” and “that the damage be the result of a Covered Cause of Loss” which,

   State Farm asserted, a “virus is not.” (Id.)

                Plaintiffs sued State Farm in state court on April 8, 2020, after State

   Farm denied Plaintiffs coverage. (Dkt. # 1, Exh. C.) Defendant timely removed

   the action to this Court on April 13, 2020. (Dkt. # 1.) In their second amended

   complaint, Plaintiffs bring claims of breach of contract, noncompliance with the

                                              7
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 192
                                                                 Page
                                                                    of 8223
                                                                         of 19
                                                                            PageID #: 435




   Texas Insurance Code, and breach of the duty of good faith and fair dealing. (Dkt.

   # 8.) Attached to Plaintiffs’ second amended complaint are the Policies, Orders,

   and State Farm’s letter denying coverage.

                On May 8, 2020, State Farm filed a motion to dismiss for failure to

   state a claim. (Dkt. # 9.) The Court granted the parties’ joint motion to stay

   discovery pending a ruling on the motion to dismiss on May 18, 2020. (Dkt. # 12.)

   Plaintiffs responded to the motion to dismiss on May 22, 2020 (Dkt. # 14), and a

   week later, Defendant filed its reply (Dkt. # 17). Defendant filed a notice of

   supplemental authority on July 14, 2020 (Dkt. # 21), and Plaintiffs filed a notice of

   supplemental authority on July 28, 2020 (Dkt. # 22). The Court held a virtual

   hearing on this matter on July 29, 2020. Defendant filed an additional notice of

   supplemental authority on August 7, 2020 (Dkt. # 25), and Plaintiffs filed another

   notice of supplemental authority on August 12, 2020 (Dkt. # 27). Defendant filed

   its third notice of supplemental authority on August 13, 2020 (Dkt. # 28), notifying

   the Court of the United States Judicial Panel on Multidistrict Litigation’s decision

   to deny the creation of an industry-wide multidistrict litigation. (Id., Exh. A.)

               TEXAS CONTRACT-INTERPRETATION STANDARDS

                “Insurance policies are contracts and are governed by the principles of

   interpretation applicable to contracts.” Amica Mut. Ins. Co. v. Moak, 55 F.3d

   1093, 1095 (5th Cir. 1995). Under Texas contract-interpretation standards, the


                                             8
Case 2:20-cv-02756-GRB-AKT
           Case 5:20-cv-00461-DAE
                              Document
                                   Document
                                       13 Filed
                                             29 09/03/20
                                                 Filed 08/13/20
                                                           Page 193
                                                                 Page
                                                                    of 9223
                                                                         of 19
                                                                            PageID #: 436




   “paramount rule is that courts enforce unambiguous policies as written” such that

   court must “honor plain language, reviewing policies as drafted, not revising them

   as desired.” Pan Am Equities, Inc. v. Lexington Ins. Co., 959 F.3d 671, 674 (5th

   Cir. 2020). Importantly, an “ambiguity” is “more than lack of clarity”; a court

   should find an insurance contract ambiguous only if “giving effect to all

   provisions, its language is subject to two or more reasonable interpretations.” Id.

   (internal quotation marks and citation omitted). To determine ambiguity, which is

   a question of law, a court must “examine the entire contract in order to harmonize

   and give effect to all provisions so that none will be meaningless.” Id. (internal

   quotation marks and citation omitted); see also Provident Life & Acc. Ins. Co. v.

   Knott, 128 S.W.3d 211, 216 (Tex. 2003) (“In interpreting these insurance policies

   as any other contract, we must read all parts of each policy together and exercise

   caution not to isolate particular sections or provisions from the contract as a

   whole.”); State Farm Lloyds v. Page, 315 S.W.3d 525, 527 (Tex. 2010) (“The fact

   that the parties may disagree about the policy’s meaning does not create an

   ambiguity.” (citations and internal quotation marks omitted)). “The goal in

   interpreting . . . [language within the contract] is to ascertain the true intentions of

   the parties as expressed in the writing itself.” Richards v. State Farm Lloyds, No.

   19-0802, 2020 WL 1313782, at *5 (Tex. Mar. 20, 2020) (citation and internal

   quotation marks omitted).


                                               9
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 194
                                                              Pageof10
                                                                     223
                                                                       of PageID
                                                                          19     #: 437




                          RULE 12(b)(6) LEGAL STANDARD

                Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a

   complaint for “failure to state a claim upon which relief can be granted.” To

   survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough facts to

   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009).

                In analyzing whether to grant a Rule 12(b)(6) motion, a court accepts

   as true “all well-pleaded facts” and views those facts “in the light most favorable to

   the plaintiff.” United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727

   F.3d 343, 346 (5th Cir. 2013) (citation omitted). A court need not “accept as true a

   legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678.

   Furthermore, in assessing a motion to dismiss under Rule 12(b)(6), a court’s

   review is generally limited to the complaint, documents attached to the complaint,

   and any documents attached to the motion to dismiss that are referred to in the

   complaint and are central to the plaintiff’s claims. Tellabs, Inc. v. Makor Issues &

   Rights, Ltd., 551 U.S. 308, 322 (2007); see also Lone Star Fund V (U.S.), L.P. v.

   Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).


                                             10
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 195
                                                              Pageof11
                                                                     223
                                                                       of PageID
                                                                          19     #: 438




                                       DISCUSSION

                State Farm argues that for business income coverage to apply, the

   Policies explicitly require (1) an accidental direct physical loss to the insured

   property and (2) that the loss is not excluded. (Dkt. # 9.) Defendant asserts that

   Plaintiffs fail to properly plead direct physical loss to the Properties as Plaintiffs

   argue that the Orders are the reason for the business interruption claim and fail to

   show that the Properties have been tangibly “damaged” per se. (Dkts. ## 9, 17.)

   Defendant also argues that regardless, Plaintiffs fail to overcome the Virus

   Exclusion hurdle that is unambiguously within the Policies and was added to these

   Policies in response to the SARS pandemic in the early 2000s. (Id.)

                In response, Plaintiffs assert that the language in the Policies does not

   require a tangible and complete physical loss to the Properties, but rather allows

   for a partial loss to the Properties, which includes the loss of use of the Properties

   due to the Orders restricting usage of the Properties. (Dkt. # 14.) Plaintiffs also

   argue that it is not COVID-19 within Plaintiffs’ Properties that caused the loss

   directly, but rather that it was the Orders that caused the direct physical loss and

   thus the Virus Exclusion should not apply. (Id.) Plaintiffs also argue that the

   Orders were issued to protect public health and welfare, and that Plaintiffs claims

   thus fall under the Civil Authority provision within the Policies. (Id.)




                                              11
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 196
                                                              Pageof12
                                                                     223
                                                                       of PageID
                                                                          19     #: 439




                Based on the parties’ filings, plain language of the Policies in

   question, and argument at the hearing, as much as the Court sympathizes with

   Plaintiffs’ situation, the Court determines that the motion to dismiss must be

   granted for the following reasons.

                      a.     Accidental Direct Physical Loss

                This Court is mandated to “honor plain language, reviewing policies

   as drafted, not revising them as desired.” Pan Am Equities, 959 F.3d at 674. The

   Court looks at the coverage provided by the Policies as a whole in order to

   determine the plain language. Id. Here, the Policies are explicit that there has to

   be an accidental, direct physical loss to the property in question. The Court agrees

   with Plaintiffs that some courts have found physical loss even without tangible

   destruction to the covered property. See e.g., TRAVCO Ins. Co. v. Ward, 715 F.

   Supp. 2d 699, 708 (E.D. Va. 2010), aff’d, 504 F. App’x 251 (4th Cir. 2013) (noting

   that “physical damage to the property is not necessary, at least where the building

   in question has been rendered unusable by physical forces”); Murray v. State Farm

   Fire & Cas. Co., 203 W. Va. 477, 493 (1998) (“‘Direct physical loss’ provisions

   require only that a covered property be injured, not destroyed. Direct physical loss

   also may exist in the absence of structural damage to the insured property.”

   (citation omitted)). The Court also agrees that a virus like COVID-19 is not like a

   hurricane or a hailstorm, but rather more like ammonia, E. coli, and/or carbon


                                            12
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 197
                                                              Pageof13
                                                                     223
                                                                       of PageID
                                                                          19     #: 440




   monoxide (i.e. cases in which the loss is caused by something invisible to the

   naked eye), and in such cases, some courts have found direct physical loss despite

   the lack of physical damage. See e.g., Port Auth. of New York & New Jersey v.

   Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (holding that while mere

   installation of asbestos was not loss or damage, the presence or imminent threat of

   a release of asbestos would “eliminate[] or destroy[]” the function of the structure,

   thereby making the building “useless or uninhabitable”); Lambrecht & Assocs.,

   Inc. v. State Farm Lloyds, 119 S.W.3d 16, 24–26 (Tex. App. 2003) (noting that

   while State Farm argued that the losses were not “physical” as they were not

   “tangible,” the court found that under the “direct language” of the policy allowed

   for coverage to “electronic media and records” and the “data stored on such media”

   as “such property is capable of sustaining a ‘physical’ loss”); Essex Ins. Co. v.

   BloomSouth Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009) (“We are persuaded

   both that odor can constitute physical injury to property . . . and also that

   allegations that an unwanted odor permeated the building and resulted in a loss of

   use of the building are reasonably susceptible to an interpretation that physical

   injury to property has been claimed.”).

                Even so, the Court finds that the line of cases requiring tangible injury

   to property are more persuasive here and that the other cases are distinguishable.

   See Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir.


                                             13
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 198
                                                              Pageof14
                                                                     223
                                                                       of PageID
                                                                          19     #: 441




   2011) (affirming summary judgment and holding that there was no coverage under

   the civil authority provision of the policy as plaintiffs “failed to demonstrate a

   nexus between any prior property damage and the evacuation order” when the city

   issued a mandatory evacuation order prior to the arrival of a hurricane and

   plaintiffs allegedly suffered business interruption losses); United Air Lines, Inc. v.

   Ins. Co. of State of PA, 439 F.3d 128, 134 (2d Cir. 2006) (determining that United

   could not show that its lost earnings resulted from physical damage to its property

   or from physical damage to an adjacent property when the government shut down

   the airport after the 9/11 terrorist attacks). For instance, unlike Essex Ins. Co.,

   COVID-19 does not produce a noxious odor that makes a business uninhabitable.

   It appears that within our Circuit, the loss needs to have been a “distinct,

   demonstrable physical alteration of the property.” Hartford Ins. Co. of Midwest v.

   Mississippi Valley Gas Co., 181 F. App’x 465, 470 (5th Cir. 2006) (“The

   requirement that the loss be “physical,” given the ordinary definition of that term is

   widely held to exclude alleged losses that are intangible or incorporeal, and,

   thereby, to preclude any claim against the property insurer when the insured

   merely suffers a detrimental economic impact unaccompanied by a distinct,

   demonstrable, physical alteration of the property.” (citation omitted)); see also

   Ross v. Hartford Lloyd Ins. Co., 2019 WL 2929761, at *6–7 (N.D. Tex. July 4,

   2019) (“direct physical loss” requires “a distinct, demonstrable, physical alteration


                                             14
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 199
                                                              Pageof15
                                                                     223
                                                                       of PageID
                                                                          19     #: 442




   of the property” (citing 10A Couch on Ins. § 148:46 (3d ed. 2010)).) Thus, the

   Court finds that Plaintiffs fail to plead a direct physical loss.

                       b.     The Virus Exclusion

                Even if the Court had found that the language within the Policies was

   ambiguous and/or that Plaintiffs properly plead direct physical loss to the

   Properties, the Court finds that the Virus Exclusion bars Plaintiffs’ claims. The

   language in the lead-in of the Virus Exclusion (also called the anti-concurrent

   causation (“ACC”) clause) expressly states that State Farm does not insure for a

   loss regardless of “whether other causes acted concurrently or in any sequence

   within the excluded event to produce the loss.” (See Dkt. # 9, Exhs. A-1–A-6.)

   Here, Plaintiffs allege that the loss of business occurred as a result of the Orders

   that mandated non-essential businesses to discontinue operations for a set period of

   time to help staunch community spread of COVID-19. (Dkts. ## 8, 14.) Plaintiffs

   also assert that the Court should find that the Virus Exclusion does not apply

   because COVID-19 was not present at the Properties. (Id.)

                The Court notes that the parties vehemently dispute how to read the

   lead-in language to the Virus Exclusion. Defendant cites Tuepker v. State Farm

   Fire & Cas. Co., 507 F.3d 346 (5th Cir. 2007) in support of the argument that the

   lead-in language to the Virus Exclusion bars Plaintiffs’ claims and that the lead-in

   language is unambiguous and enforceable. Meanwhile, Plaintiffs cite Stewart


                                              15
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 200
                                                              Pageof16
                                                                     223
                                                                       of PageID
                                                                          19     #: 443




   Enterprises, Inc. v. RSUI Indem. Co., 614 F.3d 117 (5th Cir. 2010) in support of

   their assertion that the lead-in language does not exclude coverage here.

                The Court finds the facts in Stewart Enterprises distinguishable from

   the facts here. There, the ACC clause was within a policy provided by Lexington

   Insurance Company and contained different language than the ACC clause in State

   Farm’s Policies here. See Stewart Enterprises, 614 F.3d at 125 (noting in the ACC

   clause that “this policy does not insure against loss or damage caused directly or

   indirectly by any of the excluded perils” as “[s]uch loss or damage is excluded

   regardless of any other cause or event that contributes concurrently or in any

   sequence to the loss”). In addition, the issue in Stewart Enterprises was that the

   insurer was seeking “to use the ACC clause to bar recovery for damage caused by

   two included perils.” Id. at 126 (emphasis added). The Fifth Circuit rightly

   decided there that it would be absurd to “read the policy to force Stewart to prove a

   windless flood.” Id. at 127.

                But here, the Court can read the Policies objectively and without

   “creating difficult causation determination where none otherwise exist.” Id. Like

   the Fifth Circuit in Tuepker, the Court finds that here, the State Farm ACC clause

   within the Policies is unambiguous and enforceable. See Tuepker, 507 F.3d at 356.

   The Policies expressly state that State Farm does not “insure for such loss

   regardless of: (a) the cause of the excluded event; or (b) other causes of the loss; or


                                             16
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 201
                                                              Pageof17
                                                                     223
                                                                       of PageID
                                                                          19     #: 444




   (c) whether other causes acted concurrently or in any sequence with the excluded

   event to produce the loss; or (d) whether the event occurs suddenly or gradually,

   involves isolated or widespread damage, arises from natural or external forces, or

   occurs as a result of any combination of these[.]” (See Dkt. # 9, Exhs. A-1–A-6.)

   Guided by the plain language of the Policies, the Court finds that Plaintiffs have

   pleaded that COVID-19 is in fact the reason for the Orders being issued and the

   underlying cause of Plaintiffs’ alleged losses. While the Orders technically forced

   the Properties to close to protect public health, the Orders only came about

   sequentially as a result of the COVID-19 virus spreading rapidly throughout the

   community. Thus, it was the presence of COVID-19 in Bexar County and in

   Texas that was the primary root cause of Plaintiffs’ businesses temporarily closing.

   Furthermore, while the Virus Exclusion could have been even more specifically

   worded, that alone does not make the exclusion “ambiguous.” See In re Katrina

   Canal Breaches Litig., 495 F.3d 191, 210 (5th Cir. 2007) (“The fact that an

   exclusion could have been worded more explicitly does not necessarily make it

   ambiguous.”).

                Thus, the Court finds that the Policies’ ACC clause excluded coverage

   for the losses Plaintiffs incurred in complying with the Orders. See, e.g., JAW The

   Pointe, L.L.C. v. Lexington Ins. Co., 460 S.W.3d 597, 610 (Tex. 2015) (“Because

   the covered wind losses and excluded flood losses combined to cause the


                                            17
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 202
                                                              Pageof18
                                                                     223
                                                                       of PageID
                                                                          19     #: 445




   enforcement of the ordinances concurrently or in a sequence, we agree with the

   court of appeals that the policy’s anti-concurrent-causation clause excluded

   coverage for JAW’s losses.”). Thus, even if the Court found direct, physical loss

   to the Properties, the Virus Exclusion applies and bars Plaintiffs’ claims.

                       c.    The Civil Authority Provision

                In light of the foregoing, the Court also finds that the Civil Authority

   provision within the Policies is not triggered. Plaintiffs’ recovery remains barred

   due to the unambiguous nature of the events that occurred, causing the Virus

   Exclusion to apply such that Plaintiffs fail to allege a legally cognizable “Covered

   Cause of Loss.” See Dickie Brennan, 636 F.3d at 686–87 (“[C]ivil authority

   coverage is intended to apply to situations where access to an insured’s property is

   prevented or prohibited by an order of civil authority issued as a direct result of

   physical damage to other premises in the proximity of the insured’s property.”).

                                      CONCLUSION

                The Court finds merit in Defendant’s arguments and determines that

   Plaintiffs’ breach of contract, Texas Insurance Code, 2 and breach of duty of good

   faith and fair dealing claims all fail. While there is no doubt that the COVID-19

   crisis severely affected Plaintiffs’ businesses, State Farm cannot be held liable to


   2
    Plaintiffs expressly seek to drop their allegation of misrepresentation pending
   further discovery in light of this Court’s ruling in Brasher v. State Farm Lloyds,
   2017 WL 9342367, at *7 (W.D. Tex. Feb. 2, 2017). (Dkt. # 14.)
                                             18
Case 2:20-cv-02756-GRB-AKT
          Case 5:20-cv-00461-DAE
                             Document
                                 Document
                                      13 Filed
                                           29 09/03/20
                                               Filed 08/13/20
                                                         Page 203
                                                              Pageof19
                                                                     223
                                                                       of PageID
                                                                          19     #: 446




   pay business interruption insurance on these claims as there was no direct physical

   loss, and even if there were direct physical loss, the Virus Exclusion applies to bar

   Plaintiffs’ claims. Given the plain language of the insurance contract between the

   parties, the Court cannot deviate from this finding without in effect re-writing the

   Policies in question. That this Court may not do.

                For the reasons stated above, the Motion to Dismiss (Dkt. # 9) is

   GRANTED. Because allowing Plaintiffs leave to amend their claims would be

   futile, the Court DISMISSES Plaintiffs’ claims. The Clerk’s office is instructed to

   ENTER JUDGMENT and CLOSE THIS CASE.

                IT IS SO ORDERED.

                DATE: San Antonio, Texas, August 13, 2020.




                                              David Alan Ezra
                                              Senior United States District Judge




                                            19
Case 2:20-cv-02756-GRB-AKT Document 13 Filed 09/03/20 Page 204 of 223 PageID #: 447




                                  EXHIBIT I
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 205
                                                 Filed 05/20/20    of 223
                                                                Page   1 ofPageID
                                                                            19    #: 1448
        k5e2SocH

 1      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 2      ------------------------------x

 3      SOCIAL LIFE MAGAZINE, INC.,

 4                          Plaintiff,                    New York, N.Y.

 5                    v.                                  20 Civ. 3311(VEC)

 6      SENTINEL INSURANCE COMPANY
        LIMITED,
 7
                            Defendant.
 8
        ------------------------------x                  Teleconference
 9                                                     Order to Show Cause

10
                                                          May 14, 2020
11                                                        10:00 a.m.

12      Before:

13                              HON. VALERIE E. CAPRONI,

14                                                        District Judge

15

16
                                         APPEARANCES
17

18      GABRIEL J. FISCHBARG
             Attorney for Plaintiff
19

20      STEPTOE & JOHNSON, LLP
             Attorneys for Defendant
21      BY: CHARLES A. MICHAEL
             SARAH D. GORDON
22

23

24

25


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 206
                                                 Filed 05/20/20    of 223
                                                                Page   2 ofPageID
                                                                            19    #: 2449
        k5e2SocH

 1                 THE COURT:     Good morning, everybody.

 2                 Do I have a court reporter on the line?

 3                 THE COURT REPORTER:        Good morning, your Honor.

 4      Kristen Carannante.

 5                 THE COURT:     Good morning.

 6                 Okay.    Do I have Mr. Fischbarg for the plaintiff?

 7                 MR. FISCHBARG:      Yes, Judge.     Hi.

 8                 THE COURT:     Mr. Fischbarg, is anyone else on the line

 9      for the plaintiff?

10                 MR. FISCHBARG:      Yes.    The plaintiff is on a separate

11      phone available if you need evidence or --

12                 THE COURT:     The principal of Social Life?

13                 MR. FISCHBARG:      Yes.    He is in my office, you know,

14      more than six feet away, and --

15                 THE COURT:     Okay.

16                 And who do I have for the defendant?

17                 MR. MICHAEL:      Good morning, your Honor.        This is

18      Charles Michael, from Steptoe & Johnson, for the defendant.

19      With me is my partner Sarah Gordon, who was just admitted pro

20      hac vice, and who will be doing the presentation today.

21                 THE COURT:     Terrific.

22                 All right --

23                 MS. GORDON:     Good morning, your Honor.

24                 THE COURT:     Good morning.

25                 Only people who are speaking need to note their


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 207
                                                 Filed 05/20/20    of 223
                                                                Page   3 ofPageID
                                                                            19    #: 3450
        k5e2SocH

 1      appearances, and I have got those, Mr. Fischbarg and

 2      Ms. Gordon.     Everybody else, please mute your telephone.

 3                 Also, if you hear that sound that sounds like someone

 4      has dropped off the line once we get started, I need you to

 5      stop talking so that I can make sure that I have still got the

 6      court reporter and your adversary on the line.

 7                 So, Mr. Fischbarg, this is your motion, so you get to

 8      go first.

 9                 MR. FISCHBARG:      Yes.    So I submitted a reply

10      memorandum, you know, in the afternoon yesterday.               I was just

11      wondering if --

12                 THE COURT:     Yes.    I saw that.     Thank you.

13                 MR. FISCHBARG:      Okay, so you were also able to read

14      it, I suppose?

15                 THE COURT:     Yes, yes.

16                 MR. FISCHBARG:      Okay.

17                 So I guess the only other thing I want to add that's

18      not in the papers, and then I don't know if your Honor has any

19      issues that you want to talk about, is I mentioned that Liberty

20      Mutual had this exclusion for viruses and it is also evident

21      that other insurance companies have the same exclusion,

22      including Travelers Insurance Company, and they filed the --

23      they actually filed a federal lawsuit for declaratory judgment

24      in California, Docket No. 20 Civ. 3619, to preempt such claims,

25      I guess to enforce their exclusion for viruses.              So to the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 208
                                                 Filed 05/20/20    of 223
                                                                Page   4 ofPageID
                                                                            19    #: 4451
        k5e2SocH

 1      extent that the defendant is claiming some kind of overreach by

 2      the plaintiff here, I don't think it is proper.              There are

 3      several insurance companies who are capable of putting in a

 4      virus exclusion in their policies, and in this case there is

 5      none.    So --

 6                 THE COURT:     Let me ask you something.         First off, I

 7      want to start with basics.         Do you agree that New York law

 8      applies?

 9                 MR. FISCHBARG:      Yes.

10                 THE COURT:     All right.     So the -- is it the Roundabout

11      Theatre case?

12                 MS. GORDON:     Yes, your Honor.

13                 THE COURT:     First Department case?

14                 MS. GORDON:     Yes, your Honor.       This is Ms. Gordon on

15      behalf of Sentinel.

16                 THE COURT:     Thank you.

17                 Mr. Fischbarg, it would seem to me that the Roundabout

18      case is a real problem for your position.

19                 Would you like to explain to me why it doesn't

20      preclude your claim?

21                 MR. FISCHBARG:      Yes.    That case applies to off-site

22      property damage rendering the premises at issue inaccessible.

23      So in this case, you don't have off-site property damage.                 You

24      have on-site property damage.

25                 THE COURT:     What is the damage?       There is no damage to


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 209
                                                 Filed 05/20/20    of 223
                                                                Page   5 ofPageID
                                                                            19    #: 5452
        k5e2SocH

 1      your property.

 2                 MR. FISCHBARG:      Well, the virus exists everywhere.

 3                 THE COURT:     It damages lungs.       It doesn't damage

 4      printing presses.

 5                 MR. FISCHBARG:      Right.    Well, that's a different

 6      issue, whether or not -- that's a different issue than the

 7      Roundabout case that had to do with accessibility.               Now we are

 8      jumping to the topic of whether a virus can cause physical

 9      damage to a printing press, as your Honor mentioned.                So that's

10      a separate issue, and there are a lot of cases that we have

11      cited where this type of material, a virus, does cause physical

12      damage.

13                 THE COURT:     What's your best case?        What do you think

14      is your best case under New York law?

15                 MR. FISCHBARG:      Well, the problem is, under New York

16      law, there isn't much law.         The New Jersey federal court, in

17      TRAVCO, citing other cases, including from other circuits,

18      where physical damage had a broader interpretation that

19      includes loss of use and not just, you know, something where

20      you take a hammer and break an item.

21                 THE COURT:     With loss of use, I mean, loss of use from

22      things like mold is different from you not being able to,

23      quote, use your premises because there is a virus that is

24      running amuck in the community.

25                 MR. FISCHBARG:      Okay.    I would disagree with that.         I


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 210
                                                 Filed 05/20/20    of 223
                                                                Page   6 ofPageID
                                                                            19    #: 6453
        k5e2SocH

 1      would say virus and mold are equivalent.            They are both

 2      physical items which, if they land on a surface or are on a

 3      surface, just like spores that are also listed in the policy,

 4      mold is also listed in the policy.           I would say that the virus,

 5      mold spores --

 6                 THE COURT:     Hang on --

 7                 MR. FISCHBARG:      -- anything --

 8                 THE COURT:     A second.

 9                 Do I still have the court reporter?

10                 THE COURT REPORTER:       Yes, your Honor.

11                 THE COURT:     Do I have I still have, Ms. Gordon?

12                 MS. GORDON:     Yes, your Honor.

13                 THE COURT:     All right.     Go ahead.

14                 MR. FISCHBARG:      Mold spores, bacteria, virus, all

15      those are physical items which damage whatever they are on,

16      whatever they land on.        And in this case, the virus, when it

17      lands on something and you touch it, you could die from it.

18      So --

19                 THE COURT:     That damages you.       It doesn't damage the

20      property.

21                 MR. FISCHBARG:      But you are not able to use the

22      property because it damages you.          So it's a corollary.        In

23      other words, this policy, by the way, mentions the word "virus"

24      and "bacteria" in it in two places.

25                 THE COURT:     Where does it mention it?


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 211
                                                 Filed 05/20/20    of 223
                                                                Page   7 ofPageID
                                                                            19    #: 7454
        k5e2SocH

 1                 MR. FISCHBARG:      It mentions it in the PDF as well as

 2      Exhibit 9, page 36 and 37, which is page 7 of 25 of the special

 3      property coverage form under additional coverages, section

 4      5(j), where the insured would cover certain law enforcement

 5      orders requiring you to -- requiring remediation.               But it

 6      contains an exclusion for bacteria and viruses, and it uses the

 7      word "bacteria" and it uses the word "virus."

 8                 So what this is really referring to is the Legionella

 9      bacteria, which is causes Legionnaires' disease typically.

10      That's the bacteria.       Virus is obviously something else.            So

11      this is obviously referring to when there is a Legionnaires'

12      outbreak in a building, which could happen in New York pretty

13      often, every few years, and then the building gets shut down

14      and they have to do remediation.          Either they -- at least as a

15      bacteria, Legionella bacteria only occurs in water or pipes or

16      in mist.    So the building is shut down, and then you might have

17      to -- and now there is a new code where the buildings have to

18      test their cooling systems for Legionella bacteria.               So that's

19      an example where a bacteria causes property loss, or loss of

20      use, or damage, physical damage to property.             And I would say

21      the virus is equivalent to that bacteria.             So --

22                 THE COURT:     But it's not.      This is different.       The

23      virus is not specifically in your property that is causing

24      damage.    It is everywhere.       The Legionnaire example is very

25      different.     Because it's not like Legionnaire is running


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 212
                                                 Filed 05/20/20    of 223
                                                                Page   8 ofPageID
                                                                            19    #: 8455
        k5e2SocH

 1      rampant throughout the city, and therefore your office building

 2      can get closed.      It is that the Legionnaire bacteria is in that

 3      building causing --

 4                 MR. FISCHBARG:      Yes.

 5                 THE COURT:     -- that building to be shut down.

 6                 MR. FISCHBARG:      Yes.    Yes.

 7                 So this virus is everywhere, including this office in

 8      particular, this office.        In other words, they just did a

 9      random survey of people going into a grocery store in New York,

10      and 20 percent tested positive.          So, Judge, that's just a

11      one-sample test.      So if the infection rate in New York City is

12      20 percent, then the virus is literally everywhere.               So if

13      it --

14                 THE COURT:     That's what --

15                 MR. FISCHBARG:      -- is --

16                 THE COURT:     That is what has caused the damage is that

17      the governor has said you need to stay home.             It is not that

18      there is any particular damage to your specific property.

19                 MR. FISCHBARG:      Well, okay, that's --

20                 THE COURT:     You may not even have the virus in your

21      property.

22                 MR. FISCHBARG:      Well, okay, that's -- I would

23      disagree.     The virus not just causes -- it lands on equipment,

24      it lands everywhere.       That's why all of these -- all of the

25      health guidelines from the World Health Organization and


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT    Document
          Case 1:20-cv-03311-VEC       13 Filed
                                  Document 24-109/03/20   Page 213
                                                 Filed 05/20/20    of 223
                                                                Page   9 ofPageID
                                                                            19    #: 9456
        k5e2SocH

 1      elsewhere talk about wearing gloves, talk about wiping things

 2      down, because it lands on surfaces.           It doesn't just get

 3      transmitted through the air.         Another way of getting it is

 4      through contact --

 5                 THE COURT:     Right, but what --

 6                 MR. FISCHBARG:      -- when it touches your --

 7                 THE COURT:     What evidence do you have that your

 8      premises are infected with the COVID bug.

 9                 MR. FISCHBARG:      Well, the plaintiff is here.          He got

10      COVID.    So that's evidence there.

11                 THE COURT:     Well, it's not evidence that he got it in

12      his office.

13                 MR. FISCHBARG:      Yes, but, okay, it's not -- we're

14      not -- I don't know what burden of proof we are looking at,

15      whether it is beyond a reasonable doubt --

16                 THE COURT:     No, it's --

17                 MR. FISCHBARG:      -- or more likely than not, more

18      likely than not, he can testify where he was and more likely

19      than not he either got it from his office or he got it from his

20      home.    So that's a different burden of proof.            If you are

21      looking for some kind of burden of proof to show that he got it

22      from his office, I mean, that's an evidentiary question, and we

23      can get an epidemiologist to testify and get an expert to

24      testify on that, which I understand is going to happen in the

25      other lawsuits that have been filed across the country


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 214
                                                Filed 05/20/20    of 223
                                                               Page  10 ofPageID
                                                                           19    #: 10
                                                                                    457
        k5e2SocH

 1      regarding --

 2                 THE COURT:    Okay.

 3                 MR. FISCHBARG:     -- this issue.

 4                 THE COURT:    Okay.

 5                 MR. FISCHBARG:     So . . .

 6                 THE COURT:    Anything further, Mr. Fischbarg?

 7                 MR. FISCHBARG:     No, I guess that's all for now.          Thank

 8      you.

 9                 THE COURT:    Okay.    Thanks.

10                 Ms. Gordon.

11                 MS. GORDON:     Thank you, your Honor.       This is Sarah

12      Gordon on behalf of Sentinel, and we agree with your Honor's

13      thoughts here.

14                 The property policy has two distinct requirements

15      here.   There has to be direct physical loss or physical damage

16      to the property and the cause of the business interruption

17      damages they are seeking has to be direct physical loss or

18      damage, and the cause here is not physical damage.

19                 We think, you know, as your Honor rightly pointed out,

20      Roundabout controls.       It is under New York law.        It's a First

21      Department case from 2002.        There are no subsequent decisions

22      that have disagreed or overturned it here in New York; and, if

23      anything, it has been confirmed by this . . .

24                 THE COURT:    Hang on.     Did I lose my court reporter?

25                 THE COURT REPORTER:      No, Judge.     I'm here.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 215
                                                Filed 05/20/20    of 223
                                                               Page  11 ofPageID
                                                                           19    #: 11
                                                                                    458
        k5e2SocH

 1                 THE COURT:    Did I lose Mr. Fischbarg?

 2                 MR. FISCHBARG:     No, I'm here.

 3                 THE COURT:    Okay.

 4                 MS. GORDON:     This court, your Honor, in Newman Myers,

 5      adopted the exact same rationale for a law firm that was trying

 6      to assert damages where there were no -- business interruption

 7      damages, where there was no physical harm to the property.

 8      And, you know --

 9                 THE COURT:    Let me interrupt you for a second.

10                 So Judge Engelmayer in Newman went out of his way to

11      talk about a case where there was a bunch of -- there was a

12      rock slide which didn't actually hit the house or the premises,

13      and yet they got coverage and coverage for the invasion of

14      fumes.

15                 MS. GORDON:     Yes, your Honor.

16                 So for most of the cases, there are a number of them,

17      there is -- what has happened is something physically has

18      happened to the property that prevents people from being on the

19      property.    So, for example, in Gregory Packaging, in New

20      Jersey, there was ammonia leaked out and they couldn't be on

21      the property, so something physically happened.             You couldn't

22      necessarily see it or touch it, but there were fumes and it was

23      unsafe to be there.      The same thing with Motorists, where there

24      was E. coli in the well.       You couldn't be in that house because

25      you were exposed to other things that had the E. coli.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 216
                                                Filed 05/20/20    of 223
                                                               Page  12 ofPageID
                                                                           19    #: 12
                                                                                    459
        k5e2SocH

 1                 The property has to be entirely unusable or

 2      uninhabitable for physical loss or damage to constitute a loss

 3      of use.    We don't think that's the law in New York in any

 4      circumstance, but even in those other cases, there is nothing

 5      equivalent here.      Mr. Fischbarg's client can go to his

 6      premises.    There is no ammonia or mold or anything in the air

 7      that's not going to allow him on to the property.             In fact, the

 8      governor's orders explicitly allow him to go to the property

 9      and get his mail or do routine business functions.             The only

10      rule is that he has to stay six feet apart from other people.

11      So those cases are entirely distinguishable.

12                 And when a business, a property is allowed to remain

13      open or people can still occupy the premises, there is no

14      direct physical loss or damage.         That was the case -- that's

15      what the court said in Port Authority, that's what happened in

16      Mama Jo's, where the restaurant was allowed to be open.              The

17      cases where there is direct physical loss or damage, you

18      literally cannot be on the premises because there is something

19      there that is making it uninhabitable, and here that just isn't

20      true.

21                 THE COURT:    Okay.    Mr. Fischbarg I will give you the

22      last word.

23                 MR. FISCHBARG:     All right.     So I would disagree that

24      he is allowed to go to the premises.          In fact, the opposite is

25      true.   The executive order 202.8 says it requires 100 percent


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 217
                                                Filed 05/20/20    of 223
                                                               Page  13 ofPageID
                                                                           19    #: 13
                                                                                    460
        k5e2SocH

 1      reduction.    So he can't go there, and he is not allowed to go

 2      there, and that is a separate claim.          It is the civil authority

 3      claim besides the breach of contract claim.

 4                 THE COURT:    Doesn't the executive order say -- I'm

 5      sorry, which executive order are you talking about?

 6                 MR. FISCHBARG:     It is . . .

 7                 It is Exhibit 3 of the declaration, and then on page

 8      2, "Each employer shall reduce the in-person workforce at any

 9      work locations by 100 percent no later than March 22 at 8p.m."

10      And then it says --

11                 THE COURT:    Right, but that doesn't mean the boss

12      can't go to the work location.

13                 MR. FISCHBARG:     I would say he is -- he is an employee

14      and he can't go.      I think it does.      In my building here in New

15      York, there is nobody here.        I'm the only one.      There is no

16      bosses in any of the offices.

17                 THE COURT:    There is nothing about the governor's

18      order that prohibits a small businessperson or a big

19      businessperson from going into their office to pick up mail, to

20      water the plants, to do anything like --

21                 MR. FISCHBARG:     Your Honor --

22                 THE COURT:    -- that, including employees that are

23      working.

24                 MR. FISCHBARG:     Sorry.

25                 MS. GORDON:     Your Honor, this is Sarah Gordon.         Oh, go


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 218
                                                Filed 05/20/20    of 223
                                                               Page  14 ofPageID
                                                                           19    #: 14
                                                                                    461
        k5e2SocH

 1      ahead, Mr. Fischbarg.

 2                 MR. FISCHBARG:     Okay.

 3                 Again, I would disagree.        I think the order is pretty

 4      clear that 100 percent means that you are not supposed to go to

 5      work, and that's what people have been doing in New York.               They

 6      are not going into the office.         And to the extent they are

 7      getting mail, I mean, there is work-arounds where the workers

 8      in the building have been leaving it downstairs for people to

 9      pick up, but the way it's been implemented is that 100 percent

10      means no one is going to any office.

11                 THE COURT:    You are in your office.

12                 MR. FISCHBARG:     Yeah, I'm not -- I'm considered, by

13      the way -- lawyers are considered essential, and if you are a

14      sole practitioner, you are considered essential.             So I have the

15      exclusion, and that's why I am here, but otherwise I wouldn't

16      be here.    So . . .

17                 MS. GORDON:     Your Honor, if I may?       We submitted with

18      Mr. Michael's affidavit, Exhibit D, a printout from the Empire

19      State Development website.        And on question 13, it addresses

20      exactly this issue.      It says, "What if my business is not

21      essential but a person must pick up mail or perform a similar

22      routine function each day?"        And the answer provided by the

23      Empire State is, "A single person attending a nonessential

24      closed business temporarily to perform a specific task is

25      permitted so long as they will not be in contact with other


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 219
                                                Filed 05/20/20    of 223
                                                               Page  15 ofPageID
                                                                           19    #: 15
                                                                                    462
        k5e2SocH

 1      people."

 2                 THE COURT:    I thought I had read that somewhere.

 3                 MS. GORDON:     Yes.   It is in Mr. Michael's declaration,

 4      and I think it's ECF 18-4, page 304.

 5                 THE COURT:    Okay.

 6                 MR. FISCHBARG:     Right, but I think the executive order

 7      supersedes that is what I would argue.

 8                 THE COURT:    Okay.

 9                 Mr. Fischbarg, you have got to demonstrate a

10      probability of success on the merits.          I feel bad for your

11      client.    I feel bad for every small business that is having

12      difficulties during this period of time.           But New York law is

13      clear that this kind of business interruption needs some damage

14      to the property to prohibit you from going.            You get an A for

15      effort, you get a gold star for creativity, but this is just

16      not what's covered under these insurance policies.

17                 So I will have a more complete order later, but your

18      motion for preliminary injunction is going to be denied.

19                 Anything further for the plaintiff?

20                 MR. FISCHBARG:     I guess just a housekeeping thing.          We

21      filed an amended complaint.        Are we going to deem it served or

22      does it have to be re-served?

23                 THE COURT:    Has the defendant -- does the defendant

24      want to be reserved or will you take the amended complaint?

25                 MR. MICHAEL:     Your Honor, this is Charles Michael.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 220
                                                Filed 05/20/20    of 223
                                                               Page  16 ofPageID
                                                                           19    #: 16
                                                                                    463
        k5e2SocH

 1                 We have entered a notice of appearance, and so I think

 2      once they filed it on ECF, that service, we are happy to

 3      consider it served.      That's fine.      And he does have one

 4      amendment as of right.

 5                 THE COURT:    Correct.

 6                 MR. MICHAEL:     That was within his right to file it.

 7                 THE COURT:    Does defendant plan to move or answer?

 8                 MR. MICHAEL:     Probably to move.      We would have to

 9      discuss it with our client, but I believe so.

10                 THE COURT:    Okay.    What are the parties' position on

11      discovery while the motion to dismiss is pending?

12                 MR. FISCHBARG:     Well, I would say there are two

13      motions filed -- there is one in the Eastern District of

14      Pennsylvania and one in, I think, the Northern District of

15      Illinois -- for an MDL, multi-district litigation, involving a

16      lot of lawsuits combining, so I think this might be happening

17      in each state until that motion is decided, and I think the

18      briefing schedule is in June --

19                 MS. GORDON:     We -- your Honor --

20                 MR. FISCHBARG:     -- so I think --

21                 MS. GORDON:     Sorry, Mr. Fischbarg.

22                 MR. FISCHBARG:     So I would say that this case might be

23      transferred to the multi-district panel at some point.

24                 THE COURT:    Okay.    So, Mr. Fischbarg, what I am

25      hearing you say is that you are perfectly happy to have the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 221
                                                Filed 05/20/20    of 223
                                                               Page  17 ofPageID
                                                                           19    #: 17
                                                                                    464
        k5e2SocH

 1      defendants not move until we find out whether or not your case

 2      is going to get scooped up into the MDL?

 3                 MR. FISCHBARG:     Yes, correct.

 4                 THE COURT:    All right.     I presume that the defendants

 5      are perfectly happy to do nothing until you hear back from the

 6      MDL.

 7                 MS. GORDON:     Your Honor, I need to consult with my

 8      client on that.     I'm not sure that that's true.          We don't think

 9      these cases are appropriate for consolidation in the MDL for

10      many of the reasons which were evident today, given the

11      different states' conclusions on these laws.            So I need to

12      consult with my client on the motion practice.            We may intend

13      to want to move in any event.

14                 THE COURT:    Okay.    Well, you could move, but if there

15      is a likely -- if there is some likelihood that they are going

16      to get scooped into the MDL, I'm not likely to decide it until

17      that decision is made.       So it is entirely -- I guess from my

18      perspective I don't really care, but from your client's

19      perspective, they may be making a motion to dismiss that's

20      unnecessary.     If you are right, and you may well be right, that

21      they are not going to MDL these kinds of cases, then all that's

22      happening is this is just being delayed into the summer for you

23      to incur fees making a motion to dismiss.

24                 So why don't you talk to your client, figure out what

25      you want to do.     One way or the other, it does not seem to me


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 222
                                                Filed 05/20/20    of 223
                                                               Page  18 ofPageID
                                                                           19    #: 18
                                                                                    465
        k5e2SocH

 1      to make sense to proceed with discovery in this matter,

 2      certainly under the circumstances that everyone is in, and

 3      particularly the plaintiff is in, strapped for revenue, until

 4      we figure out whether a lawsuit is going to go forward.

 5                 So talk to your client, figure out whether -- the

 6      defendant should talk to Sentinel.          Figure out whether you are

 7      happy staying this case pending a decision on the MDL or not,

 8      and just write me a letter and let me know.

 9                 MS. GORDON:     Yes, your Honor.      Thank you.

10                 MR. MICHAEL:     Your Honor --

11                 THE COURT:    Anything further from the plaintiff?

12                 MR. MICHAEL:     Just one housekeeping matter.         This is

13      Charles Michael, again, for the defendant.

14                 THE COURT:    Okay.

15                 MR. MICHAEL:     I just wondered if there was any special

16      procedures for ordering the transcript or if we go just through

17      the normal Southern District website?          I didn't know, under the

18      COVID circumstances, if there is something different we should

19      do.

20                 THE COURT:    I don't think there is anything different,

21      but we have got the court reporter on.

22                 So, Madam Court Reporter, is there anything different

23      they need to do?

24                 THE COURT REPORTER:      At the end of this proceeding, I

25      am going to email the parties with their instructions.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 2:20-cv-02756-GRB-AKT   Document
         Case 1:20-cv-03311-VEC       13 Filed
                                 Document 24-1 09/03/20  Page 223
                                                Filed 05/20/20    of 223
                                                               Page  19 ofPageID
                                                                           19    #: 19
                                                                                    466
        k5e2SocH

 1                 THE COURT:    Okay.

 2                 MR. MICHAEL:     Terrific.     Thank you so much.

 3                 THE COURT:    Anything further from the plaintiff,

 4      Mr. Fischbarg?

 5                 MR. FISCHBARG:     No.   Thank you, Judge.

 6                 THE COURT:    Anything further from the insurance

 7      company?    Ms. Gordon?

 8                 MS. GORDON:     No.   Thank you, your Honor.

 9                 THE COURT:    All right.     Thank you, all.

10                 MR. FISCHBARG:     Okay.    Bye, Judge.

11                 MR. MICHAEL:     Thank you, your Honor.

12                                          oOo

13

14

15

16

17

18

19

20

21

22

23

24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
